I declare resumed the session of the European Parliament adjourned on Thursday 19 January 2006.
Ladies and gentlemen, before beginning our plenary sitting, I believe that, under the circumstances, the Presidency must make a short statement relating to the two tragic events that have taken place in two countries of the European Union.
As you know, the accident on 19 January involving a Slovakian army aircraft led to the deaths of 42 soldiers as they returned from a NATO peace-keeping mission in Kosovo. This brings to mind other similar tragic events relating to the presence of Spanish soldiers in Afghanistan. This time they were Slovakian.
On 28 January, in Katowice, the collapse of the roof of an exhibition hall led to the deaths of several dozen people and to some one hundred people being injured. An unknown number of people are missing. The Polish people have been shaken by this tragedy, as have all of the other peoples of Europe.
I have expressed the European Parliament’s sincerest condolences and solidarity with the victims and their families. The Slovakian and Polish flags are flying at half mast in our Parliament as a sign of mourning.
On behalf of all of you, I have sent a letter to both Heads of State to express our condolences. I would now ask you to observe a minute’s silence in tribute to these victims.
Are there any comments? Mrs Frassoni has the floor.
– Mr President, ladies and gentlemen, my speech is going to be really simple, very brief and not at all exciting: I should like to say that the Group of the Greens/European Free Alliance would like to add its signature to the resolution on Cuba.
All right, that will be done.
The next item is the joint debate on the common foreign and security policy on the following points:
– the Statement by the High Representative for the common foreign and security policy on the common foreign policy perspectives for 2006; and
– the report by Elmar Brok, on behalf of the Committee on Foreign Affairs, on the annual report from the Council to the European Parliament on the main aspects and basic choices of the CFSP, including the financial implications for the general budget of the European Union – 2004 (2005/2134(INI)) (A6-0389/2005).
Before the speakers take the floor, I would like to thank Mrs De Keyser, chief European Union observer at the Palestinian elections, and Mr McMillan-Scott, who led our delegation of 27 parliamentary observers, for the work they have done. We will no doubt have the opportunity to hear what they have to say during the debate, but at this point I would like to stress the important role played by our Members in terms of providing an objective view of the vitality of the electoral process in the Palestinian territories.
I also believe that this is a good opportunity to express our hope that the circumstances will not prevent President Mahmud Abbas from accepting the European Parliament's standing invitation for him to come here whenever he likes.
Mr President, I would like to begin by joining with you in congratulating, in particular, the person who has embodied the European Parliament and the European Union as a whole in the electoral observation mission to the Palestinian elections, Mrs De Keyser, a good friend of all of us and a good friend of mine, on the great work she has done over this very difficult time, during which the mission of observers has been extremely important. I do not know whether Mrs De Keyser is in the Chamber, but, in any event, I would like to acknowledge her and express my admiration for her and once again tell her that I think of her as a friend.
Mr President, ladies and gentlemen, I can tell you quite honestly that I find it very difficult to begin this sitting of 1 February 2006. If we cast our minds back just one month, to 1 January of this year, and look at what has happened in the world over the intervening thirty days, it is clear that it may be genuinely useful for us to reflect here in this Parliament; we should reflect on the European Union’s capacity for politics, the European Union’s capacity for international politics and the obligation facing all of us. If we look carefully at what has happened over these thirty days that I am about to discuss, we should draw certain conclusions with regard to how we cannot continue to act and how we should actually begin to act. So please allow me, therefore, to remind you very briefly of what has happened over the last thirty days.
Many of us stayed awake the whole of the night of 1 January 2006, trying to resolve an extremely serious problem that was affecting us: Ukraine and Russia had a problem that was very difficult to resolve because of the lack of an energy agreement between the two countries. If, rather than an energy agreement, disagreement had remained, that would have had extremely serious repercussions for the energy supply of many European Union countries. That was the first night of the year.
On the third night of 2006, the Iranian Government took an extremely important decision: to commence enriching uranium. And less than a week later, it began to break the seals that had been affixed by the International Atomic Energy Agency in Vienna in accordance with the resolutions of the Security Council and of the Board Governors of that Agency.
A few days later, Prime Minister Sharon was taken into a hospital in Jerusalem, and unfortunately he has yet to recover fully. If you will allow me, I would like to say to the family of Prime Minister Sharon, on behalf of all of us, that we wish him a speedy recovery. Regardless of the differences that may have arisen between us in the past, regardless of the difficulties and misunderstandings that we may have had, men who have fought, people who have worked with us, must be acknowledged in their times of difficulty.
A few days later, serious problems arose with the beginning of the elections in Palestine, and once again Mrs De Keyser was there to try to solve them. The Palestinian elections took place at the end of the month, and the result caused a commotion.
Some days later, within the context of another issue which is absolutely fundamental to the European Union, President Rugova, President of Kosovo, died suddenly.
Also in the final days of the month, there was a crucial meeting of the African Union, with which we are cooperating extremely closely in an attempt to resolve a serious problem: the problem of Darfur.
Finally, just a very few days ago, also during this month, the Secretary-General of the United Nations called upon us to be ready to take a decision on the possibility of the European Union becoming involved in security and protection at the elections that are going to take place in a few months’ time in Congo.
Ladies and gentlemen, if we think for just a few moments about these last thirty days, we will see that there are immense lessons to be learnt. And many of them relate to the European Union’s influence in today’s world, because in relation to all of these issues that I have mentioned, all of them, the European Union has had to play a fundamental role: on the issue of energy security, which is fundamental and which will remain with us throughout 2006; on the issue of Iran, which will continue to occupy us over the coming days and no doubt beyond, and I will discuss this in a moment; on the Palestinian elections and their consequences; on the death of President Rugova and the consequences that it will have in 2006, and let us hope that it is only 2006; on the final agreements on the status of Kosovo; and on issues relating to the changes that have taken place in the African Union, our relations with which are marked by profound friendship, affection and cooperation.
If the President will allow me, I shall comment very briefly on these issues that I have mentioned, the most important issues to have arisen over the last month, and which are unquestionably going to make up this Parliament’s and the European Union’s fundamental agenda for 2006, but not without firstly saying once again to the Presidency of Parliament and to its Members that there is no question that the European Union is an essential player in international politics, that this must continue to be the case, that experience has shown us that, whether we like it or not, it must be the case, and that over just thirty days we have had to deal with so many issues, and at times this has stopped us being able to think; such has been the activity in which we have been immersed throughout this month.
This morning, ladies and gentlemen, this Parliament’s Committee on Foreign Affairs received two personalities from Ukraine: the Foreign Affairs Minister, Mr Tarasyuk, and Yulia Timoshenko, a very distinguished parliamentarian. The Committee on Foreign Affairs has seen — I hope that many of you have been able to say this — the extremely difficult situation being faced by Ukraine, a country that is a friend of ours and that is fundamental to the stability and security of Europe. About a year ago now, all of us, the European Parliament and myself, were trying to resolve an extremely serious problem in Ukraine. Today, a year later, many of the problems that existed at that time are not as serious, but they are unfortunately still sufficiently serious for us to have to continue working, essentially in order to ensure that that country does not lose its way, that this great country continues to move along the path of economic and political development, security and increasing closeness to Europe that we all want to see. Those of you who have listened this morning to both the Foreign Affairs Minister and Mrs Yulia Timoshenko will have realised that the problem is unfortunately very serious and that we must attach particular importance to it.
In the few minutes I am allowed for this first speech, I shall not go into any more detail, but I would like to say that the elections that are going to take place in Ukraine, not in a year’s time, but in two months’ time, will be absolutely fundamental to all of us, not just for the European Union, but also for Ukraine, undoubtedly, and for all of the countries of the eastern part of our continent, which will be affected by their results.
It would be extremely sad for all of us if what a year ago we called the Orange Revolution were to stop being an orange revolution and turn into a revolution of a different kind or a step backwards after the series of steps forward that that country took a year ago.
I would like, Mr President, to move on to the second point on which I wished to comment: the situation with Iran. I believe that the honourable Members are well informed about what has happened in Iran since 3 January of this year, just a little while ago, and in particular about what has happened since the 13th, when, in Berlin, the European Union took the decision to call for an extraordinary meeting of the Board of Governors of the International Atomic Energy Agency and subsequently to call upon the Board of Governors to pass the dossier on Iran to the United Nations Security Council. Many things have happened since then, because the days pass as if they were seconds and months as if they were hours. I can tell you that, at this very moment, the Chinese and Russian representatives are in Tehran, with a mandate from the five permanent members of the Security Council plus the European Union, to try to make the final effort to reach an agreement at the meeting that is going to take place on the 2nd, that is to say tomorrow. I can tell you that, the night before last, the members of the European Union and the United States held a meeting until the early hours of the morning, which I believe was very important, with Russia and China, with a view to reaching a possible agreement on a draft resolution. And I can tell you that we reached that agreement, and that this very afternoon it will be presented in Vienna for debate tomorrow.
It is a draft resolution, ladies and gentlemen, that makes the following appeals: firstly it calls upon Iran to return to the previous situation, that is to say, not to persist in its aspirations to enrich uranium, but to return to a negotiating position; and secondly, it calls for the resolution that is going to be presented this afternoon, with the support of Russia and China, to be approved and for that resolution and all of the related resolutions adopted over recent months to be passed on to the Security Council and for that Council not to adopt any resolution until the ordinary meeting of the Board of Governors in March. Our intention here is to send a clear message to the Iranian authorities and, at the same time, to create the greatest possible degree of consensus within the international community.
The issue we are dealing with is fundamental, linked to the proliferation of weapons of mass destruction, and it therefore seems to us to be essential to achieve the greatest possible agreement amongst the members of the international community and, specifically, amongst the members of the Board of Governors of the International Atomic Energy Agency. I do not wish to say that I am optimistic, because I believe that it is difficult to be optimistic on these issues, but I believe that we have worked extremely hard over recent hours amongst all of the members of the international community, led, without any doubt whatsoever, by the positions that the European Union has held for several months and years.
We therefore hope that the debate that will begin tomorrow, and will no doubt last more than one day, will enable us to make progress in terms of rationalising Iran’s position on nuclear issues.
The third point that I wished to mention very briefly, Mr President, since time is pressing, is the Palestinian elections. I have already mentioned the good work that the European Union has done in terms of observation; I would like to make two or three observations about the results. Ladies and gentlemen, the results have surprised everybody: they have surprised Hamas, they have surprised Fatah, they have surprised Israel and they have surprised the international community.
Hamas were certainly expected to achieve better results than they have done before, but nobody ― either in Hamas, in Fatah, or in the international community ― expected Hamas to be so successful.
What positions do I believe we should take at this time? And these are not personal positions, they are positions that have been agreed by the General Affairs Council, by the Foreign Affairs Ministers on Monday morning ― that is to say, very recently ― and in the afternoon, in the Quartet, with our friends from Russia and the United States and with the Secretary-General of the United Nations.
Ladies and gentlemen, we believe ― quite rightly I believe ― that we must continue to help President Abu Mazen. He stood in the elections on the platform that we supported: one of progressing towards peace; recognising the need to negotiate with Israel; of ending the Intifada; and of implementing the roadmap. Those were the positions of President Abu Mazen, and they had the mass support of his Palestinian fellow citizens.
There have subsequently been elections which Hamas has won by a very substantial majority, by an absolute majority, on a platform that to a certain extent is different to that of President Abbas. There is therefore no doubt that in the future ― when the government is formed following the negotiation that will take place, very probably within several weeks, and we will therefore probably not have a government for two or three months at least ― there may well be a clash of positions amongst the different parties, between what President Abu Mazen has represented and what Hamas represents.
In Monday’s statement by the Council of Foreign Affairs Ministers, which was then also recognised in the meeting of the Quartet, we said what I believe are some important things which should be known and, above all, explained. We stated clearly that, according to the report by the observers and in particular by their chief observer, the elections took place in an open, clean and fair manner. We then went on to say in this statement that Europe is entirely prepared to carry on working with our Palestinian friends, with whom we have cooperated for many years, since the Oslo process, during which we have invested European economic resources and also political and psychological resources, to a large extent, and that we are prepared to carry on doing so; and there is absolutely no doubt that we are prepared to carry on doing so in the time between now and the formation of the new government. But when the new government is formed, on the assumption that it is led by Hamas, this House will have to reflect and set certain conditions.
It would be difficult for the European Parliament and the European Union as a whole not to say various things very clearly to our Palestinian friends; specifically, three things: the first is that violence is not compatible with election results in a democracy. In a democracy, parties that have been elected must abandon violence and must play by the democratic rules.
The second thing we should say with the same affection and friendship we have always felt for our Palestinian friends is that, if they want the European Union’s assistance, it is essential that their policy is compatible with the position that this Parliament and the European Union have maintained since the Oslo agreements in 1993. We want to see two States living together in peace and prosperity; we want negotiations to take place via the peaceful route ― not by any other route ― and we would therefore call upon the two parties ― if that is what we want ― to recognise each other. This Parliament could not possibly support anything that does not involve an explicit recognition on the part of all of the Palestinian authorities, whoever they may be, that Israel is a reality with which they must hold dialogue and reach agreement.
Thirdly, we would like to say to our Palestinian friends ― I have said this personally on several occasions since the elections, and I am able to speak to the President practically every day ― that it would be a very good thing for the new government which emerges following these elections, in three months, also to recognise all of the agreements that the Palestinian Authority has signed over recent years. It would be absurd to go right back to zero after all the work we have done over such a long time and after the work many of you have also done over such a long time.
This is what we want to say very simply, therefore, ladies and gentlemen, and I believe that everybody must understand it; and I believe and I hope that our Palestinian friends, regardless of the party they are from, regardless of the party or formation they represented in these elections, understand that this does not mean imposing anything on anybody, or trying to force anybody’s will, but that it is a question of affirming in a clear and simple manner what the European Union’s position has been; not since yesterday, but since 1993, when the Oslo agreements were signed. And I believe that we should all be united here in this task; I believe that, as we have done in the General Affairs Council and as the Quartet did on the night following the General Affairs Council, we must stand firm in this area. This does not mean that at this difficult time, at this time when President Abu Mazen has the enormous responsibility of forming a government and of making contact with all of the different political factions, we should not help, or we should not help President Abu Mazen as much as possible at this time when he still has control of the situation, so that over these three months that he surely still has before there is a new government, the Palestinians do not face economic bankruptcy.
In my view, it would be an extremely serious mistake for us now to abandon President Abu Mazen, in an economic sense, and for those resources not to be used, or not arrive, and for us to run the risk of the Palestinian Authority finding itself in a very difficult situation at this point in time.
This is an appeal to all of us and the European Parliament ― if at some point the Commission presents a request or a recommendation to the European Parliament in this regard, and I hope that it will ― to have the generosity to support President Abu Mazen over the months remaining before a new government is in place, so that he can establish himself and find a place for himself and what he signifies. I believe that we should say ‘yes’, a resounding ‘yes’, so that that is what happens in the future.
I would like to say that what we have before us is going to be a new situation, it is going to be difficult, it is not going to be easy, but I believe that we must remain determined to ensure that this peace process moves forward under the conditions to which I referred before. They are not absurd conditions, as I have said; they are not conditions that have just been plucked from the air, but they come from many years of work, of working together, of work with our Palestinian friends to ensure that the process can move forward.
Mr President, I will now say a couple of very brief words about the situation in Kosovo, following the death of President Rugova. It was my sad duty – though I was delighted to go – to attend the funeral of President Rugova. The family asked me to speak on that occasion on behalf of the European Union, and I did so. I did so thinking of all of you, I did so thinking of all of the citizens of Europe, whose thoughts I am sure were with President Rugova at that time. But let there be no mistake; it is going to be a difficult process. Because if the process was difficult enough when President Rugova was alive and acting as a sort of 'umbrella’ for the whole political operation that we are facing, imagine what it is going to be like without him. In my speech, I called upon the Kosovan political leaders and people in general to show generosity, unity and responsibility at this time so that progress can be made, and I believe that to a certain extent those words, spoken by myself and by others, have been heard: we now have somebody to replace President Rugova, something that I feared was going to take much longer, and who is also going to head the team which, under the direction of Mr Ahtisaari, former President of Finland, will jointly lead the negotiation with our Serbian friends.
Let us hope therefore that we can move in that direction and that we can move relatively quickly, but I would emphasise once again that great energies are going to be required in order to progress along this path towards a definitive solution to the situation in Kosovo, which would unquestionably represent an essential step towards stability throughout the Balkan region, stability for the countries to which we have offered a future in Europe, at the Thessaloniki Summit and on numerous occasions.
Mr President, I believe that my time is running out, and it would be a great shame not to discuss some of the other issues that I wished to raise with you, given the enormous amount of activity that has taken place over the last twenty days. I would like to tell you that we are continuing to work very hard with the African Union to try to resolve the problem of peace in Darfur. We have made a lot of progress on the North-South negotiation, and we have reached an agreement, but we unfortunately have the Abuja process, which has not made any progress. We are working as hard as we possibly can in that regard. Fortunately, the meeting of the African Union has found a compromise formula whereby, rather than making the President of Sudan the President of the African Union, which would have been a great problem for the future negotiations, it has chosen President Brazzaville of Congo. We will therefore be very happy to do everything we can to ensure that the Abuja process moves forward and at the same time will begin to plan ― because we are going to have to take on many responsibilities ― the transition from a force that is present on the ground, led by the African Union, to a force which, sooner or later, but within a few months, will be United Nations blue helmets and with which we will undoubtedly have to continue cooperating.
The last thing I would like to say, Mr President, is that, as you know, ladies and gentlemen, we have received a request ― or at least the Presidency and myself have received a request ― from the Secretary-General of the United Nations, asking us whether we could assist in the elections that are going to be held in the Democratic Republic of Congo and which will provide the final impetus for the process of democratic transition in Congo; if it goes well, it will bring stability to a significant part of Africa’s backbone; this issue is therefore fundamental for all of us. We are being asked to help, and today there is a fact-finding mission in Kinshasa, and I hope that in a few days time, on the 7th, it will be able to give us its results, so that we can see whether, in the end, the Member States of the European Union can take the decision to support the United Nations in response to this offer, or request. To do so would be a good decision.
I shall end here, Mr President, ladies and gentlemen. There are endless things I would like to share with you on this first day of February 2006, a year which has begun with some truly frenetic activity, which is going to make us all frenetic and which must make us work with an energy, a capacity and a dedication that we have rarely seen in the European Union.
Through the will of the Members of this Parliament, through the will of the citizens of Europe and through the will of the governments of Europe, the European Union must be a fundamental player on the international scene. And as you have just heard, ladies and gentlemen, given the things that have happened during this last month alone, we have no choice but to play that role, whether we like it or not: we cannot close our eyes to the world’s problems, and I would like to say to you that the world wants Europe to act. Wherever we go, we come across people, political leaders, knocking on Europe’s door and saying, ‘Act. Act; we like the way you act; your way of acting suits us; the way you act is better for the world, the multilateral world in which the citizens of the European Union believe’.
The Eurobarometer, Mr President, tells us every day, every month, or every two months, or every time we ask it, what the Members of this Parliament want. Let us therefore continue along that path, let us ensure that Parliament and all of the institutions can work together, because we are necessary if we are to create a better world.
Mr President, I would like to say much more, but I know that that is not possible. So I will stop and I will await any question the honourable Members wish to ask me; I shall do my best to answer as best I can, with the same respect and affection that I have always shown to this Parliament. Thank you, ladies and gentlemen.
. Mr President, Mr High Representative, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, considering where European foreign and security policy started off from several years ago, we cannot do other than observe that those involved in it can point to some extraordinary achievements, that hitherto impossible things are being achieved in the Balkans, through the EU troika and in many other areas, and that the European Union, through its enlargement policy, its neighbourhood policy, its Mediterranean policy and much else, has made a major contribution to global stability.
Parliament has been constantly supportive of this work and is well aware of its own inability to actively engage in foreign policy, that being a task for the executive. While it must, however, be open to Parliament to monitor it, the position we are in prevents us from doing so to an adequate degree, since we are mainly informed after the event and no priority is given to our being included in the discussion process. There is room for improvement here; we need to move things on in line with this interpretation of Article 21, and I hope that we will be able to use peaceful means in getting the Council and the Commission to agree to this.
It must also be clear to us, though, that this House has so far been able to bring forward little other than budgetary arguments in its attempts to get its way, and we have to move on from this if this House is to be better enabled to monitor and be consulted.
One might ask, by way of an example, what is going on in the Congo? We have all read in the newspapers about the plans that are being considered for military intervention there, but at no stage of the proceedings has anyone thought to give this House or the relevant committee within it prior notice of this. I do not think that we can go on like this.
Although I did say that a lot of good things had been achieved, it is possible to regard a glass as either half full or half empty. We are in a much more difficult situation than we were a year ago; far from being something that can be blamed on European policy, this is a matter of the way things are, and Mr Solana gave a few examples at the beginning of the year. Consider, if you will, the state of affairs in Iran, where we are laboriously endeavouring to get talks underway, and where nobody has any real idea of how to prevent matters escalating now there is the possibility of Iraq ending up with a Shiite government that could ally itself with Iran, in view of the Palestinian elections having been won by Hamas, which is linked with and funded by Iran, not to mention Hezbollah and all the rest of it. If you consider what this scenario means in terms of world peace, and might also mean in terms of the security of our energy supply, bearing in mind at the same time the way in which a politically resurrected Russia uses energy as a political instrument, causing countries in our neighbourhood to fear for the maintenance of their independence and freedom to make decisions for themselves, then it can be a depressing one. And that is just a small sample. The whole scenario shows that we, in the European Union, are in a worse position in terms of foreign policy than we were a year ago, and that we therefore need to come up with a strategy for dealing with the situation. We must become much more pro-active and, whether dealing with the Ukraine situation or energy policy in general, establish connections in such a way that no single country is penalised, but that, rather, we join together in defending our interests. Our Member States and our neighbours must come to understand that we have no chance of defending our interests unless we do so together rather than each looking after his own. None of us can save ourselves; it is only together that we can defend our own interests, and this is something that has to be spelled out with greater clarity.
We have something to contribute, and one place in which we can do so is the Balkans, where, this year, there is to be a referendum in Montenegro and negotiations on the status of Kosovo, and so important decisions are in the offing. The question of how we involve Serbia in all this is one of the really big and difficult issues with which we have to deal. There must also be a marked improvement in trans-Atlantic relations, so that, through the values we share, order may be brought into the scenario I described earlier.
That also means that we have to be strong enough to have an influence on American policy, which means reinforcing the preventive dimension of policy and its character as a dialogue, in order to ensure greater security in a multilateral world.
It means that we have to sharpen up some of our instruments. We would like to see Mr Solana become Europe’s Foreign Minister on 1 January 2007; while the failure of the Constitution means that he will not, another consequence of that is that the instruments need to be improved in order to maximise the effectiveness of all the institutions rather than have them working against each other.
As Mr Solana said, this multilateral approach is one reason why the world wants European foreign policy. The public want it too; nothing matters so much to them as that we should take joint action in this area, and that imposes on us the obligation to join with our counterparts at the national level in putting the half measures of the past behind us and agreeing on ways to secure our citizens’ right to life.
. Mr President, ladies and gentlemen, in introducing his statement, the High Representative referred to the first 31 days of this year – and hence also of the Austrian Presidency of the Council – as having been a turbulent time, and that they indeed were. Evidence of that could be found on the order of business for the first meeting of the Council under Austrian Presidency two days ago.
It was important that we in the Council should consider the issues, to many of which Mr Solana has alluded, and come to decisions that carried a clear message, for it is indeed important that the European Union should, where today’s important issues are concerned, speak to the world clearly, unmistakeably, and with one voice, and this we are doing, of course, together with the Commission, while also seeking dialogue with you in the European Parliament. I would point out that, in the 31 days of the Austrian Presidency so far, the foreign minister, many other Council chairmen and I myself have had many opportunities to come here and debate many issues of concern to your House, and that I yesterday had the opportunity – for which I am very grateful – to report to the Committee on Foreign Affairs on the foreign policy aspects of the first meeting of the Council under Austrian Chairmanship. The Austrian Presidency wants to continue offering this willingness to engage in discussion on behalf of the Council and wishes to maintain dialogue with your House.
In this brief statement, I would like, in essence, to focus on two points: firstly, the Council’s annual report to the European Parliament on the main aspects of, and fundamental options for the common foreign and security policy – which is what this item on the order of business is all about – and, secondly, relations between your House and the Council as regards the budget for it.
Firstly, the 1999 interinstitutional agreement on budget discipline and improvement of the budget procedure specifies that the Council shall draw up a report setting out the main aspects and basic choices of CFSP, along with its financial implications for the overall Budget, and so it was that the Council, in April 2005, forwarded to Parliament the report for 2004, which is on our order of business today, and in which it endeavours to do as Parliament has asked it to do and reflect on Europe’s security strategy. As a result, the report gives particular attention to important issues in connection with this, notably such aspects of the common foreign and security policy as, for example, crisis management and conflict prevention, combating terrorism, disarmament and the non-proliferation of weapons of mass destruction and small arms, external relations in different geographical areas, and so on.
The Council endeavoured to make the report a comprehensive one that would give a full account of the outcomes and activities in connection with the common foreign and security policy. Its production of these reports is a matter of obligation, and they help to make visible and transparent the work that is done in connection with the CFSP. Efforts have also been made to accommodate the views of the European Parliament, one consequence of which is that the report includes a special chapter with an overview of future activities and suggestions for activities in the coming year and for possible responses to any crises that may occur.
If I might move on to my second subject, the Budget for the common foreign and security policy, I would like to point out that the coming into being of the CFSP, as also of the European Security and Defence Policy, is without doubt one of the European Union’s success stories; the crisis management operations in the Balkans, in Africa, Asia, and the Middle East have helped to make the European Union more visible on the international stage. The continuation of this in accordance with the European Security Strategy is a matter of priority, but that can be done in an effective manner only with the appropriate funding. In the conclusions to the agreement on the next financial perspective, the European Council requests ‘the budgetary authority to significantly increase the funding under the Budget for the common foreign and security policy for the period beginning in 2007 in order to cover the foreseeable need for resources as estimated on the basis of prognoses produced annually by the Council, with a reasonable margin being left for unforeseen activities’.
One outcome of the trialogue was an agreement to add EUR 40 million to the CFSP Budget, bringing it to a total of EUR 102.6 million for the current year of 2006, and, although that is a step in the right direction, there are great challenges lying in store for us. If the European Union becomes active in Kosovo, that will probably require substantial funds that the current CFSP Budget for 2006 will be incapable of providing. Work is in progress on the question of how a situation of this kind can be dealt with.
The Presidency’s report to the European Council on the ESDP invited the Austrian Presidency to continue working towards securing adequate funding for civilian ESDP missions from the CFSP Budget. The presidency looks forward to working constructively with the European Parliament on this issue and will shortly provide it with relevant information in accordance with the agreement reached during the trialogue on the 2006 Budget. It is expected that the Political and Security Committee will, through its representative, report on the subject in March of this year.
Let me conclude by emphasising once again that the Presidency looks forward to working constructively with your House towards the end of an increased and more efficient CFSP Budget in the negotiations on the future inter-institutional agreement and in the 2007 Budget procedure.
. Mr President, while in 2004 and 2005 we saw the terrible scenario of the tsunami, I agree with Mr Solana that this year, particular political challenges lie ahead.
I would like to start with Ukraine and Russia, because that brings me to a very important point. As you know, the Commission – President Barroso, Commissioner Piebalgs and I – have been working both in the background and at the forefront in order to facilitate the dialogue between Ukraine and Russia. The important thing is, firstly, that we – as well as they – have come to a solution. Secondly, we also have learned a very important lesson from this, namely that the question of energy is of great importance and has to be placed much higher on our political agenda. The issue of energy covers energy security, the question of diversification and the ways of dealing with this question in the future. The Commission will therefore prepare a communication on this matter, which will take all these issues into account.
The second point I would like to make concerns the Palestinian elections. I wish to pay tribute to Mrs De Keyser. We met in Gaza two weeks ago under difficult circumstances, when the security situation was still unclear. We thought that Hamas would have 30-40% of the votes. Like everybody else, we were taken by surprise. However, let me say that the most important thing is that the elections were held freely, fairly and in relative security. This is already an achievement. It leads me to believe that election observation missions are becoming more and more important. We see it in Sri Lanka, Palestine, Gaza and Afghanistan, to name just a few. In the future, we will see it in Congo and in Haiti. This is a very important tool that we will certainly want to use in favour of all our European friends in Parliament and Council and in favour of the European public.
To come back to Palestine, we had a very important Council meeting on Monday and a Quartet meeting on Monday evening. Mr Solana has already reported on the main thrust of the three important principles: there has to be a commitment to non-violence, the new Palestinian Government has to recognise the State of Israel, and it also has to stand by its existing obligations, i.e. Oslo and the roadmap.
However, we are also faced with a challenge. The caretaker government could stay in place for two to three months. What do we do, in particular with regard to financial support? We in the Commission have to find solutions. I have already said that we would try to release EUR 10 million from our infrastructure facility – there is some money there to be disbursed. We also said we would help with the utilities, paying these directly to the Israelis in order to help that government too.
However, we also have to see what can be done with the money in our World Bank Trust Fund. It was blocked and has not been disbursed because the benchmarks had not yet been met. A World Bank mission will be going there and we will have to see what can be done. This means that we will try to work in a coherent way, together with the President, the Council, the Council secretariat and Mr Solana to see which are the best instruments to use in order to make the foreign policy coherent, speedy and effective as quickly as possible.
Whilst on the subject of foreign policy issues, the Ukrainian elections are forthcoming. Within the last hour I met Boris Tarasyuk. We know how important these elections will be. Again, an election observation team from the OECD, perhaps with your support, will be important.
We could also say that a lot was done in 2005, for example, on the market economy status, where we were working with the Ukrainians. We could work on quite a number of issues that are important, such as visa facilitation and readmission. We hope that after free and fair elections we can offer them an enhanced agreement, perhaps a free trade agreement. That would give them an even better stance and approach towards us.
All of that brings me to the more general questions. Both Mr Brok and Mr Winkler, the President-in-Office, have stressed the importance of the coherence between the different instruments at the disposal of the European Union under the first and second pillars. I could not agree more. In our view, it is a very important task to ensure that all EU foreign policy instruments – development aid, diplomacy, trade policy, civilian and military crisis management, institution-building, humanitarian assistance – work as part of a coherent whole, like interlinked cogs in a well-oiled machine. After all, this is the rationale behind the Commission being ‘fully associated’ with common foreign and security policy. It also reflects the direction in which the Constitutional Treaty was taking us. As Mr Brok’s report highlights, the security challenges we face span the fields covered by all three EU pillars.
Security is not only about defence and military deployment, it is also about civilian crisis management and the wise management of bilateral relationships – and we have a lot of those. It is also about public health: think of avian flu. It is about the environment: think of the Kyoto Protocol. It is about the fight against terrorism and organised crime. Yesterday we had the Afghanistan conference. It is also about working together for institution-building, or fighting the scourge of drugs. We have so many instruments that we can use and apply together. It is not only about energy supplies and prices, but also about the fight against poverty in the world, and our ability to integrate our immigrant populations.
The European Union is increasingly called upon to face these global responsibilities in the field of peace and security. We now have an impressive toolbox with which to do so. But a smart toolbox is no good if the tools do not work very closely together. This, therefore, has to be our aim. An effective crisis response requires instruments that complement one another. We need strong Community instruments working alongside the instruments of the CFSP. It is a recipe that can work. For example, our contribution to the Aceh peace process is a mix of CFSP and Community instruments. The Commission also financed, for instance, President Ahtisaari’s peace negotiations using the rapid reaction mechanism. We have therefore tried to be flexible.
The CFSP launched the Aceh Monitoring Mission to monitor compliance with the peace agreement. At the same time, for instance, the Commission and Member States, working with the international community, put in place a package of long-term measures to support the peace process. Another example is the border assistance mission in Moldova and Ukraine, where the Commission is funding the deployment of mobile teams to provide advice and on-the-job training to Moldovan and Ukrainian border and customs officials.
The long-term objective of facilitating a resolution of the Transnistria conflict matches that of the EU’s Special Representative. The Border Assistance Mission and the EU Special Representative therefore work closely together. Our head of mission also acts as his senior political adviser, and one of his team is based at our mission’s premises. Early results are highly positive. Community assistance enhances the impact of the CFSP assistance, and vice versa.
In neither case would the European Union’s contribution have been comprehensive or meaningful without utilising both Community and CFSP instruments. And most importantly, its impact on the ground – on peoples’ lives – would be significantly reduced.
We also need to enhance the EU’s existing instruments in support of our security objectives. Diplomacy requires carrots and sticks, whether we are talking about weapons of mass destruction or promoting stability and prosperity in our neighbourhood. Access to the world’s biggest internal market or our sizeable assistance programmes is a considerable carrot. This complementary use of Community and CFSP instruments needs to become the rule, not the exception.
In 2006 the task for us all – Parliament, the Council and the Commission – is to work to improve the coherence of our different pillars and policies. The issue will also be dealt with in the concept paper on the EU’s external project which President Barroso announced at Hampton Court, now planned for the June European Council. The Commission will focus in particular on building up its crisis response capacities. Within DG External Relations a ‘crisis platform’ will improve both internal and external policy coordination and will also ensure a more efficient implementation of projects and operations. It will complement our existing instruments such as the civil protection mechanism, humanitarian assistance and the rapid reaction mechanism.
We also want to build on our strategy for disaster alert and preparedness. Under the new financial perspectives, the stability instrument will also help ensure continuity between short- and long-term interventions. Our aim is to develop flexible and responsive solutions to crisis situations and thus be a better partner for the military component of crisis response.
Finally, we will also cooperate very closely with the two arms of the budgetary authority to ensure adequate resources for CFSP. The Commission welcomes the substantial increase of the CFSP budget in 2006 in order to meet concrete new demands. We know there will be new demands.
We also understood the conclusions of the European Council with regard to the future financial perspectives. Our common aim must be to have sufficient resources to cover all external relations priorities, bearing in mind the 20% cut in the Commission’s proposal for Heading 4. In the light of past experience, one particular issue will be to ensure sufficient flexibility to respond to unforeseen needs. I also hope there will be continued support for our stability instrument to enable us to make real progress in crisis response and coherence.
This is the main thrust of how we would like to face 2006 and its political challenges.
. – None of this is new to me, because I have for many years been in agreement with what my friends Mr Solana and Mrs Ferrero-Waldner have been saying. The only point on which I disagree is the idea that resources are sufficient for the EU to be a player on the world stage, as Mr Solana put it, which is what our partners and the citizens are demanding. This is not the case. It is not the case either in terms of resources or in terms of organisation, and the right thing would be to think about how best to use the instruments provided for in the Treaty of Nice, in such a way that we can coordinate internal actions and organisation more effectively.
In order to address the lack of resources, we must establish priorities, and in this regard the support of the institutions is crucial. Furthermore, Parliament’s support, following prior consultation rather than notification after the fact, is crucial if consensus is to be reached. There is therefore no major difference between what we are hearing from the Council and the Commission regarding the guidelines. Yet not even great chefs, not even the very best chefs like Bocuse or Alain Ducas, are capable of making decent omelettes if they do not have enough eggs.
On the other hand, in addition to unity between the European institutions, it is nowadays crucial to guarantee strategic partnerships with the main partners, the most important of which is a transatlantic partnership, followed by strategic partnerships with Russia and China, and on the next level with India, Brazil, Indonesia and Pakistan. This aspect is vital in view of the international issues at stake, such as money laundering and drug-trafficking, but in order for it to become a reality, the resources must be there via the various strands.
Another question, Mr President, that Mrs Ferrero-Waldner briefly touched upon is that of immigration. The ageing population in the EU means that in the coming decades there will have to be a significant amount of immigration, from both the South and the East. We will have to monitor this situation, both actively and proactively, and will need domestic policies enabling us to host and integrate these immigrants in a suitable way, and to control our external borders more effectively, given that the enlargement altered the borders that were there until recently.
As for the most contentious issues in this debate, I wish to say that we see eye to eye on both Palestine and Iran. We must be cautious and prudent, but must also stick resolutely to our principles. Under no circumstances must we waver on the principles that have always guided us, and, specifically on this issue, the principles that have been in place since the beginning of the 1990s. We must also engineer some room for manoeuvre on the other side. ‘Firmness’ and ‘caution’ should be the watchwords in this debate on Iran and the Middle East. As regards Kosovo, a key element for many years when it comes to the Balkans, we continue to emphasise that territorial integrity must be maintained and that minorities must be respected. Unless these two principles are upheld in Kosovo, we will have great difficulty in achieving any kind of stability in the region.
Mr President, ladies and gentlemen, energy security is of course a technical question, but it has also become a political question, because, while demand continues to rise, the trend in the coming years will be for supply to level off. Consequently, tension will rise and I would suggest that as the major countries do with their vital supplies, we could carry out a thorough, inclusive study on the possible scenarios and the strategies for addressing those scenarios. If we do not do this, a number of surprises lie in wait.
. Mr President, ladies and gentlemen, the account that Mr Solana has given us of the way 2006 has started is a sobering one. In essence, what Mr Winkler had to say stressed the current presidency’s view that there are hard times ahead of us this year, and Commissioner Ferrero-Waldner, for her part, said much the same thing. There are, then, challenges for us to face.
Europeans must be aware that what Mr Solana, Mr Winkler and Mrs Ferrero-Waldner have set out is none other than the neighbourhood policy of the European Union, on whose doorstep lie the crisis regions that they have described. They are at a critical stage in their development, and there are risks inherent in that which threaten every single citizen of this Union of ours; there is no other way of putting it.
If one turns from that to consider Mr Brok’s description, in his report on the current state of European foreign policy in the hands of the executive institutions, of the instruments available to the institutions themselves and to us in this House, one finds that an equally sobering account.
More than ever before, the European Union’s foreign policy is a core element in European policymaking, and it is worth noting, as Mr Brok rightly points out, that it is one that the people want and support. Let us, though, be honest with ourselves: we do not have enough of the instruments that a European policy requires in order to be effective and faithful to its task, and so we in this House must insist on improvements being made in this area.
Let us take Ukraine as an example: a year ago, we all saw how effectively we can act when we are present on the ground with all our capacities bundled together in the persons of Javier Solana, the High Representative of our Union, empowered to speak and act on behalf of all of us; the Polish President, Mr Kwasniewski, as the head of an immediately adjoining state, with good opportunities for exercising influence in the country and with constant backup from other Heads of Government, who can in turn influence other stakeholders – the Russian Government, for example – through the European Union – these men helped to bring the Orange Revolution to a peaceful conclusion. A year has now gone by, and today we hear, from Ukrainian visitors to this House, that many of the things achieved over the past year are again at risk and are being rolled back. I do not need to add to the description of the threat presented by the energy situation, by which, of course, Ukraine is also seriously affected.
How, actually, is it possible that what we celebrated with such enthusiasm a year ago should now – within the space of a year – be rolled back in such a way? This is something we have to think about, and Mr Winkler is right to say that we have to do so in the context of the financial perspective, for it is quite unacceptable that the Council should, every time it meets, broadcast to the world our need to undertake international commitments, and then make cuts in the funding that such commitments require.
One thing that is perfectly clear, then, not least in terms of the financial situation, is that we have to commit ourselves to what is needed to bring what stability we can to the Middle East. Hamas must indeed renounce violence, but the EU must also keep its word, and we have to talk to Hamas if we are not to make the mistake that was made in Algeria of not recognising a legitimate election. We have to be clear in our own minds about that, for our keeping our word is another contribution to peace. If we do that, we can also demand that the others – Hamas in particular – move towards democracy, and in that I hope that we will succeed.
Mr President, a common foreign and security policy that promotes Europe’s values in the world and brings peace and security to our neighbours is what Liberals and Democrats strive for. But it is what Europe’s leaders are manifestly failing to provide.
Acting together, our Union could have used its leverage to promote democracy and stability. Instead, its policies have given tacit support to tyrannies like Tunisia, Egypt and Syria. We never demanded that diplomacy depend on releasing democrats like Egypt’s Ayman Nour; or, in Asia, on the right to a free return to his country for opposition leader Sam Rainsy, now in exile while we fund the dictatorship of Hun Sen.
Mrs Ferrero-Waldner, Mr Solana, why are you surprised at the Palestinian poll? The European Union has peddled promises of democracy, peace and human rights in Palestine while our development aid has fed Al-Fatah, whose members now burn images of one of our prime ministers and peace negotiations have got nowhere. Far from being a key player, Mr Solana, the consequences of Europe’s failure are plain for all to see.
Israel, undeterred, builds a wall around East Jerusalem in violation of its roadmap obligations and international law. The Palestinians, tired of slow progress and shameful social services, turn to Hamas at the ballot box. And now the prognosis is worse than ever. After demanding democracy, some EU leaders talk of shunning one of the only democratically elected governments in the Arab world! Of course, Hamas must renounce violence and commit to a two-state solution. But so must Israel. As Leila Shahid, the General Delegate for the Palestinian Authority said today: ‘It takes two to tango’.
The Commissioner has spoken of policies based on human rights, the rule of law and democratic principles, but where is the emphasis on those fine things when pragmatism devoid of principles is so often the order of the day?
A global drive for peaceful conflict resolution would be a major counterweight to the heavy-handed US approach; it would assure Europe’s security, prosperity and global repute; and it would also give us far greater leverage over micro-states like the Maldives or the Seychelles, whose governments abuse human rights despite being almost totally dependent on our aid and trade. That is why Liberals and Democrats believe that the time has come for an accountable, properly funded and values-driven European foreign policy. According to Eurobarometer, it is a desire shared by 70% of our citizens.
Mr Solana, Liberals and Democrats object to Parliament’s views being ignored or disregarded on matters of global importance. We want to see less of you on television and more of you here in this Chamber. And we are tired of Council secrecy and its disregard for Parliament’s right to prior consultation on policy priorities. Those rights are enshrined in Article 21 of the Treaty and in the 1999 Interinstitutional Agreement.
We are facing many grave challenges: to democratise our Near Neighbourhood, especially former Soviet republics currently at the mercy of Russia’s energy politics; to ensure that the elections in Belarus are free and fair; and to ensure that the referendums in Kosovo and Montenegro do not end in violence.
The role of foreign policy must not end there. I understand that selling arms to China is back on the Council’s agenda, yet China has still not recanted the Tiananmen Square killings, nor released, after 16 years, all those jailed. So we demand an assurance from you, Mr Winkler, that the Austrian Presidency will not lift the Union’s arms embargo.
Most pressing is the question of Iran. The IAEA board of governors meets tomorrow to decide whether to report Iran to the Security Council. Stopping Iran building nuclear weapons must be our aim. That is why Europe must commit to respect the IAEA’s findings due in March. But making progress towards the disarmament of the current nuclear powers, in line with the commitments we have made, is the strongest and most convincing message we could possibly send. A Europe which learns to use its muscle as a force for good is truly a force to be reckoned with.
. Mr President, Mrs Ferrero-Waldner, Mr Solana, Mr Winkler, ladies and gentlemen,
– Mr President, Commissioner, Mr Solana, ladies and gentlemen, the present situations in Palestine and Iran are indeed difficult, and I envy nobody who tries to intervene in them. The only chance that the European Union has, I believe, is to spell out the facts and avoid all ambiguity; we must be unambiguous. Hamas’ 1988 charter is indeed appalling, and those who read it can do no other than shudder, but Hamas is now in elected office, and, in dealing with it, we must make it clear that foreign policy and relations with Israel are not in Hamas’ hands, but in those of President Abbas. He is the one to whom we must at last give a chance; we must, once and for all, tell Israel to give him a chance to prove that there is a policy other than that espoused by Hamas. If we fail in that, then we will lose.
There must be no ambiguity in our attitude towards Hamas, not only as regards the peace issue, but also as regards fundamentalism. There is the risk of a fundamentalist society coming into being. The only way we can have any credibility, though, is if we do not mince our words when talking to Israel either. There is no future for the Palestinians in being conquered and occupied; that is something that Israel must come to understand; this is a policy area in which it needs a change of approach. A wall that stands as a symbol of conquest is not the sort of wall that makes for safety.
When one considers our history – your own history for example – from the moment when you demonstrated against NATO right up to the moment when you were its Secretary-General; when one considers my own history, when one considers Mr Fischer’s history, one says to oneself that it is important never to give up hope that people can change, and that applies to Hamas.
– But we cannot simply wait and see what happens. This change is necessary to our own security, and we must compel Hamas to make it. We can do that only if the Israelis and the Palestinians really grasp the fact that, where the European Union is concerned, there is no debate: the right of Israel to exist is no longer a matter for discussion, and we no longer regard discussion of it as acceptable.
The right of the Palestinians to a state is no longer a matter for discussion, and we no longer regard discussion of it as acceptable. The two are inseparable, and if we can get that accepted as a fact, we will be able to do something even in this problematic situation.
The position as regards Iran is no different; it, too, has a right to the secure supply of energy. As a Green, I am not in favour of nuclear power, but we cannot have a situation in which some states will use nothing else, while, at the same time, telling the Iranians that they may not use it; that is immoral, nothing but immoral. By all means, let us say ‘no’ to the atom bomb, but then we must offer Iran, too, security for its territory, for that has been its great fear ever since it was attacked by Iraq. That is our task – clarity and security will see us through.
. Mr President, Mr Solana, Mrs Ferrero-Waldner, Mr Winkler, I should like to seize the opportunity, rare as it is, of Mr Solana’s being present in this Chamber to touch on one or two aspects of the common foreign and security policy that are particularly problematic for my group. I will base my remarks in particular on the Operational Programme of the Council for 2006, since that is the most recent background paper. What can be observed?
Firstly, the disproportionate importance accorded to the military dimension of the CFSP. It is with outright greed that the Programme lists one by one the catalogues of forces, the rapid response operations, the battle groups, the European Defence Agency and the strategic partnership between the European Union and NATO. The 25 thus have the impression that they are playing with the big boys, but their self-importance is illusory and misplaced.
On the other hand – and this is my second observation – the large open wounds in some of the most sensitive regions in the world, wounds that specifically require some political creativity from Europe in the face of the irresponsible approach of the US leaders and their allies are, for their part, sidelined in the CFSP agenda. Thus, in the Operational Programme for 2006, it is the case that, in 14 pages of text, the Near East is disposed of in less than two and a half lines used to reveal to us, and I quote, that: ‘The European Union will continue its efforts to implement the road map’. There is not a single word on the Israeli leaders’ choice of a unilateral strategy, which clearly runs counter to the spirit of the road map and to any peace process. Iraq, for its part, warrants three lines, but there is no mention whatsoever of the war nor of the catastrophic Bush strategy, which lands us all into a tragic deadlock.
This brings me to our main criticism, which I already had the opportunity to voice in this very Chamber in June 2003 at the time of the publication of your report on the European security strategy – which is still in force, Mr Solana. The report gives an apocalyptic description of the new threats without once analysing their root causes, and it is with sheer disbelief that one reads - I quote - that ‘by working together, the European Union and the United States can be a major force for good in the world’.
So what is your assessment, Mr Solana, of two years of implementation of this strategy? Has the world become a safer and fairer place? To my mind, a good yardstick against which to judge this is the case of the Near East, to which I am now going to turn my attention.
While we are on this subject, allow me to point out to our fellow Members the presence, in our galleries, of Mrs Leïla Shahid, Palestine’s new delegate-general to the European Union, whom I should like warmly to welcome.
Even before the Palestinian elections, I had called for Parliament’s agenda to include the issue of the European diplomats’ harsh but accurate report on Jerusalem, which the Council kept secret so as not to affect its relations with the Israeli authorities.
Where are we with this matter today? Like a number of my fellow Members, I have just returned from Palestine, where we were observing the legislative elections. We were all pleased and moved to observe the exemplary way in which the ballot was held there, the festive atmosphere in the streets, despite the occupation, and the way in which we, as foreigners, were welcomed. This pride in being able to show the world the Palestinian people’s ability to build its democracy is a major asset for the future that the election result must not have us forget. The same is true of the Palestinians’ desire to make peace with neighbouring Israel and to have two peoples and two States, which were subjects that featured in all of the conversations we were able to have. Anyone who took the risk of starving these women, men and children, or indeed of radicalising them, by cutting off their vital aid, would therefore be shouldering a heavy responsibility. Instead, let us count on the aspirations for democracy and for a just peace, which very much have the upper hand in today’s Palestinian society and which any Palestinian authority will have to take into account. It is the very future of the partnership between the two regions that is at stake.
As for the election result, let us be careful not to analyse it purely from an internal Palestinian perspective. Certainly, the popular rejection of Fatah is genuine. Any hegemonic power tends to become divorced from society. Yet, how can one fail to see that the Palestinian Authority has above all lost its credibility with the citizens because it has not succeeded in improving their lot or in offering them new prospects due to the blocked peace process? After the high hopes of ten years ago, the feeling is now one of extreme exasperation in the face of the continuing occupation, the development of settlements, the construction of the wall, the ‘targeted’ assassinations, the arrests, the detention of prisoners, the daily violence and the worsening living conditions as a result of the territories being sealed off. As for the Palestinian State and as for Jerusalem, the Palestinian Authority is seen as having accepted a great deal and as having obtained very little.
What should be done, then? There is no doubt that, as you said, Mr Solana, we should put pressure on Hamas to stop the violence and assassination attempts. What are you saying to the Israeli authorities, though? I have heard nothing on this matter. We also need clearly to show that, as far as we are concerned, there is no ‘variable geometry’ version of international law. Like any State, Israel has a duty to comply with the Security Council resolutions. It also has to follow the recommendations of the International Court of Justice. It has to implement its obligations under the road map.
In that context, Mr President, it stands to reason that, now more than ever, the attitude to be adopted with regard to our diplomats’ report on Jerusalem is this: we must publish it straightaway, implement its recommendations and, more generally, finally choose a real alternative to President Bush’s strategy, which has failed in the Near East and, beyond, in the Middle East. Let us be alert to the cries of alarm rising up from societies on the verge of despair.
I imagine that all of the speakers are aware that there is an item coming up on our agenda specifically relating to the analysis of the situation in the Middle East, the result of the Palestinian elections and whether or not this report to which Mr Wurtz has referred should be published. You have chosen to organise the debate by dividing it up in this way. I imagine that you are aware that you are effectively changing the agenda and discussing points which we are due to discuss later.
. Mr President, when, exactly one week ago, I was observing the Palestinian elections on behalf of this House, one giant banner, in particular, caught my eye. It was in Ramallah, and it depicted Ayatollah Khomeini together with Hamas leaders Yassin and Rantisi. The political message is crystal-clear. Rather than striving towards settlement or peace with the Jewish state, we should tear out its page from history, for that is what Khomeini called for, and, according to the present Iranian President Ahmadinejad, those are words of wisdom.
Combined with the nuclear aspirations of the Mullahs’ regime in Teheran – the peaceful nature of which is very much a matter of doubt – this makes for a particularly touch challenge for the Western world, the EU, and the US. The historian Dan Diner’s comment on the Palestinian parliamentary elections was that ‘with Hamas in Ramallah, Iran has moved much closer towards Israel’, and he was right. According to recent reports from Teheran, many pro-Western Iranians consider this development to be the gradual victory of barbarism over civilisation. I sincerely hope that the European institutions, far from sharing this sense of resignation, will make a firm stand for Israel’s right of existence and consequently for our own civilisation.
. Mr President, ladies and gentlemen, I would like to draw the attention of the Council and the Commission to four issues where rapid and consistent action is necessary within the framework of the common foreign and security policy.
The first priority is the Neighbourhood Policy. Firstly, the way forward for Russia and Ukraine. We ought to take into account the fact that at the moment Russia does not have good relations with any one of its neighbouring states, since relations are formed not on the basis of mutual respect and advantage, but by making itself felt through economic or energy sanctions, and by refusing to sign the agreements that have been prepared concerning borders. At the moment Russia is blocking the export of Ukraine’s food products. I therefore urge Mr Solana and the Commission to take immediate action to encourage the lifting of this blockade, and at the same time to remind Russia that such action is in clear conflict with the requirements of the World Trade Organisation, which it has declared a wish to join.
Secondly, the gas supply crisis in Ukraine, Moldova and Georgia was like a wake-up call for Europe, showing that these supplies are not secure, that supply diversification is necessary, as is coordination between the European Union’s energy and security policies and the Member States.
Thirdly, in this context we should mention the agreement concerning the North European Gas Pipeline, in the construction of which the former German Chancellor has obtained a post, giving rise to concerns about political corruption. By not evaluating this event from their own viewpoints with sufficient consistency, the European institutions are diminishing the confidence of EU citizens, and, incidentally, preventing us from speaking about combating corruption elsewhere in the world.
Now, I would like to mention another region — China. At the moment China is in a phase of rapid development and it is ready to give high priority to entering into cooperation with the European Union. If our dialogue with China does not become more earnest and constructive, it may turn to closer relations in another direction.
Finally, in relations between the Council and Parliament we would like to see not just consultation, but that the European Parliament’s opinion is actually taken into account, especially in relation to so-called ‘speaking with one voice’.
Mr President, the fight against terrorism must be one of the priorities of the common foreign and defence policy. The report is quite right to draw attention to the importance of respect for human rights and civil liberties. I would like to take this opportunity of expressing my total and unconditional solidarity with the Danish Prime Minister, who is currently under enormous pressure to take action against the cartoonists who had the temerity to depict none other than the prophet Mohammed.
Islamic countries, including Turkey – which is an EU candidate country – demand apologies and sanctions, and even insist on a boycott of Danish products. Prime Minister Rasmussen is more than right when he claims that there is no democracy without free expression of opinion. The Council, Commission and Parliament should stand united in the defence of our liberties. If they fail to do so, then it is hardly worth our while even talking about a security and defence policy, for there will be nothing whatever left to defend.
Mr President, earlier today Mr Solana stated that the European Union needs to be a global actor. Consolidation of the common foreign and security policy is therefore required and the constitutional crisis is certainly not helping matters. Cohesion cannot, however, be achieved entirely through common institutions. It is achieved mainly through common political will. A great deal will therefore depend on the personal actions, good judgment and creativity shown by Mr Solana and Mrs Ferrero-Waldner in the course of this year.
Mrs Ferrero-Waldner has also promised a special communication the European Union’s energy security energy. In addition, Mr Brok’s report refers to the need to draft a strategy for energy security. In fact, these are only half-hearted solutions/stop-gap solutions. What the European Union actually needs is for us to set ourselves the goal of creating a genuinely common policy on energy security. Only then will it be possible to prevent situations like the one that arose two years ago, when Russian suppliers held Belarus to ransom or the one at the beginning of this month when Russia was blackmailing Ukraine. Central European Member States were also affected. Do we really want to be subjected to blackmail of this kind in the future and do we really want to freeze like people are freezing in Georgia right now? The only alternative is a common European Union energy policy.
Another point I would like to make is that our policy towards Russia should be modified. There is scope for criticism of the lack of progress in certain areas. Two of the latter are referred to in Mr Brok’s report, namely problems concerning human rights and arms reduction in the Kaliningrad region. The list should actually be much longer, and include a common solution to regional conflicts, notably in Transnistria and the Southern Caucasus, along with the whole Kaliningrad package.
– Mr President, ladies and gentlemen, as Europeans we have to respect the outcome of the free vote in Palestine and encourage those elected to form a government that chooses the path of negotiation, recognises Israel and renounces violence, as President Abu Mazen himself has indicated.
The outcome of the vote also reflects the suffering and humiliation of daily life under occupation, squeezed between checkpoints, wall and settlements, and at the same time it rings out as a severe criticism of Palestinian politicians. The unilateral withdrawal from Gaza has itself weakened the position of President Abu Mazen, for obvious reasons. That therefore gives rise to two compelling needs: not to abandon the prospect of a negotiated peace, and to call on both parties to renounce any actions that might jeopardise peace.
I therefore agree with the clear conditions that you, Mr Solana, have set the Palestinians. In the same spirit, however, I ask you: do you have no objections to make to Israel, which has never accepted the idea of operating within the roadmap? This debate has started in Israeli society. In addition, Hamas itself has shown its ability to respect a negotiated truce for an entire year. I believe that Israel should put a stop to the settlements and avoid taking any steps to annex East Jerusalem.
On the subject of financial aid, I agree with you absolutely: it is essential to prevent collapse and to assess the situation as it unfolds. In the same spirit, I should like to put a question to you, Mr Solana, as well as to the Council and the Commission: do you not think we should put pressure on the Israeli authorities to stop blocking the transfer of tax revenues to the Palestinians? Since it is Palestinian money, I feel that in the current situation the Israelis are adding fuel to the fire.
Mr President, I thought my speaking time had been extended by one minute, but you many want to check this out while I am talking. Mr High Representative, Commissioner, Mr President, at the beginning of this debate, we were given a breathtaking overview of the events of the past 30 days. I should like to congratulate Mr Solana and Commissioner Ferrero-Waldner, as well as the presidency, for their unrelenting commitment to dealing with the disasters that have struck and all those painful events. I should also like to join in congratulating the EU’s election observation missions in general and those who have been active in the Palestinian regions in particular, for their job must have been particularly difficult.
I think that we could draw two lessons from the summary which Mr Solana presented to us. The first lesson is that the European Union can only be effective when united. I was therefore delighted to hear the day before yesterday that the General Affairs Council had reached a unanimous decision in connection with the conditions under which further financial support could be granted to the Palestinian Authority. I was also very pleased to hear that the four parties had held an emergency meeting that very evening. Imagine the implications if one Head of Government had stated one thing, another Minister had said something else and a third Prime Minister had brought a different message altogether.
It is obvious that this would have been very pernicious, but that did not happen, and I hope that things are going to stay that way. Needless to say, we need unanimity across all the dossiers. Sufficient funds must also be made available. I am not as confident as the Commissioner that provision will be made for this in the financial perspectives 2007-2013. Like her, I would like to stress that sufficient flexibility must be displayed. Finally, I agree that, insofar as the High Representative, the Commissioner and the President-in-Office of the Council involve Parliament in their activities on a regular basis, they will be able to count on our continued support.
Mr President, further to Mr Solana’s reference to the Balkans, I would just like to take the opportunity of saying that we give our wholehearted backing to his efforts in a place where we bear direct responsibility for peace in Europe; this is something that nobody else can shoulder for us, and we must credibly and undeviatingly develop the region’s European perspective.
I would like to congratulate you on the decision you took on Monday evening, in which you successfully brought together the very diverse things that are being said in Europe about Iran. I would appeal to all, while going down the road thus set out, to leave plenty of room for diplomatic manoeuvre and negotiation. The prospect of the Iranians’ meeting with China and Russia now going ahead is good news, but we must not lose sight of the fact that the decision as to whether the red line has been crossed and world peace put in jeopardy is for neither Mr Schüssel nor Mr Steinmeier to take, but for the United Nations and nobody else.
We cannot control the situation on our own, and it is difficult, when dealing with a hate preacher such as Ahmadinejad, to keep looking for new ways to make him see reason – the reason that is part of the European security strategy that you have set out, which is founded upon non-proliferation. We know that, if the situation in Iran were to escalate, it would be an enormous threat to the things that it is in our interests to defend – the prevention of nuclear weapons ending up in Iranian hands, the reduction of the threat to Israel and more security for it. I therefore hope that we will find a peaceful way forward, difficult though that task may be.
Let me say, in my capacity as chair of the delegation, that there is another voice in Iran. I will not let diplomatic relations …
Mr President, yesterday marked the death of the 100th British serviceman killed in Iraq. These brave men made the ultimate sacrifice of giving their lives for their country. But they were betrayed. They were sent to war on the basis of the lies and fantasies of Prime Minister Tony Blair. This happened for one simple reason: Mr Blair and the Labour government have no conception of what constitutes the British national interest.
Now Mr Blair wants to embroil the British nation in yet another lie and fantasy. That lie is that Britain’s national interest lies in something called a European common foreign policy.
Yesterday also marked another significant event. In London, Mr Javier Solana spoke on the Palestinian issue on behalf of the European Union. He did so in the de facto role of the European Foreign Minister. This is despite the fact that the European common foreign policy should be dead and buried because of the rejection of the European constitution. This is a clear signal that the Labour government is surrendering control of foreign policy to the European Union.
Chancellor Bismarck once famously remarked that the whole of the Balkans were not worth the bones of a single Pomeranian grenadier. Well, the whole of the European common foreign policy and the planned European army is not worth the bones of one single British serviceman or woman.
Mrs Ferrero-Waldner, Mr Solana, ladies and gentlemen, today’s debate concerns the need for a more open, more effective and more responsible European Union common foreign and security policy. We can be satisfied that, in recent years, much positive work has been achieved in the advancement of Europe’s civil military force.
Unfortunately, however, the report by Mr Brok shows up too many still unresolved deficiencies and problems with the CFSP. There are serious difficulties inherent in adopting decisive positions regarding Europe’s Common Security and Defence Policy (ECSDP) and the European Security and Defence Policy (ESDP). These policies suffer from a serious lack of resources, and emphasis is also placed on the need for democratic parliamentary control. These are only a few of the current issues relevant to the subject of today’s debate.
So we, the European Parliament, ought to be able to change things for the better, and this includes demanding appropriate policy coordination in order to ensure intensive dialogue between the European Parliament and the Council on these issues. We know that this is not easy, but it is a question of the European Parliament’s institutional influence and development. The clear backing from Europe’s citizens for joint European security actions imposes a duty on the European Parliament to expand its institutional influence and participation in decision-making. Security will only increase if the messages from Mr Chirac, Mr Solana or Mrs Merkel or decisions taken in the spheres of weapons of mass destruction, combating terrorism or energy are predictable, and do not take an unprepared European Parliament unawares.
Mr President, a common foreign policy might have prevented the energy crisis in Eastern Europe. It might also have meant that Poland’s concerns about the construction of the Russo-German gas pipeline under the Baltic Sea were taken into account, and Poland’s interests recognised as being the interests of the whole of Europe. The citizens of the European Union and indeed of the world expect us to have a common foreign policy and to defend the weak, with or without a European Constitution. Israel cannot therefore be permitted to monopolise foreign policy in its part of the world. Hamas will happily renounce terror and violence when a Palestinian State is created, thus reducing the terrorist threat in the world. Like Mr Cohn-Bendit, I am against nuclear weapons, but I cannot understand why Israel is allowed to possess an atom bomb whereas Iran is not.
Mr President, when I hear the litany of crises and problems that confront us, I am alarmed that so many think that the answer to these problems is more European Union. The EU’s foreign policy ambitions and pretensions now reach into every area, from defence to immigration to energy supply, and we see few positive results from this. I would prefer a more modest approach, with the European Union focusing only on those areas were it can genuinely add practical value through humanitarian and development assistance, electoral observation and the like.
I would also say that in these dangerous times when new forces have emerged that threaten the very nature of our free societies, we need more solidarity among the democracies and less EU self promotion. The lessons of recent years show that where the Western democracies are divided, their interests are damaged. The enemies of democracy will exploit these divisions for their own purposes.
I have just returned from participating in the electoral observation mission in the Palestine Authority areas and East Jerusalem. The election results were a cry from the streets. You rightly say that the precise makeup of the new government of the Palestine Authority areas will not be clear for some time, but it will undoubtedly reflect the new-found power of Hamas. It is indeed vital that we do not provide support to that government unless it forsakes violence, recognises the right of Israel to exist and positively engages in the peace process.
In the past I have expressed concern about the nature of EU financing and the adequacy of safeguards to prevent misuse of our funds. These concerns will now multiply. Not only must we ensure that financial assistance is transparent and cannot be used to support terrorism and extremism: there is also a crying need to ensure that our money is used more effectively so that it is of direct benefit to the Palestinian people.
Finally, let us put more effort into ensuring that there is no difference in approach between the Europeans and the United States. We have a common interest in peace and stability in the Middle East.
Mr President, we have listened with great interest to Mr Solana’s speech, particularly the first part in which he listed what had happened over the course of January. I hope that this will not set a trend for the rest of the year and hope that, each month, we will see new elements constantly being added to the foreign agenda. What stood out for me were the observations he made, particularly at the beginning, about the situation that has come about in Europe following the problems involving the gas supply to Ukraine and other countries.
I think that one effect of what happened at the beginning of January has been to push energy policy up our list of priorities. I have drawn a few conclusions from those recent events. First of all, I have to conclude that we may not have organised ourselves very well as consumers, because our energy supply is so vulnerable, too vulnerable, if you ask me, since the effects of an unexpected energy shortage can be nothing short of devastating. Secondly, I have noticed that some Member States are more vulnerable than others, which somewhat contradicts the notion of solidarity that we nurture in the European Union.
There are certainly countries in our immediate vicinity that are vulnerable – that much has become apparent – and the question of mutual solidarity, not least among our neighbours, is clearly an issue. This is also a technical matter, of course. We can invest in better and more diversified means of providing ourselves with energy. The third point I would like to make, which is actually the most important one, is that energy supplies and access to them are being deployed as political weapons, in this case against Ukraine, but also against Moldova and, in some respects, against Georgia as well.
We have issued warnings about this in the past. The Russians have threatened to do this before and I think that, in this respect, we have to come down hard on them, for that is unacceptable. We too must ensure that we do not become dependent on Russia to an extent that we no longer dare say anything to Russia and keep quiet because we have become too dependent.
I should like to make one final remark about this year’s agenda. This agenda sets itself. The European Union cannot ignore its responsibility. I will, above all, ask the Council and Commission to reconsider the question of how it is possible, following such a success in Georgia, but before that in Serbia, and in Ukraine, that things are now at risk of going the other way again. Have we made mistakes? I think that this, too, is something we should analyse.
Mr President,I should like to point out that, as it considers its common foreign and security policy, Europe would do well to review its guiding principles. I believe that where security and consequently peace are concerned, it is essential for Europe to adopt the concept known as human security. This involves tackling issues such as how best to cope with major diseases, starvation, infringements of human rights and attacks on democracy.
In my view, another key element of security policy the Union ought to have in place is a policy on energy security. I should like to point out that Europe has so far failed to take into account the fact that energy supply could become a tool for an imperialist policy. What is at stake is not a shortage of gas or oil, but the use of huge energy resources as a means of implementing an imperialist policy. As I see it, this is a major challenge for Europe to which we have so far failed to respond
– Mr President, I have read the report and listened to Mr Solana carefully. I am not certain if they primarily serve Europe's interests. I have a feeling that we are continuing to serve American interests and that is a problem. They are dragging us into enmity with Russia, hostilities with China and the same with Iran.
We must not get caught up in the American mindset. We must learn to say 'no' to the United States if we want to have a substantial foreign policy which, of course, I do not understand can be common to Sweden and Greece, Cyprus and Estonia, given that each State has such different issues to address.
Mr Schulz said that there is a threat to the underbelly of Europe. Yes, there is a threat. Τurkey's against Greece constitutes a threat. The constant, daily infringements of Greek airspace by Turkish military aircraft constitute a threat. The wall in Nicosia constitutes a threat. The wall in Jerusalem constitutes a threat. Can we therefore say that all the occupying forces should leave the countries they are in? That the occupying army should leave Cyprus, that Israel's occupying army ...
Mr President, many issues have been raised in the course of this debate on the European Union’s common foreign and security policy. As I see it, three types of security are required if all Europeans are to feel genuinely safe.
I shall begin with energy security. The whole Union is much troubled by the subject, as are individual Member States such as Poland. There seems to be no desire to take common action in this field. Germany enhanced the security of its own energy supply by signing an agreement with Russia for the construction of the northern gas pipeline. Unfortunately, Germany’s action did much to undermine the security of Poland’s energy supply. The Union has so far failed to respond to this situation, although it is abundantly obvious that Russia is using the supply of raw materials for energy as an important tool with which to influence other countries’ policies. Russia’s decision to shut off gas supplies to Ukraine and Georgia has shown just how effective this tool can be.
I shall now move on to food security. The security of our food supply is based on the common agricultural policy but unfortunately this policy is coming increasingly under attack. Finally, I would like to mention physical security, which is now under much greater threat due to terrorism. There can be no meaningful common foreign and security policy without significant progress in the three areas I have highlighted. I trust Mr Solana and Mrs Ferrero-Waldner will bear my remarks in mind.
It is clear that the political situation around the world, from country to country and region to region, does not accord with our values, aspirations and expectations, nor is it becoming calmer or more democratic. At the same time, however, we are getting explicit requests for more Europe from various parts of the world. In Mongolia they say the European Union is our third neighbour. And when I visit the Balkan states, Latin America, Transcaucasia or Central Asia, I hear the same thing – more Europe.
Yet while numerous partners want more Europe, we often find ourselves involved in our own unproductive concerns, and we are forgetting the fundamental ideas of Schuman and the other fathers of Europe in our desire to build more Europe with less money. It does not surprise me that our partners and our citizens do not understand the jargon about the various pillars of our policy, but they can sense precisely when we are united and when we are divided and ineffective.
The experience with energy supply has taught us that national policies alone will not bring either greater internal security or greater external influence. I have the impression that even now the course of events demands more common policy than the already ratified Constitutional Treaty would bring about. If we truly wish to play a key role in the Balkans, in the east of Europe or elsewhere, we must find ways of expressing our common foreign and security policy more robustly. Something that would certainly contribute to this is a greater regard for the role of the European Parliament, which has shown itself to be a dynamic and responsible player.
Mr President, I can virtually carry on where Mr Peterle left off, for if, as you, Mr Solana, have said, many in Europe are bidding us to take action, then the time for action really has come.
Let me give just two examples of what I mean. I am not rejoicing in the sufferings of others when I say that the great American initiative for the wider Middle East has, in fact, collapsed, and that the intervention in Iraq has done nothing to improve matters. The inadequate and hesitant support for the peace policy and the peace initiative in the Middle East helped Hamas to victory in the elections; I mention only in passing the fact that Fatah itself must bear much of the blame for this. As for Iran, we all know that more involvement on the part of the USA in security policy would play an important part in persuading Iran to refrain from developing its own nuclear weapons. Now, then, is the time, for the European Union – working with the USA rather than in opposition to it, which would be absurd – to clearly define what a comprehensive foreign policy in the Middle East might be like, including everything from a determined peace policy to support for civil society in the individual countries.
The second example is that of energy policy. As has already been said, we, being a major consumer, need to present a more united front on the world market; we need to mobilise and form coalitions with other consumers. We have seen precisely what happens – in Iran, for example – when we do not make common cause with them. If Russia starts to make its energy policy an instrument of nationalist policy, then we must make our own – or at least part of it – more European.
Commissioner, we await the report with eager anticipation. This is an issue that I asked you about as long ago as your appointment hearing. It is of the utmost importance that we should now have this report in our hands and be able to say out loud that, while we need our national energy policies, they must be supplemented and extended by a strong European energy policy which is also an essential instrument of foreign policy.
Mr President, ladies and gentlemen, the EU’s role as an international player is an important one, and it has strengthened in recent years. The EU achieves results the gentle way, by which I mean through negotiations, discussions, persuasion and crisis management. This is sometimes a slow process, but it creates a firm basis for lasting solutions and for a viable society. In its foreign policy, the EU stresses the importance of democracy, and we want to take that forward. In this connection, I would like the EU to emphasise more strongly that without literacy there can be no democracy, nor can there be democracy without respect for women’s rights. We should therefore do more to ensure that children, young people and women in different parts of the world know how to read. This will create a lasting basis for democracy, peace and respect for human rights.
Mr President, the rejection of the Constitutional Treaty in the French and Dutch referendums (or referenda) has meant that the whole document is now no longer relevant. It is proving very hard for some people to come to terms with the disappearance of a concept that has been promoted for so many years. The common foreign and security policy was an important part of the aforementioned Treaty, but I would like to remind you it was rejected unequivocally. We are therefore amazed to note that efforts are being made to refer to a document that is entirely meaningless and as good as dead. Mr Brock’s report is an example of this approach. It makes a laughing stock of the House and tramples the democratic principles advocated by the European Community underfoot. The requisite period of reflection following the demise of this Treaty should not be devoted to getting specific chapters of the Constitution adopted through the back door. The time should be used instead to reassess common action at an international level and to place greater emphasis on the importance of issues such as energy security and the threats posed by epidemics and terrorism.
Mr President, the European Union is actually blest with one effective security policy, and that is the common agricultural policy. For many years now this policy has guaranteed food security for the Community as a whole and for its citizens, nations and countries. Food security is vital to them all. Europe has now satisfied its hunger, but it has an unfortunate tendency to forget how this came about and thanks to whom. The common agricultural policy is under attack and has become a testing ground for irresponsible reforms such as the reform of the sugar market, as a result of which Europe is soon to become dependent on the rest of the world for sugar supplies. Protection of European agricultural markets is being phased out, as our farmers are all too aware. In Poland, the fruit producers are the ones who have been most affected.
Ill-considered cuts in the common agricultural policy will result in the collapse of food security, which is crucial to security in Europe as a whole. There is still time to prevent this happening, but the political approach to agricultural issues must change. Banners carried by Polish agricultural workers’ organisations often feature slogans referring to the part food production played in the long struggle for Poland’s independence, as well as their willingness to fight. As we debate and decide on agricultural matters we should always remember that it is the farmers who feed and defend us, and that they are the real guardians of Europe’s security.
Mr President, I have been listening attentively and I thought I had heard it all, but when I heard Daniel Cohn-Bendit supporting nuclear power – albeit in Iran – I must say I was a little shocked. Who says that Joschka Fischer changed? I think ‘red Danny’ has changed a little himself!
I will take an institutional perspective and make three points. The first is that CFSP and defence are key areas for us in the future. We are a superpower in trade and in aid, but we are very often nowhere to be seen in CFSP and defence. Something needs to be done and I disagree with Mr Piotrowski. The first thing we need is a constitution.
The second point I wanted to make was that we need three things: firstly, we need a common defence – we need the security guarantees that the constitution would give us. Secondly, we need to speak with one voice. For that we need a President and a Foreign Minister. Thirdly, we need to increase the CFSP budget. All of those should be packaged into one. If we get some political will behind it, I think we just might get a common foreign and security policy.
The third point is that we really need to start thinking about the different elements of the constitution and look at it in two parts. There are things that we are already implementing, such as the European Defence Agency, the battle groups and the clause on solidarity with terrorism. But there are things that we need to start implementing as quickly as possible when the constitution enters into force. Those issues include a President, a Foreign Minister, an external relations service and prior consultation with the European Parliament.
The final point I wanted to make is that instead of sticking to the institutional battle between the Commission, the Council and the European Parliament in CFSP matters, we need to get ready, put our working clothes on and do it together.
Mr President, I could almost feel my good friend Mr Solana’s pain when you outlined what happened in the first month of this year, imagining that if the rest of the year is going to be like the first month, then it is not going to be easy! But I have another point to make.
I think that what you said in essence is that the world in 2006 will once again be confronted with a fundamental choice: the choice between pre-emptive wars or pre-emptive policies. I am in no doubt that what you are saying and what is clear as a result of your experience, is that in 2006 we need pre-emptive policies. The essence of the values of this European Union when it comes to foreign policy is pre-emptive policies. When we look at the instruments which the Commissioner so nicely referred to, it is fair to say that yes, maybe it is the most difficult choice, but yes, it is also the choice which, in historical terms, has shown success. We need to remember that at this difficult time.
I want to say to you, Mr Solana, that in Palestine right now there are so many who are taking the lead in the wrong direction and therefore the poor people in Palestine need to have a strong European voice. What you said is correct: we need patience, we need wisdom and we need balance. I was so happy to hear you say that we should not be those who just make Palestine bankrupt, because you and I know that there will be others who will ensure that this will not happen – Iran, Egypt and others. This is not our case and therefore I trust you. We will be on your side ensuring, together with the Commission and President-in-Office Winkler, that Europe will ensure open doors and dialogue and, hopefully, open doors once again over the next three months.
Mr President, I am grateful for everything that has been said on the subject of Ukraine. However, we must keep our eye on the ball. Events in the next two months will determine whether the fruits of the Orange Revolution will be able to ripen fully, or whether they will fall to the ground unripe. Ukraine needs much more Europe over the next two months. It is vital for the European institutions to make themselves felt there. We must have a constant dialogue with Ukraine’s leaders and society. A pro-European front has to be created in Ukraine.
There is unprecedented Russian involvement in the events currently taking place in Ukraine. Gas has been used as a weapon. A new constitution is to come into being, and the next parliament will decide if Ukraine is to go full steam towards Europe or go its own way, as it so often has in the past. We must encourage the leaders of political parties fighting to be represented in the parliament to form a strong pro-European front, so we can count on a good partner for the next four years.
Mr President, the implication of Mr Wurtz’s question to Mr Solana as to what had improved in the last two years is that decisive improvements in the state of the world are in some way within the power of the European Union to decide upon and bring into effect. Those who wanted to see a multipolar world with the might of its only superpower reduced can hardly be surprised that this is the case. What some Members have said tends to reflect their Eurocentric views and their disappointment at our place in this multipolar world. I can do no other than bid them welcome to a world that has, alas, become no more pleasant for being multipolar and for being home to burgeoning new powers on a global and regional scale.
We Europeans are far from that badly off in this situation, and I join with those who have congratulated Mr Solana on reaching, with China and Russia, a joint decision on the issue of whether to make Iran’s nuclear ambitions a matter for the Security Council. While I can only hope that that bears fruit, I am far from dissatisfied with the present approach.
– In his opening remarks, Mr Solana alluded to certain events that took place last month and to certain challenges facing Europe, including the dispute over gas supplies from Russia, the elections in Palestine and the situation in the Middle East, the gloomy situation in Iraq, the crisis concerning Iran’s nuclear programme and the unresolved status of Kosovo. All of these events and problems have one common thread: no European country, not even the very biggest, can handle such problems alone. In other words, if we are to solve these problems we need to combine our strengths and to develop our common policies on foreign affairs, security and defence. This is what politicians from many countries want, and, as previous speakers have said, what the people of Europe want, too.
Mr Brok’s report, on which we shall be voting tomorrow, refers to progress in the area of common foreign and defence policy, but also mentions a number of problems such as Parliament’s inadequate involvement in the process of drawing up foreign policy. I should therefore like to call on the Council to abide by Article 21 of the Treaty on European Union and always to consult Parliament at the start of the year on its progress and plans, rather than simply presenting summaries from the previous year.
Mr President, let me come back to a few questions that have been mentioned.
The most important issue, as many of you have said, is that today we need a stronger Europe in foreign policy. In order to get a stronger Europe in foreign policy we have to work together. We have to work together particularly on those topics that are now very topical. One of them mentioned by many of you was that of energy policy. As I have said before, we are working on that at the moment. That means, of course, that we should have a better conducted energy policy, if not a common external one. I know we have to head for this at the very least, and we already have quite a lot of valuable instruments with which to do so, including political dialogues and specific energy dialogues. Then there are multilateral dialogues: we have to bring in OPEC; we have to speak more with OPEC and with the Gulf Cooperation Council.
As I said, the strategy of diversification will be crucial for all of us. We have to look into the integration into the European energy market of the energy markets of our neighbouring countries, following the example of the South East European Energy Community, for instance. We also have a lot of financial instruments to encourage energy topics to come together. The security of energy supply, as I have mentioned before, is crucial. Therefore I can promise you that we are working on it and as soon as the communication is out, we will come back to that.
As Mr Rasmussen mentioned, it is also very important to see pre-emptive diplomacy. That is crucial. I agree with that. Of course, such diplomacy sometimes needs patience. You cannot eradicate poverty from one day to the next; you cannot work on all the different kinds of crisis management or even post-crisis management and have a change immediately. For that we need a sustainable and cohesive way forward.
Migration is another very important new topic on foreign policy. Again, we will all have to work together with the countries of origin, with the transition countries, with the European Union to find the right way of balancing out an internal and an external policy.
The fight against terrorism; the fight against drugs: all of that will take us many years, but these battles will increasingly have to be fought from a united front. Weapons of mass destruction; the support for democracy, the rule of law and free and fair elections: this is all mentioned in our neighbourhood policy, so of course we will also take that very seriously. We have a positive incentive on that in our Barcelona programme, for instance, but we also need every support so as to be able to make real progress with this policy.
Strategic partnerships with major powers, such as trans-Atlantic relations; relations with China, India, Brazil; and the very good relations with Latin America: these are all important because here we have the possibility to work together in a multilateral framework, also working with the United Nations, as has been said. Of course, it is also is important that we are able to combine the work for our common values in the multilateral strategy.
The neighbourhood policy is an important part of the security strategy, because we really try to export stability by working together with Ukraine, the Southern Caucuses and the Mediterranean countries. Therefore we have high aspirations to make Europe safer; we know we have many challenges ahead, but I do not see another way forward other than trying to enhance all our instruments and work for a common Europe built on common values together with the world.
. Mr President, Commissioner, Mr High Representative, ladies and gentlemen, although I am unable, in the short space of time available to me, to revisit in detail all the many issues that have been mentioned in this debate, there are a few points I would like to address which I, as a representative of the Council, regard as important.
The High Representative was the first to say – and many of you echoed him – that there is a global demand for European foreign policy. It is also something that matters to the European public, and we – that is the Council, the Commission and the European Parliament – must join together in working to meet that need; as Mr Watson said earlier, we must build the European Union on a foundation of values, and that is very obviously and specifically the case in foreign policy, where we have to be exemplary if we want to bring peace and stability to the world. I can only agree with that wholeheartedly and assure you that the Austrian Presidency, like the presidencies that preceded it and those that will follow it, is committed, during its six months in office, to the values of the protection of human rights, to the fundamental freedoms, and also, to echo what Mr Geremek said, to what is generally termed ‘human security’ – the striving for health, the campaign against weapons and rearmament.
The European Union’s foreign policy is a peaceful one; we are not, in that sense, a military power. Pre-emptive diplomacy is the essential thing. Within our commitment to multilateralism, we endeavour to act in line with the United Nations Charter and in accordance with international law. That is the only way we can maintain our credibility in the eyes of the world.
I would like to comment briefly on some of the issues that have been raised. In response to the many speakers who mentioned energy policy, I would like to add to what was said by Commissioner Ferrero-Waldner. It goes without saying that the Commission is playing a quite essential and important role in this area, and the Council Presidency is working in very close cooperation with it. The issue of a European energy policy will be a quite central one at the European Council in March, for which the British Presidency has already laid the foundation stone. We want to continue what it has started. Reference has also been made in this debate to the security of energy supply, which is a quite crucial issue, which involves the diversification of energy sources and networks, as well as the reduction of one-sided dependency on energy suppliers and networks and, in particular, the support for, and active promotion of, renewable energy and alternative energy sources. This is, of course, a matter to which we will devote our attention.
Russia has been mentioned again and again in this context; the European neighbourhood policy in general terms and the European policy in relation to Russia are both of quite fundamental importance. Russia is an important partner, and, in maintaining a dialogue with it, we need to highlight the values of which I have spoken; it goes without saying that human rights are another issue that needs to be raised with Russia, and they are, in a very wide-ranging dialogue. I do believe, though, that we must be aware of the fact that Russia is just as important a strategic partner for the European Union as is the United States.
I am most especially grateful to Mrs Beer for raising the subject of the Balkans, as did Mr Solana in his introduction. The Austrian Council Presidency will, over its six months in office, be regarding the Western Balkans as having the utmost priority in the interests of the stability of the region and hence in the interests of peace and stability in Europe.
Something else said on the subject of European foreign policy was that we should concentrate primarily on our own neighbours. That is what we are doing, and it is important that we should do so, but there is, in today’s world, no crisis or situation that does not also touch upon the interests and stability of the European Union; that is what makes the European Union a global player, and that, too, is why it must equip itself with the resources needed to perform that role. Today, the High Representative is tireless – in the truest sense of the word – in jetting around the world in the service of peace, and he does so in the interests of a credible European foreign policy, in our own interests, and also in the interests of stability and peace in Europe.
I would now like to address an issue that is of particular importance to the general public and is also among the priorities for the Austrian Presidency of the Council. By that I mean the protection of European citizens in third countries, for which, as recent events and crises have already demonstrated, we in the European Union bear responsibility. The Austrian Presidency of the Council wants to help make consular cooperation better organised to protect citizens when they are abroad and also to equip it with the proper resources.
Finally, let me turn to what was said about China. The only thing I want to say about the arms embargo is that there is at present, as you will be aware, no consensus in the Council on this. The issue is not on the agenda, but, quite apart from how this decision may turn out, it is a matter of principle for the Council and for European foreign policy that there will be no increase in the quantity of arms exported to China.
. Mr President, I just want to close very briefly, because much of what I said in general terms was a repetition of what we think. We are trying to repeat in different words what the majority of people think about the foreign policy of the European Union. I would prefer, instead of going through a litany of topics every time we meet, that we try to concentrate on some of the topics and go deeper. At the end of the day we have gone through the all the world’s problems in two hours or so, with I do not know how many speakers. We want to make this debate useful. For that I thank Mr Watson for his good recommendation that I appear less on television and come here instead. I promise you that every time I go on television I will call you beforehand, so you can take note of how much time I spend on television and how many hours I spend here! So take note of that!
But having said that nicely and kindly to my good friend, I would like, if possible, to organise a debate so that we can go deeper into the topic, which is very important. I shall try to concentrate on a small number of topics, which are very important.
We can talk about common foreign policy, but if we fail, it will not be common foreign policy. We may as well just close down if we fail. Look at the Balkans: if we are not ready and willing to get the Balkans right, we can talk about Iran, we can talk about whatever you want, but we will fail, and I do not want to fail. Therefore, you will always find me working. That is what I am trying to do and that is what I will continue to do.
Thank you for the kind words some of you said about my work. Thanks also to those who do not appreciate it. I would also like to thank Leïla Shahid for the kind words she has said about me over the last few days when I defend, and as she should defend, the position of President Abu Mazen, whom we should try to help as much as we can. I think he is the most important person we should now support.
On the other issues let us see how things happen. In the coming hours we will probably have some very important decisions to take. I will be ready and willing, if time permits and you are ready to come, to make a statement to explain if something of great importance happens. Mr President, I leave it to you. If you want to take it up, do so. If you do not, then do not.
The debate is closed.
The vote will take place tomorrow.
We now come to the statements by the Council and the Commission on the results of the Palestinian elections, the situation in the Middle East and the decision by the Council not to make the report on East Jerusalem available to the public.
. Mr President, Commissioner, ladies and gentlemen, although a great deal has already been said under item 4 on the order of business about the elections in Palestine, the consequences resulting from them, and the way forward in their aftermath, I would like to raise a number of points that were the theme of the Council meeting on Monday.
The first thing to be said – and I would like to take this opportunity to thank Mrs De Keyser and all the Members who have participated in observing this election – is that the elections went according to plan. Everyone is agreed on that, and I believe that they were an unambiguous and democratic expression of the popular will. That is beyond question.
The response from the Presidency and practically all the foreign Ministers of the European Union Member States was immediate, and they acted independently of each other, in a manner indicating that they were, in essence, guided by the same principles. I would refer the House also to the statements made by the Middle Eastern Quartet between 26 and 30 January, which make it clear that the international community continues to regard a lasting and peaceful solution of the conflict between Israel and the Palestinians as conditional upon non-violence, the acknowledgement of Israel’s right to exist, and compliance with all current bilateral obligations.
It was and is particularly important that the statements by the Council and the Member States of the European Union were almost indistinguishable from those made by our partners in the Quartet. What both the Quartet and the European Union expect of any future Palestinian government is an unambiguous commitment to the principles I have enumerated, and they stress that international support for the new Palestinian Autonomous Authority will very definitely be conditional upon adherence to these principles.
Israel and the Palestinian Autonomous Authority have again been reminded of the obligations imposed on them by the Roadmap, and, in taking this line, the Quartet has received substantial backing from the Council, which also expects of the newly-elected Palestinian Legislative Council that it will endorse a government committed to the principles of a peaceful and negotiated solution to the conflict with Israel founded upon agreements already reached and on the Roadmap, to the rule of law, to reforms and to proper management of its finances. If all these things are in place, the European Union will be prepared to continue to support the Palestinians in their economic development and in their building of a democratic state.
To come to decisions at the present time would be premature, and, as we cannot do that, we must instead spell it out loud and clear that the European Union, like the other partners that are making their own contributions, is prepared to continue giving its support subject to certain conditions being met.
This debate was, of course, originally prompted by the subject of East Jerusalem, and I would now like to say a few things with specific reference to that. What emerged from the previous debate was the very clear expectation that the European Union should take an even-handed approach, with a coherent policy in the Middle East that is guided not merely by the interests of either Israel or the Palestinians, but for which balance is an absolute requirement.
The European Union is, moreover, concerned about Israel’s activities in and around East Jerusalem, including the continuing settlement and extension of the dividing wall, as well as the destruction of Palestinians’ homes. These activities are contrary to international law, make a final settlement of the Jerusalem issue less likely and threaten to make impossible a solution founded upon the coexistence of two viable states.
These considerations have prompted the Council to ask the relevant Council offices to produce for the EU a detailed analysis of the East Jerusalem situation, drawing on data supplied by the EU’s missions in Jerusalem and Ramallah.
However, the Council decided on 12 December, in view of the change in the situation, notably the prospect of elections to the Knesset in Israel, not to publish this study, but instead to inform high-ranking representatives of the Israeli Government of the European Union’s concerns in this area.
Since then, there have been two – one by the EU troika to the Israeli foreign ministry on 19 December and another by the presidency to the principal Israeli political parties on the 23rd of that month.
The European Union has noted with approval the decision by Israel to allow some voting to take place in East Jerusalem, which will contribute to the successful conduct of the elections.
. Mr President, as we mentioned in the previous debate, we are indeed faced with a new reality. On Monday, the EU Foreign Ministers and the Quartet met to discuss our reaction to the entry of Hamas into the Palestinian national political arena, and the implications for our assistance to the Palestinian Authority.
Let me bear three elements in mind. The first are our principles, which should be absolutely clear. We supported these elections by providing financial support of 18.5 million EUR. In addition, we have heard about 240 election observers under Mrs De Keyser’s great leadership. We also demonstrated our commitment to building democratic institutions. I think this is clearly a principled position. Should we now abandon this position today because we do not like the result of the elections? I think that would also clearly be a mistake. On the contrary, we should call for all to respect the outcome of a democratic election. When I visited Gaza, I clearly said that we were ready to work with a government that seeks peace by peaceful means. As the Quartet reiterated, that means cooperation, a clear commitment to non-violence, a recognition of Israel and the acceptance of previous commitments including the roadmap and the Oslo agreement.
Secondly, the responsibilities: the ball is now in the camp of the Palestinian leaders. It is their responsibility to behave like partners and to meet the criteria set by the international community. It is not yet clear how Hamas, under its change and reform platform, will exercise the responsibilities that a new Palestinian government will need to assume. This will take time to become apparent. In both these discussions, I have advocated a clear message from the international community as to what we expect. I have also said that the European Commission stands ready to work with any government that is really seeking peace by peaceful means.
However, we are mindful of the economic and humanitarian needs of the Palestinian people, which are indeed considerable. We are also mindful of the legitimate Palestinian aspirations for statehood. We must bear in mind that donor funding is crucial in alleviating the plight of ordinary Palestinians and in preventing the vicious cycle of poverty and extremism. But we are also mindful of our own commitment to a two-state solution and to Israel’s security needs.
Therefore, first and foremost, we expect future members of a Palestinian government to commit to these three principles. This applies to the EU-Palestinian Interim Association Agreement. This clearly states that freedom of democracy, the rule of law and human rights have to be respected. In addition, the Neighbourhood Action Plan also clearly provides that the roadmap has to be the path to peace.
While the conduct of Hamas, as an organisation, will continue to be the subject of close scrutiny, the new Palestinian government must in the first instance be judged on its actions, including the provision of security and stability.
The stabilisation of public finances is a major and immediate challenge. I am ready to be constructive in reacting to the fiscal problems of the Palestinian Authority – especially now for the interim government and for the caretaker government – by easing their liquidity problems. But others, too, must play their role. This includes Israel, which has been called upon to continue to transfer customs revenues to the Palestinian Authority. I, as well as other Quartet members, will also personally speak to the Israelis about this issue.
The role of the Palestinians themselves, will also be crucial. The World Bank is sending a mission to see what it can do and how the Palestinian Authority could meet the benchmarks, maybe retrenching the budget. They have to find a possibility of lifting the suspension on World Bank Trust Fund payments. USD 35 million are still lying there. They have not been disbursed because they could not be disbursed. I hope I can count on the support of Parliament to find a short-term solution. However, it will also be important for the new government to get essential reforms back on track. This should be done in the same spirit as when we worked with the Palestinian Authority in the past.
In the meantime, the Commission intends to continue those aid programmes which provide for the basic needs of the Palestinians, including the infrastructure facility, food aid and humanitarian and refugee assistance.
In closing let me say that the peace process is – as we all know – at a very critical juncture. The year 2005 was dominated by unilateral Israeli actions and Palestinian institutional paralysis. The international community must now provide a tangible perspective of progress, using our efforts on both sides, with the Israelis and with the Palestinian Authority. In this context, I agree, we have to strengthen Mahmoud Abbas and his authority in order to provide stability and demonstrate that the negotiations will bring positive results. It is for this reason that I would like to underline the importance of avoiding all unilateral actions which threaten to prejudice final status negotiations, including terrorist attacks, settlement expansions and the routing of the separation barrier.
Now, therefore, we have to work together very closely: the days and months ahead will be absolutely crucial in determining stability in the Middle East, as well as our own stability.
. Mr President, it was my privilege to be the chairman once again of the largest elected observation mission to the elections in Palestine: that of the European Parliament. At the outset I would like to thank the other 26 Members of the European Parliament on the delegation for their work, particularly my deputy chairman, Mrs Napoletano, and, of course Mrs de Keyser, in her capacity as chief observer of the European Union’s team. I would also like to thank the staff of the European Parliament who came with us and who did an outstanding job in very difficult circumstances.
Last week on the streets of Palestine we heard the clamour for choice and change. We heard the noise of democracy. We found out, as one of my colleagues put it, that the process was perfect. Voters went freely to the polls, men, women, young and old. The polling stations, usually in schools and administered by teachers, were efficient and well organised. By and large the Israeli forces kept out of the way. The process was perfect and there is no doubt that the result reflected the wish of the people, but the product more reflects their despair of Fatah than their love of Hamas. Indeed, the Hamas people we met were not very loveable.
Not just in Palestine, but elsewhere in the Arab world – including in Egypt, where the Muslim Brotherhood did so well in November and December; in the Moroccan parliamentary elections to come – we are about to see the emergence of fundamentalist Islamist politics across the Arab world, an Arab world of 250 million people. That is the challenge to all our institutions. We must work together, because in my view, although we imparted the process of democracy, we did not impart the values of democracy that we are so used to in the European Union. Democracy, the rule of law, human rights and respect for the protection of minorities: these are the values we need to impart.
. Mr President, my first thoughts go to the members of the mission who are still on the ground. I have received many words of thanks that I should like to share with them: they did an extraordinary job. I also received a great deal of help from the Council, from Mr Marc Otte, who was there in Palestine, and from Jeanette. However, I should like to thank you, in particular, Commissioner. You had to guide me through some difficult decisions.
I will mention two of them. Firstly, the deployment of our mission to Gaza amid hazardous security conditions. From the beginning, we were the only observation mission deployed in Gaza. Next, the delicate decision, Commissioner, to meet the candidates of ‘Change and Reform’, Hamas’ list of candidates. Obviously, we chose the candidates that we were going to meet; they were moderate candidates. I should also like to say, however, that we were the only mission to meet candidates from the ‘Change and Reform’ party and that history proves us right to have done so, since 44% of the Palestinian population voted in favour of them.
I should now like to point out that we are faced with three challenges. The first challenge – which I too find difficult – is to respect the Palestinian people’s choice, which was, as Mr McMillan-Scott said, one in favour of change and not necessarily of radical Islamism. It is not a case of all Palestinians, or indeed of half of the population, having become radical Islamists. They want change both inside and outside Palestine, together with the peace that is a long time coming.
The second challenge, Commissioner, is not to give in to the temptation of unilateralism in the quest for peace. Not since the time of Yitzhak Rabin have we seen any hint of bilateralism in the decisions and negotiations between Israel and Palestine. The withdrawal from Gaza was a unilateral decision. The presence of Hamas in the Palestinian Government today would strengthen that unilateralism and would not lead to peace. I hope that the European Union will work along those lines.
The third challenge consists of making a distinction, irrespective of the circumstances, between the Palestinian Government, which will have to face up to its responsibilities, and the Palestinian people, which cannot be taken hostage on account of the choice it has made. Admittedly, the people made this choice, but it has basic needs that we will have to ensure are met whatever the future holds; otherwise we will be heading for a catastrophe.
To conclude, let me tell you what a Palestinian woman said to me just after the elections. In response to my question: ‘are you not afraid of being governed by Sharia law?’ she said: ‘No, we were not afraid of saying no to the Israelis, who are stronger than us. We were not afraid of saying no to Fatah because it let us down. We will be able to say no to Hamas if it subsequently lets us down’. There you have the entire lesson in parliamentary democracy that the Palestinians have completely understood.
. Madam President, elections are like a picture. In fact, they are like an x-ray of a society at a precise moment in time. These elections are a call for realism for all of us and a call for an end to hypocrisy in the international community. Millions of Palestinians are desperate. They have nothing to lose and they vote for those who promise any change, any reform, and an end to corruption.
We speak too much about the Middle East and too little about the real situation of men, women, children and elderly people who, along with their families, are desperate. We must respect this will. We must deliver a message of respect to this new majority. It must, however, be combined with a message pointing out that our support is conditional upon the end of violence, violent resistance and terrorism. But we must respect the will of the people.
Let us not pretend we will keep showing the same movie and keep the same script, but simply change one of the characters. That would be a recipe for failure. We are faced with a new scenario that requires new proposals, a new commitment and new pressures on both sides. The current situation has arisen precisely because we have not done this. There must be new pressure on both sides of the conflict. We must search for peace, but we must never forget that we are talking about real people.
Madam President, I believe that the European Union’s mediating role is more necessary now than ever. Now would be the worst possible time to abandon the region and the Palestinian people, and at the same time we should learn the appropriate lessons. What have we learnt from our involvement in the region and our aid to the Palestinian people? What have we learnt from saying for years that the solution was elections and democracy, that they were a step forwards and a condition for peace, when we are now seeing that those elections have become a problem rather than a solution?
I have heard no self-criticism from the Council or the Commission with regard to what we have done wrong, after investing billions of euros.
I believe that this Hamas victory reflects a situation in which Israeli policy has managed to realise a self-fulfilling prophecy. For years they have said: there is no Palestinian partner for peace. Well, in the end that is precisely what they have achieved.
The European Union must now make it abundantly clear that, if Hamas wants to continue, it must accept the rules of the game and the agreements already reached by the Palestinian Government, it must recognise Israel and it must disband its militias. And at the same time we must work very hard to open up a prospect for peace.
One of the fundamental reasons for Hamas’s victory is that there is no hope, there is no hope of a definitive agreement in the Middle East. Furthermore, the Palestinians’ quality of life has continued to deteriorate year after year. The Quartet’s commitments on the ground to improve the well-being of the Palestinians have progressed at a snail's pace, very slowly, and the complicated procedures and obstacles have not been convincingly overcome.
I believe that we must mediate and work as we have never done before to open up this prospect for peace.
– Madam President, first of all I too should like to take my turn in thanking Véronique de Keyser and Eduard McMillan-Scott for the effort they made, together with the other MEPs, during their mission.
The election count confirmed Hammas as the first political power and this result must be respected. At the same time, the result should not come as a surprise. It is the consequence of numerous factors both local and international.
The Palestinians, despite the pronouncements of the West, have unfortunately not yet seen the objective of creating their own independent state being promoted. However, they have seen the racist policy of the wall and settlement being legalised. The result constitutes a message both to the Palestinians themselves and to the international community, especially us, about our inadequate policy, which failed to exert pressure on Israel to apply the road map and the UN resolutions in order to promote a political process and was content merely to support the Palestinians financially.
Unfortunately, I am not sure if we were able to receive these messages, given that today a resolution which is one-sided and unilateral is being promoted in the European Parliament.
Our reaction to the new government cannot be to stop efforts to restart the peace process, as announced by the United States. At the same time, Hammas needs to denounce violence, recognise the right of the state of Israel to exist and cooperate with President Abbas in continuing the peace process. At the same time, reconfirmation is needed, both by the European Union and by the other members of the Quartet, of the undertaking to create an independent Palestinian state next to the state of Israel with East Jerusalem as its capital.
Madam President, ladies and gentlemen, Europe is reaping what it has sown: the billions lavished on Palestine – money that has been ill used and not properly accounted for – have resulted in the Hamas tsunami. A terrorist organisation has thus come to power, one whose declared strategic aim – as confirmed by the countless ambiguities with which the organisation’s leaders answered our questions during the mission – is the creation of a state, waving goodbye to peace, human rights, and the rights of women and religious minorities. Hamas has given us a very clear response by rejecting all the requests made by the Middle East Quartet.
The Socialist International, through Mr Schulz, has already said that it is in favour of negotiating with Hamas, although it has never spoken out against the scandalous use of the aid given to the Palestinian Authority. The truth is, however, that anyone who bets on Hamas becoming in any way more moderate is handing Palestine to the extremists for good, and that is a destiny that the brave, humble, intelligent, hard-working Palestinian people certainly do not deserve.
Madam President, quite apart from the question as to whether or not the notorious report by the European diplomats is official in nature, we have to conclude that the effect of this document, which has been the subject of much debate, is, if nothing else, to provide yet more evidence of the far too one-sided pro-Palestinian stance of the official bodies of the European Union. The European representatives constantly claim, as Bismarck did, to be honest brokers, but in reality, they mainly defend Palestinian demands, which is detrimental to the EU’s independence.
While we are at it, we might as well own up to the fact that the many billions of European tax money that have been channelled to the Palestinian Authority over the past few years by way of aid, have mainly served to support a wholly corrupt regime. I have put many questions about this to the Council and Commission, which have each time been rebuffed, and now we are left dealing with the consequences. The corrupt have been wiped away by the election victory of the terrorist Islamic movement Hamas. The EU’s responsibility in this respect is crushing.
Madam President, although the recent results of the Palestinian elections hardly inspire optimism, I believe that one of the greatest mistakes the European Union, in general, and this Parliament, in particular, could make, would be to rush to hasty conclusions.
What I do believe we can say without any mistake is that the presence of the European Union’s electoral observation mission has been a notable success for the European Commission and that — as Commissioner Ferrero-Waldner has said — it increases the Union’s visibility and contributes to the consolidation of democracy throughout the world. We must therefore congratulate the Commission and also our fellow Members Mr McMillan-Scott and Mrs De Keyser, as well as the other Members of this Parliament who accompanied them.
Madam President, I believe that it would be premature to draw the conclusion that the spluttering peace process in the Middle East will be buried as a result of these elections or that these elections herald the death of the Oslo agreements. I believe that we must allow a little time to pass and see what moves are made. In particular, despite the mistakes made, we must treat the President of the Palestinian National Authority as a legitimate interlocutor, wait until the new government is formed, remembering — as Mrs De Keyser said — that 75% of the citizens who have voted for this political formation do not want the destruction of Israel and, finally, Madam President, assess what impact this electoral process will have on the Israeli elections.
Sooner or later, Commissioner, however, regardless of the urgent short-term issues, the European Union will have to give its opinion on something that is fundamental: whether the immense needs — as you have said — of the Palestinian people are compatible with the existence of Hamas, whose founding convention calls for the liquidation and destruction of the State of Israel, and the fact that it appears on the European Union's list of terrorist organisations.
In this regard, Madam President, the European Union's action must not show double standards: it must renounce terror and violence as a means of political action or renounce European Union action and aid.
Madam President, I wish to thank Mr McMillan-Scott and Mrs De Keyser: the elections went smoothly in every way. Over and above that, these are historic elections: this is the first democratic change in the Arab world.
The Palestinian people did not vote in favour of Hamas, it voted against Fatah. Hamas won on the basis of a programme centred on the fight against corruption and on the reform of the PLO, the only organisation authorised to negotiate. Above all, it won on the basis of a social programme to be implemented specifically within Palestine. Those were my specific impressions when, away from our mission, I met the Palestinian mayors and their association, which is dominated by Hamas. As for aid, we must continue helping the Palestinian people, make sure that officials are paid and, above all, prevent the State from collapsing, otherwise the Palestinian Authority will fall into the hands of another country.
It is imperative that we wait, ladies and gentlemen, but let us not become naively optimistic. Read the Hamas Charter: it is despicable and disgraceful. It must be rendered null and void so that the new government can become a discussion partner. We have to set a date – a schedule – so that Hamas faces up to its responsibilities, because it has become a legitimate party in a democratic country.
Madam President, I will be quick as I only have one minute in which to express my disappointment at seeing that, in this Chamber, our Parliament has chosen carefully to avoid ‘speaking the truth’.
There are six references, seven recitals and twelve articles in this text on the Palestinian election result, and not once do they manage to mention – even mention – Hamas and the Charter of hate underpinning its ideology and its action. Mr Schapira just said how despicable – I think that that was the term used - the Charter is, and Mr Cohn-Bendit spoke of a repugnant charter. Clearly, I share these opinions.
I would say that we deserve a Nobel ‘Cliché’ Prize at a time when, despite the Charter, we have actually heard the Middle East Quartet, Europe’s ministers, the media and Mr Solana, only a few moments ago, asking themselves the crucial question: how can we cooperate with Hamas and continue providing our vital assistance to the Palestinians if Hamas does not renounce terror and does not recognise Israel? Mahmoud Abbas, for his part, does not pull any punches when it comes to setting out his demands faced with the Islamists.
Yes, the ballot was democratic – at least in terms of the way in which it was carried out. Yes, Hamas won. Yes, we want to continue helping the Palestinian Authority. Yes, in the end it is up to Hamas today to take the crucial decisions and to change. This is what needed to be said no less clearly and directly to the pragmatists on both sides: a democratic ballot has just brought to power an undemocratic ideology. That is the persistently difficult equation that we need to resolve today.
Madam President, the election in Palestine was conducted in an exemplary fashion. I should like to congratulate the Palestinians and say a big thank you to my colleagues. There are still problems in Israel and Palestine, however. Palestine is occupied. The fact is highlighted in a list of UN resolutions, which criticise Israel’s ongoing breaches of international law, as well as the settlements, the dreadful Wall and the attempt to annex East Jerusalem – just to mention the worst problems.
The difficult situation in Palestine is mentioned in the common motion for a resolution, which contains a number of constructive points. The proposal sets out the relevant conditions for Hamas. We must keep a careful watch to ensure that Hamas does not again have recourse to terrorism, it now having kept the peace for more than a year. Certainly, we must not take away the right they have under the Geneva Convention to armed resistance to the occupation, but we must make determined and carefully considered efforts to ensure that the situation does not get out of control. All non-governmental groups should be disarmed both in Palestine and among the Israeli settlers. We must discourage any form of radicalisation in both Palestine and Israel.
The motion for a resolution that is before us might well be read as a unilateral recognition and, if we are to help bring about peace, that would of course be dangerous. I would therefore call on Members to vote in favour of the amendments by the Group of the Greens/European Free Alliance, especially the amendment to paragraph 10, which contains a very clear formulation of the Council’s decision not to publish the report on East Jerusalem, prepared by the Heads of Delegation in Palestine. Once this report’s criticism of the situation in East Jerusalem, together with the attendant recommendations, have been clearly withdrawn, the motion for a resolution will be a tool well suited to making further progress towards a just peace between Israel and Palestine.
I would call on us to be consistent now. We do not have sufficient credibility among the Palestinians, and it is time we did so.
– Madam President, ladies and gentlemen, I must say how grateful I am to the Commission, as well as to Mrs De Keyser, Mr McMillan-Scott and our whole delegation, for their sensitivity and intelligence. I believe, however, that the failure to publish the report on East Jerusalem – which in actual fact is the focus of the debate – and the failure to adopt appropriate measures effectively gave Hamas a helping hand, because there is no doubt that certain truths should not be left unspoken.
I think it was on the cards that Hamas would win. Much of the responsibility for that lies with the international community, which, after the Oslo agreements were signed, was incapable of ensuring that international law would prevail and be respected. Thus it neither implemented the ‘two peoples, two states’ principle, nor guaranteed Mahmoud Abbas sufficient support, since funding alone is not enough – what the Palestinians want is political support. Nor did it, at the same time, exert the necessary pressure on Israel to prevent the growth of the settlements and the annexation of land.
In particular, although the international community had the strength needed to exert pressure, I feel that it did not succeed in ensuring that negotiations would effectively be resumed. Nonetheless, the Palestinians managed to respond with a democratic electoral process in which the people did take part, expressing their need for life, justice and peace.
For me as a woman, the Hamas victory is a terrible outcome; I see it almost certainly, however, as a protest vote against al-Fatah, which held sway over Palestinian society for many years but was unable to keep its promises, and also against corruption, although that is a somewhat demagogical issue. In my view, it really is the European Commission’s and the international community’s task to rekindle the dialogue and to keep it alive, thus ensuring that both Hamas and Israel can put a stop to violence and acknowledge the ‘two peoples, two states’ principle in practice.
Madam President, Hamas is evil: it is responsible for some of the most vile terrorist attacks ever witnessed. The fact that it now has attracted a democratic mandate does not alter or dilute its terrorist persona. Coming from Northern Ireland, I can speak from an experience of a like terrorist organisation – the IRA – also securing an electoral base. There, fundamental mistakes were made in the hope of encouraging them away from the paths of terror. The values of democracy were distorted, unwarranted concession after concession was made, but as each was pocketed, new demands appeared. That is how terrorist organisations think and work, as they fight their long, multi-faceted war.
I therefore urge that a firm and resolute stand be taken, with no fudging and no budging from the principle that no aid can flow from the EU to an authority run by the terrorists of Hamas. Bend that rule and we and democracy will be the losers.
– Madam President, ladies and gentlemen, Europe must have a basic goal for establishing peace in the Middle East and for combating terrorism, including by political means. That goal is to guarantee both the existence and security of Israel and the creation of a Palestinian state. Significant steps have recently been made in that direction, thanks to the work of Ariel Sharon and Abu Mazen.
Is the electoral success of Hamas likely to be a setback for us? Is it likely to turn Palestine into a new theocratic, fundamentalist regime? The words of Mahmoud Zahar, the Hamas spokesman, who promised a new Palestinian Government without secular members because ‘they bring in AIDS and homosexuality’, certainly do not bode well, and nor do other statements about Israel.
Europe has a duty to make its voice heard, through strong political initiatives to force Hamas to keep to the path that has already been embarked upon. Europe will have to make the new government realise that if it were to think of threatening Israel’s existence it would lose the funds intended for Palestine. If Hamas chooses the path of intolerance, it will cause its people great harm and have a negative effect on the outcome of the Israeli elections. Let us therefore support Abu Mazen and welcome the idea of his visiting the European Parliament. Let us also stand up for the rights of Christian Palestinians: they are a minority threatened with extinction in the Middle East, but are an important factor for peace and stability.
Let us work confidently so that the ideas of Anwar Zaboun, who said that negotiations with Israel are , or forbidden by religion, do not prevail. I am certain that the Palestinian people do not see things in that way.
Madam President, the new Palestinian parliament is one that has emerged from elections that the international community has internationally recognised. We respect this result and will support President Abu Mazen as he tries to put together a government that will be strong in its defence of international law and in its opposition to violence.
It therefore appears perverse that the threat should today be made to turn off the flow of European funding to the Palestinian Authority. If that were to happen, there would be a risk of aggressive states and groupings taking the EU’s place and of unemployed Palestinian soldiers and police officers being recruited by Al-Qaeda.
Let us remind ourselves of the fact that, on 13 June 1980, at the Venice Summit, the EC recognised the PLO. It went on, through dialogue, to guide what had once been a terrorist organisation along the path that led to it recognising Israel’s right to exist and participation in the peace process. Hamas’ election victory now presents us with a similar challenge. It is worthy of note that the USA, before the elections, made it known that there had to be talks with Hamas, despite its being on the list of terrorist organisations.
The European Parliament must now make its own constructive contribution and, as soon as possible, invite a delegation from the newly-elected Palestinian Assembly to Brussels, for it is now that confidence-building measures – rather than threatening gestures – are urgently called for.
Madam President, in the past weeks we have seen the cycle of contrasts and contradictions that has come to characterise the EU’s relationship with the Middle East. We call for legitimacy and transparency from our partners, yet we suppress the truth when it legally obliges us to act. We facilitate democratic elections in Palestine, yet we question the people’s voice when we hear it. We aid the corrupt Fatah for years, yet within days we doubt the stated humanitarian intentions of the participants of the coming new Palestinian Authority. We doubt the new Palestinian Authority’s wish to build bridges of confidence and cooperation, yet we overlook Israel’s continued construction of the separation barrier. We rightly fund democratic institutions in Palestine, yet we impede the right to self determination of the people annexed in East Jerusalem. We rightly call on Hamas to renounce violence or face consequences, yet stand by while the Israeli army shoots innocent children in Gaza and Ramallah with no consequence. We rightly call for Hamas to recognise Israel, yet stay silent while Israel flouts international laws.
Fundamentally, Palestinians ask: is the EU about democracy or suppression? Is the EU about bridges or barriers? Is the EU about respect or defiance of international law? Hamas’ decision to swap bullets for ballots potentially marks a strategic shift that could lead to talks with Israel. The EU must match that shift and demonstrate the crucial equality and equity required to the creation of a Palestinian state, living in peace with Israel.
– Ladies and gentlemen, we must stop at once the flow of money to Palestine, where Hamas has taken power. This is clearly a terrorist movement, which does not recognise the state of Israel, which does not want to disarm and which lives by Sharia law. How will Hamas make use of EU taxpayers’ money? Will it burn out people’s eyes, stone women or cut off people’s hands? How many people will Hamas’s weapons kill?
Ladies and gentlemen, we must admit that the Union has to take its fair share of the blame for the powder keg of the Middle East, having buried its head in the sand and pursued an ambiguous policy. I am Czech and my country was one of the first to supply weapons to the new state of Israel in 1948, so that they could defend their territory. At the time, the current EU Member States expressed horror at the holocaust and supported the establishment of a Jewish state. How have they acted since? Whom has the Union unequivocally supported – Israel or Palestinian terrorists? Please let us put a stop to this double-speak and say loudly and clearly that Hamas, which for a number of years has been receiving money indirectly from the Union, pursues iniquitous policies, and that EU citizens will not pay for them out of their taxes.
Madam President, Commissioner, Mr President-in-Office, here we are, reacting with astonishment to something that is actually self-explanatory: an election being won by a party that gave people the feeling that it cared about them, while the others could be written off as a crew of corrupt crooks. There are conclusions that we have to draw from this. We have to work even more to make EU aid visible, for by so doing we will get the message across to the public that peace and democracy are worth supporting. I believe it is not just governments that need to hear that.
This election result is a disaster for the region. One can certainly talk in terms of a five-year rhythm here: it was about ten years ago that Rabin died, and terrorist acts meant that Peres was not elected; five years later saw the start of the Intifada, and now here we are again. Things keep starting over and over again from square one.
Even so, I do not believe that we should abandon hope of Hamas playing its part in development, but we do have to spell out the conditions under which that is possible. If, on the basis of the seats won in the parliament, Hamas takes over the Palestinian Authority, it must agree to renounce violence, to acknowledge Israel’s right to exist and accept the agreements already reached, or else everything will have to start again from the ground up.
My hope is that this will happen before the Israeli elections, so that we can avoid the sort of adverse occurrences that would make it harder for us to get back together. During this period, the quartet will need to make it clear that, if it works, financial aid will be forthcoming and security will be guaranteed. It is for that reason that I am so glad that the quartet responded so quickly at the weekend.
I would also like to express my gratitude to Mrs De Keyser and her team and also to our parliamentary delegation, led by Mr McMillan-Scott, for their work.
– Madam President, I too should like to take my turn and start by congratulating my honourable friends Véronique De Keyser and Edward McMillan-Scott on their important contribution to the monitoring of the Palestinian elections.
The Palestinian people voted in a democratic manner and I believe that all of us today should respect the democratic will of the Palestinian people and formulate the new European strategy based on the new political reality in the Middle East and Palestine.
Unfortunately Mr Solana is not here today for me to tell him that his statement a week before the Palestinian elections that economic aid to Palestine should be frozen if Hammas won was a very serious mistake. This statement by Mr Solana was used by Hammas and basically functioned as a boomerang for the moderate Palestinian progressive forces.
This being so, I see a serious deficit in the European Union. I have seen no statement, no declaration of awareness about the unilateral policy of the Israeli Government, I have seen no statement about the policy and decision by Mr Olmert to freeze the USD 50 million paid back to the Palestinian authority.
I have one thing to ask of the Commission: to request the prolongation of the truce by Hammas. This is an important issue, rather than various conditions which are unilateral towards the Palestinian side.
Madam President, I had the deepest misgivings about allowing an unreformed Hamas to run candidates for the Palestinian elections. Perhaps the calculation of Mr Bush and others was that Hamas would not win, or that it would significantly modify its rhetoric and policies if brought into the electoral process. I beg to differ.
Hamas remains a terrorist organisation with links to the Muslim Brotherhood and Hezbollah. It is committed to the extermination of Israel and the establishment of an Islamic state with Jerusalem as its capital. Indeed, its charter suggests it is committed to global Jihad, including using suicide bombers and establishing a theocracy and an Islamic caliphate everywhere. Clearly, if it held these views anywhere in an EU Member State, it would have been banned as a political party.
I have always criticised the rampant corruption under Chairman Arafat and tried to investigate this in the last Parliament, but regrettably my working group findings were never debated in plenary. We now see a massive protest vote by ordinary Palestinians. Nevertheless, it is clear that an organisation banned as a terrorist organisation, such as Hamas, cannot be a legitimate interlocutor for the EU, nor receive a penny of our taxpayers’ money until it forswears violence and recognises the state of Israel. I have always supported the security fence on the basis that it has saved human lives from the evil of suicide bombers. It has, regrettably, truncated communities, but it does not constitute the final border of a future Palestinian state.
Nevertheless, a Hamas victory will make a land-for-peace deal much more difficult to realise. Also, the final settlement of the East Jerusalem question, as well as the right of return questions, will be almost impossible with Hamas in government for the Palestinian Authority.
Madam President, Hamas’s election victory is certainly not good news for democrats and progressives, nor for people on the left, but that victory has been the result of fair elections, and we must acknowledge that. There is therefore one thing we must be pleased about: Hamas is now in the political game, and that is progress. And in order to draw it further into the political game, we must be able also to incorporate it fully into the relations between the Palestinian National Authority and the European Union.
I would like to point out that the first time that a Hamas representative elected at these elections meets with the European Union may well be within the framework of the Euro-Mediterranean Parliamentary Assembly which will take place on 26 and 27 March. And then the new Israeli Members of Parliament following the elections in that country will come there. Let us all therefore contribute in that shared forum to dialogue and a democratic modernisation of Hamas which will benefit everybody.
Madam President, the statistics are clear: one more Hamas seat at national level means many more at district level. People trust Hamas locally and we have to respect them in an intelligent, transparent and responsible way. Do we have a plan to do so? We have a strategy: non-violence, disarmament and the existence of Israel.
In relation to non-violence: if on the one day we have a declaration denouncing violence and the next we suffer a terrorist attack, what will we do then? Hamas is a resistance movement. If occupation continues, the government will not exclude violent resistance. What will we do then?
In relation to the existence of the State of Israel: is beginning negotiations after the Israeli election enough?
In relation to disarmament: do we want to include Hamas militias in the Palestinian security and police forces? Under which conditions? Do we have any plans?
. Madam President, Commissioner, ladies and gentlemen, there is, of course, no doubt that mistakes were made in the past, but now is the time to look forwards. The conclusions we come to must not be premature and the strategy for the next stage must be properly thought through.
In the course of the debate, it was said – and rightly – that we do still, of course have a partner in the person of President Abbas, who is someone with whom we can still talk and with whom we must continue to negotiate. We can continue counting on him as a partner, for the new government neither will nor can alter the constitution that is coming into force. We must not abandon hope; on the contrary, we must look to the future.
One thing is clear, though – the Council spelled it out on Monday, and so did the Quartet – and that is that there are principles from which we must not deviate, and let there be no doubt that among them are non-violence, recognition of Israel’s right to exist and the continuation of the peace process.
It has also been said, time and time again, that European policy must be even-handed, and with that I can only agree; indeed, it is a self-evident truth. I also made clear in my introductory statement what the position of the Council is as regards our relationship with Israel and our criticisms of it.
What matters is that Europe should speak with one voice. If we want to have any influence, we also need to speak in the same language as our partners in the Quartet, and that is important too. I am particularly grateful to the Commission for having developed, with careful consideration and without undue haste, a strategy for helping the Palestinian people. As was said by several participants in the debate, the Palestinian people have suffered a great deal and continue to do so, and we cannot let them down. I know, Commissioner Ferrero-Waldner, that the Commission’s policy with regard to them is a very good and very coherent one, and one in which we should give them our support.
. Madam President, Mr Winkler, ladies and gentlemen,
First of all let me thank you all for the kind words on the elections and the observations. All credit goes to Mrs De Keyser and her team as well as to Mr McMillan-Scott and his team. Credit also goes to the Palestinian people, who have shown that they can elect in a free and fair way, even if we are not always satisfied with the result.
We now have to agree to respect the will of the Palestinian people. As we said in the Quartet statement, the Palestinians have now voted for change. We know why. At the same time, they desire peace. Polls show that there is a slight majority in favour of peace with Israel. This has to be the way forward. We are ready to continue to support the Palestinian people. We wish to do so, just as we have done until now. There is no other organisation other than the European Union, and particularly the European Commission, that has done so much for the Palestinian people for years.
However, being elected and taking office is also a matter of political responsibility. That is why we ask – and even expect – that a new Palestinian government confirm its commitment to peace through peaceful means, in particular though the three conditions that were mentioned in the Quartet statement: non-violence, the recognition of Israel and the respect of previous obligations, namely the Oslo agreement and the roadmap. These clearly show a commitment to peace, to a two-state solution, but also to an ambitious reform agenda for the Palestinian Authority. I very much wanted to mention this.
I would also like to say that the policy of the Quartet – and here we are really working together – is a very balanced one. I heard a few Members say that we were one-sided: those who have not yet seen the latest Quartet statement should please look at it. I would like to refer to the last paragraph where we say: ‘the Quartet reiterates its commitment to the principles outlined in the roadmap and the previous statement, and reaffirms its commitment to a just, comprehensive and lasting settlement to the Arab-Israeli conflict based upon UN Security Council resolutions Nos 242 and 338’. I think this, per se, reflects our support for mutual obligations.
Let me reiterate that our first objective must now be to ensure that Israel transfers Palestinian tax revenues to the Authority. More precisely, this is Palestinian money. We do not think it would be constructive for Israel to withhold it at such a crucial time. I will also speak to the Israeli Authorities about this and I know other colleagues in the Quartet will also do so. I very much hope that funds will be transferred soon, because they would cover a good proportion of the salaries of the Palestinian Authority employees and would also provide much-needed income for the families. That would be a humanitarian gesture that Israel could make at a crucial time.
I am also reassured by the President of the World Bank, who is of the same opinion. I met Mr Wolfowitz yesterday in London. Today he has been quoted as saying that ‘it will help the whole process if the life of the average Palestinian improves; we ought to be the last people to disengage’. I very much welcome this statement and hope it will help. However, this is also why the members of the Arab League should honour their pledges of support as soon as possible. Yesterday, at the London Conference for Afghanistan, Austrian Foreign Minister Ursula Plassnik and I both took every opportunity to talk to the different Arab representatives, in order to make that possible.
We therefore have to be very vigilant in this period. It is a crucial period because we also have elections in Israel. We want the peace process to be able to continue in the future. I therefore invite Members to remain engaged with us. Despite its difficulties, we would like to make the path to peace less bumpy in the future.
Six motions for a resolution(1) for the closure of the debate have been submitted pursuant to Rule 103(2).
The debate is closed.
The vote will take place tomorrow.
– Having overcome its initial shock at the outcome of the Palestinian elections, Europe must now acknowledge the legality of the poll and the legitimacy of the new government and, indeed, welcome the high turnout of Palestinian citizens in the poll. Only by showing complete trust and continuing to cooperate can we demand the necessary commitment from the new government to carry out the roadmap. We must, of course, be more watchful, precisely because of the serious tensions that have arisen in recent years between the party now in power and so-called Western society, but I am sure that clenching our fists is not the way to eliminate that kind of friction. On the contrary, Hamas needs to be given a chance to show that it can respect the commitment made more than once by President Abbas himself to stick to the schedule, to respect existing agreements and obligations and to pursue a negotiated settlement of the conflict with Israel. Cutting off funding to the Palestinian Authority is therefore not the solution. What is needed – and we must not be moved on this – is for the monitoring system to be enhanced, including through greater international cooperation, so as to ensure that the resources are used exclusively for the economic, political and social development of Palestinian society, and not for the destruction of our own.
The next item is the debate on the oral question to the Council on the EU’s position in relation to the government of Cuba, put by Graham Watson, Cecilia Malmström, Emma Bonino and Marco Pannella on behalf of the Group of the Alliance of Liberals and Democrats for Europe (O-0112/2005 – B6-0675/2005).
Madam President, Mr President-in–Office of the Council, somewhat overshadowed by the dramatic events in the Middle East, there is, in Havana, a bearded dictator who has mocked the world for decades. He rules over a country in which human rights are violated, in which the people live in great poverty and in which dissidents are imprisoned and persecuted. After China, Cuba is the world’s biggest prison for journalists.
In the spring of 2003, a wave of oppression swept over the island. Leading figures in the democracy movement were arrested and, after farcical trials, 75 of them were sentenced to long prison terms. Last year, a large group of young people were arrested as a preventative measure, the idea being that they might cause trouble. That shows just how much fear there is on the island. When, immediately before Christmas, the European Parliament awarded its Sakharov Prize to the Ladies in White – the wives and daughters of the imprisoned dissidents – representatives of the movement were not allowed to leave the island in order to travel to Strasbourg.
Cuba is a horrendous dictatorship, and the facts I have just mentioned are well known. In recent years, the situation has deteriorated. For political prisoners, the situation is very serious. My friend Héctor Palacios, who was given a 25-year prison sentence, is very ill, and the doctors fear for his life. He is not receiving help for his high blood pressure and the complications surrounding his heart condition. To cite another example, Adolfo Fernandez Seinz too – a journalist sentenced to 15 years’ imprisonment - is in poor health and has lost 20 kilos in weight since he was imprisoned.
Outside prison, dissidents too are being persecuted, for example the Sakharov Prize winner Oswaldo José Payá Sardiñas and the blind human rights activist Juan Carlos Gonzalez Leiva, who has been under house arrest since April 2004. It is, of course, completely unacceptable that people should still be kept imprisoned in Cuba because of their views. It is equally unacceptable that these prisoners should not receive the help they need when they are in a very poor state of health.
When, a year ago, the Council of Ministers made up its mind to change the common position it had had for many years and, instead, began to talk with the regime, it imagined it could see some kind of opening up in Cuba, with possibilities there. A majority in this Chamber criticised that policy and, a year later, it has to be acknowledged that the policy has had no effect. It was a wrong decision, and it should be reviewed. What does the Council intend to do now in order to support the dissidents in Cuba? How are we constructively to support the democracy movement and the Cuban people? We must increase the pressure on Fidel Castro and, at the same time, find a strategic way of identifying the positive forces of democracy that exist. Why is it so difficult to support the forces of democracy in Cuba when it is possible to do so in Belarus? There is still an embarrassing kind of romanticism surrounding Castro. I should very much like to have some answers from the Council to these questions.
. Madam President, Mrs Malmström, the Council welcomes Parliament’s ongoing interest in the improvement of the situation in Cuba, and we will be unstinting in our joint efforts at bringing about peaceful change there.
Let me quote from the common position arrived at in December 1996, which is still applicable, and states, among other things, that ‘The objective of the European Union in its relations with Cuba is to encourage a process of transition to pluralist democracy and respect for human rights and fundamental freedoms, as well as a sustainable recovery and improvement in the living standards of the Cuban people. A transition would most likely be peaceful if the present regime were itself to initiate or permit such a process. It is not European Union policy to try to bring about change by coercive measures with the effect of increasing the economic hardship of the Cuban people.’
With the aim of fostering peaceful change in Cuba, the European Union has entered into dialogue with the Cuban authorities and with all sections of Cuban society, in the course of which the Cuban authorities are regularly reminded of their fundamental responsibility as regards human rights, principally the free expression of opinion and the freedom of association.
Since there is no point in taking political action if it remains without any effect on people where they live, the Council has altered some practical details of its policy in order to make it really effective, particularly in stepping up dialogue with the peaceful opposition, which has given a very warm welcome to these close contacts.
Following on from the final conclusions of the Council of 31 January 2005, both the Luxembourg and British Presidencies and, above all, the European Union’s delegation in Havana have reinvigorated relations with the opposition and with independent elements and have, in so doing, focused on essential medium-term issues associated with transition, including, for example, the development of dialogue with important members of the peaceful opposition with particular reference to their practical plans for the future, and on other means whereby independent organisations and those belonging to civil society may be supported.
At the same time, the Council has forthrightly condemned unacceptable conduct on the part of Cuban officialdom not only in the country itself but also to European politicians and visitors. The presidency has raised the issue of access to ministries in Havana and made the Cuban Government aware of the fact that it can expect no dialogue if it refuses such access to embassies from the European Union and refuses to recognise or speak with representatives from the EU.
The Council has also underlined its willingness to continue with constructive dialogue with the Cuban authorities, on a reciprocal and non-discriminatory basis, concerning, , the grant of visas for visits by representatives of the governments concerned.
The Presidency of the European Union has given voice, in an official statement, to its regret at the action taken by the Cuban Government to prevent the so-called ‘Ladies in white’ – from travelling to Strasbourg to receive the 2005 Sakharov Prize for intellectual freedom awarded to them by the European Parliament.
Such occurrences, like also the government’s refusal to allow Osvaldo Payá to travel to take part in an NGOs’ forum on the free expression of opinion in December, make it clear that the Cuban authorities disregard their own citizens’ right to freedom of movement, as set out in Article 13 of the Universal Declaration of Human Rights. The Council also regrets the lack of further progress as regards the release of political detainees, and has denounced the detention, last summer, of more members of the peaceful opposition and the action taken by the Cuban authorities to restrict the free expression of opinion, freedom of assembly, and the freedom of the press.
The Council continues to demand of Cuba that it release all political detainees. The EU has intervened in respect of the situation of those detainees who have protested against the condition under which they are being held by going on hunger strike.
Furthermore, and in conclusion, let me remind the House of the active and ongoing part played by the EU, with the open assistance of your House, in the United Nations Commission on Human Rights, where it was, last year, one of the co-signatories of a resolution tabled on the subject of Cuba.
. Madam President, Cuba is the only country in Latin America that is not linked to the European Union by means of an association or cooperation agreement. This is not the fault of the European Union, nor of many Members of this Parliament, who have worked hard to preserve the channels for dialogue with the Cuban authorities and people.
Regrettable events, such as not allowing the Women in White to come to the European Parliament or the increased repression – as referred to in the text of the resolution that this Parliament will approve tomorrow – suffered by independent journalists and as recently condemned by Reporters without Borders, peaceful militants and human rights activists, demonstrate clearly that the most fundamental rights on that island are being systematically ignored.
The resolution therefore states that these events are frustrating our aspiration to improve relations between the European Union and Cuba, which is the main objective of the changes to the common position made in January 2005 by the Council, and calls upon the latter, Mr President-in-Office of the Council, to act accordingly.
I would like to remind you, Mr President-in-Office of the Council, that when you approved the lifting of the measures that accompanied the Council's common position, you called for the immediate and unconditional release of the people who had been detained, and now their situation has worsened.
Madam President, Andrei Sakharov said that the voices that count most are often those that are not heard. And I believe, Madam President, that this Parliament has once again had to speak out in this Chamber, which represents the citizens of Europe, in support of the cause of freedom and in order to defend, and expose the plight of, those people in Cuba who are fighting for their freedom and dignity.
Mr President-in-Office of the Council, our group is pleased that the context in which this debate on Cuba is taking place is likely to ensure a broad consensus for a motion for a resolution. We have always believed that in this Parliament and in the Union’s institutions there is a broad basis for agreement and for moving relations with Cuba in the right direction.
As a group, our position is very clear: firstly, in the current context, we can only confirm that the Cuban authorities have not sent out the hoped-for signals with regard to improving human rights in the country. Secondly, we are not finding it possible to present the Sakharov Prize to the Women in White and we must therefore urge the Cuban authorities to allow this group to visit Europe in response to the European Parliament’s invitation. At the same time, I believe that we must call upon the President of Parliament to do everything in his power to ensure that the Prize is properly presented.
Nevertheless, our view is that, in the current climate of relations, the prospects for progress are better now than under the Council’s previous policy, which led us up a blind alley, as did, to say the least, the policy which for decades insisted on sanctions and an embargo.
We believe that the Council's current policy should be maintained, with two objectives: firstly, to continue to call strongly for human rights to be respected in Cuba, the release of prisoners of conscience and of the peaceful opposition and respect for democratic freedoms and, secondly, to maintain and increase relations and dialogue with all of the political and social sectors in Cuba that are involved or interested in relations with Europe and the development of the country and the inevitable changes that we are going to see in Cuba in the near future.
I agree that there are many alarm signals indicating that the Cuban regime is still implementing a policy of repression of dissident opinion, of arbitrary imprisonment of opposition groups, of constant harassment of anybody expressing opinions contrary to the government line. Also of concern is the repression of sectors which have been stigmatised by the regime, such as homosexuals and certain intellectuals.
In the specific case we are dealing with, the regime’s refusal to allow the Women in White to leave the country to receive the Sakharov Prize is a further example of this worrying situation. Nevertheless, as has already been said, the policy of blockade and isolation to which Cuba has been subjected by several western powers for decades has only toughened the position of the hard-line sectors of the regime. I am therefore pleased that, in June 2005, the Council of the European Union decided to offer Cuba an opportunity for political dialogue once again. The intention here, amongst other things, was to begin to prepare the ground for what many of us hope will be an imminent transition to democracy.
Those of us who have endured a dictatorship know how difficult it is to create a democracy, especially when those people who should be your allies on the outside turn their backs on you. In this regard, the appearance of more and more community, university and scientific groups, both in rural areas and in cities, within churches or in educational or social centres, groups that did not exist before and whose work may make a valuable contribution to political development in Cuba, is a hopeful sign. The time has come for the Cuban regime to accept that their future does not lie in maintaining the status quo, but in tackling in a serious and credible way the transition which the Cuban people themselves, above all, are calling for.
We in the European Union must therefore make it very clear that our intention is simply to help Cuba to enter the modern world via the path of democracy, and we must therefore continue to demand the release of all of the people sentenced to many years in prison for their peaceful opposition to the regime.
Mr President, I would like to express my opposition to the joint initiative which will be voted on tomorrow. This initiative is based - and the text exudes this from every pore - on a position which is exceptional, a position that the European Union has held for some time. It is the only country in the world in relation to which the European Union maintains a situation of exception; there are no other cases. I believe that this is unjust and that, furthermore, it has no effect whatsoever. It is clear that that position will be voted for tomorrow and will have absolutely no effect. I would call for an end to this situation of exception.
The European Union must treat Cuba in the same way as any other country in the world. We must maintain a position that allows for an agenda for joint debate, which deals with all of the issues. We must, of course, demand firstly that the United Sates lift its blockade of the island of Cuba. Naturally, we need to debate the whole issue of the request for the extradition of the terrorist Posada Carriles and, of course, to include in the Ibero-American Summit everything related to what was debated at the Ibero-American Summit between the European Union and Cuba.
Cuba certainly has many faults, but it is exemplary in terms of South/South cooperation. Cuban society is also exemplary with regard to all public services, given that it is a poor country.
I believe that the European Union must not be governed by the dictates of the US State Department. It must not do that. I would therefore naturally call for an independent position that puts an end to the situation of exception between the European Union and Cuba.
– Mr President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party. This Parliament has often – all too often – debated the lack of respect for human rights in Cuba. ‘Words, words, words’, while we wait for positive signs from a dying regime that has no intention of changing course.
In January 2005, the Council made some concessions, in the hope of encouraging a different attitude. All its expectations were promptly dashed: freedom of expression is still, unfortunately, just an illusion, as also demonstrated by the refusal to allow the Women in White to come here to receive the 2005 Sakharov prize.
We can wait no longer. In this situation we, the European Union, have an obligation and a duty to do more, and to do it better and more quickly. I am a reformist socialist, and therefore I dream of a society based on the values of freedom, participation, democracy and social fairness. I am also the youngest Member in this House, and in my heart and mind I share the aspirations of Cubans of my age, who want to be able to look forward with optimism to a country that is at last more open, more modern and more just.
– Mr President, ladies and gentlemen, I have addressed this House on a number of occasions to warn of the suffering in Cuba, in particular that of people who continue to fight peacefully for democracy and human rights. Unfortunately, the sad reality dictates that we must issue fresh condemnations and protests. During the last plenary session of last year, we saw the levels of intolerance to which Fidel Castro’s regime had sunk. A group of women whose only crime has been to ask for freedom for their husbands and sons, political detainees since the crackdown of March 2003, were prevented from coming to Parliament to receive the Sakharov Prize, along with our suitable tributes and messages of respect from the people of Europe.
Regrettably, this decision and the attitude giving rise to it comes as no surprise. Oswaldo Payá, winner of the Sakharov Prize in 2002, has also repeatedly been banned from coming to Europe to tell us in his own voice what is actually happening in Cuba, and to discuss the situation with us. Parliament has therefore kept an open invitation for him to come here as soon as he is allowed to do so. We should now extend that invitation to the and campaign for them to be able to come and receive our warm tributes and words of solidarity in person. It might be possible to award the prize in Havana, but that should not satisfy us. That should be our minimum requirement, but we should always seek more. We must not accept any fleeting or underhand gestures, and nor must we bow to the whims of the dictatorship.
Oswaldo Payá and the must be given a public forum in which to express the message of their peaceful campaign for freedom and justice. The people of Europe, and especially the young, must be made aware of their story and their exemplary fight for human rights.
I hope that the outcome of this debate will be that nobody can be in any doubt when condemning a brutal dictatorship. Hopefully, the Council will finally acknowledge its mistake and stop deluding itself, which, as we have seen, only leads to tougher repression and greater injustice. We will continue to fight for Europe to act more firmly. Let nobody say that Parliament has wavered in its unequivocal condemnation of a dictatorial regime. This is my appeal, from democrats to democrats.
I would like to thank my group, which is allowing me to speak despite knowing that I do not agree with their position. I am not going to vote for the resolution, which seems to me to be unbalanced, pointless and harmful to the European Union’s image in the developing world. Furthermore, the fact that there are just twenty Members in the Chamber demonstrates the degree of priority the Members of this Parliament attach to this debate.
I preferred the socialist proposal, but then fundamental aspects such as the United States’ blockade and Guantánamo, the most scandalous violation of human rights taking place on the island, have been lost. The imbalance is all the greater given that the resolution does not acknowledge some of Cuba’s actions, in particular the work it has been doing in terms of cooperation with the countries of the Caribbean, Latin American, Africa and even Asia.
Last week, when discussing disability and development, we highlighted the fact that, in 2005, 208 000 blind people from those countries had had operations in Cuba free of charge. That does not appear to be important here, but it is very important for the people whose sight has been restored and for their countries. The fact that there are more than 20 000 Cuban doctors and almost as many sports instructors and teachers working in this same field of Southern solidarity illustrates something that many people here deny or keep quiet, but their sectarian approach, which leads to resolutions like this one, damages the European Union’s image amongst the countries and peoples of the South who feel respect and gratitude towards Cuba.
Finally, all this resolution will achieve will be to confirm the Cuban authorities’ conviction that the European Union is not an independent interlocutor, but simply an extension of the interests and strategies of the Bush administration, and it will not persuade it to do a single thing to move in the direction in which many of us would like to see things progress in their country; in other words, in this regard as well, this resolution is essentially pointless except for those people in this House whose aim is simply to discriminate against Cuba and carry on treating it as an exception and in a manner that is different to the way it treats other countries with similar regimes. The most regrettable thing is that, by taking this approach, Europe is becoming less and less relevant on a large part of the international stage.
For all of these reasons, I would repeat that I am not going to vote for the resolution and I hope that my fellow Members will at least listen to my arguments, regardless of how they vote tomorrow. If they vote like me, all the better.
Mr President, to some people, including in Europe, Cuba is paradise, while to others, it is hell. Measured against Europe’s current yardstick of a multi-party democracy and individual human rights, that country leaves a great deal to be desired. For nearly half a century, the same movement and the same leader have been in power. The Cubans are not free to travel abroad, not even to receive a prize that has been awarded to them.
Oppositions are given little opportunity to organise themselves and if, despite everything, they succeed, they are not given the chance to measure their public following at election time. Like its big neighbour, the United States, Cuba still practises capital punishment, and that is something that can, and indeed should, be condemned. With all this criticism heaped on Cuba, I do not think that we are dealing with your everyday dictatorship. The country makes great claims for itself and has, for years, served as an example to the rest of Latin America in the areas of education, health care and other public services, as well as the protection of the most vulnerable sections of the population.
In terms of democracy and human rights, it was certainly not worse off than the rest of Latin America used to be. It still serves as the source of inspiration for those voters – a majority – who favour modernisation in Venezuela, Bolivia, Chile, Argentina and Uruguay. Europe has never followed North America’s tactic of isolating Cuba, and rightly so, for much of what is wrong in Cuba is being fostered by this very tactic. If we want Cuba to improve, we need to work at building an open relationship.
Mr President, the fact that the human rights situation in that museum of Stalinism, the Communist dictatorship that is Cuba, has deteriorated still further, is of course a disgrace, but I should like to draw Parliament’s attention to our own European Commissioner, the Belgian European Commissioner Louis Michel, who is at least partly to blame for this. It was Louis Michel who, not so long ago, following a congenial four-day visit to Havana, advised the European Council, in strong terms, not to consider imposing any diplomatic sanctions.
It was also Louis Michel who retorted to the human rights organisations that Fidel Castro’s regime should not be provoked. Whilst, for example, Human Rights Watch urged the European Union not to normalise its economic relations with Cuba at least until political prisoners had been released and democratic reforms implemented, Mr Michel stated that he was in favour of an unconditional extension of the Cotonou Agreement to include Cuba. The fact is, of course, that Louis Michel is on friendly terms with the Adolf Hitlers, the Stalins and the Maos of our time, for that is what Fidel Castro is like.
The situation in Cuba is very serious. People there are increasingly being denied fundamental human rights, and the number of political prisoners is increasing.
Europe could set a good example. As a Member of the European Parliament, who, together with my colleagues, Mrs Pleštinská and Mr Gaľa, has adopted a Cuban political prisoner, I am keen to see greater pressure exerted on Fidel Castro through international public opinion. I would like to believe that one of the first decisions made under the pressure of public opinion would be to release political prisoners who are mistreated and exposed to inhumane conditions in prisons.
This is one of the reasons why I support the draft resolution concerning the European Union position vis-à-vis the Cuban Government, paragraph 9 of which refers to sanctions being re-imposed on Cuba by the European Union Council. I do not know why the sanctions were temporarily suspended on 31 January 2005, since paragraph 1 of the draft clearly states that Cuba has not achieved any significant improvement in human rights since 2003. Was it a reward for ignorance or were there other interests involved ?
I would like to believe that this time the Council will re-impose sanctions more effectively. To ensure this, cooperation is required. Ideally, this would mean working primarily with the UN and the US Government. I understand that reaching a consensus in the UN is almost impossible, but sanctions coordinated with the United States, and perhaps Canada, might bring about the necessary outcome. Mr President, the European Union and its institutions cannot, and will never be, indifferent to the destiny of millions living under conditions of repression and to the many people suffering horrific prison conditions.
Mr President, it was in 2005 that Castro and Mr Roque themselves first raised the subject of post-Castro Cuba. Meanwhile, the Cuban people are sick and tired of fighting to keep their heads above water, and the lives of the small groups of Cubans who have the courage to become politically or socially active are made hell. Europe must speak with one voice in Havana against the serious human rights violations and in favour of a dialogue with the authorities on political and economic reforms to prevent the achievements in the areas of health care and education in the first years of the revolution from going to waste.
That dialogue must also, however, put an end to the totalitarian regime and the blockade on economic reforms. Only in that way can Cubans, by means of their own initiatives, agriculture and small markets, regain a prospect of the better and violence-free times ahead that will not come from Miami. Europe must now give thought to offering post-Castro Cuba a social, economic and democratic perspective. Mr Solana, the Commission and the Council must enter into dialogue with it. We have to combine all our efforts and focus on human rights and a dialogue that offers plenty of new perspectives. It is up to Castro and Roque to show what they are made of and join in it.
I was in Cuba in January, from where the ‘Damas de Blanco’ send their warmest greetings and are delighted with the prize we awarded them.
Tyranny is most afraid of those who practice freedom' – the words of José Martín, a hero of the 19th century fight for Cuban independence, are still as relevant today as they were when he uttered them. We can also add that apart from its own opposition, a dictatorship is also afraid of those who practice freedom in other countries. Therefore we, the representatives of European democracies, must be aware of our especially great responsibility when discussing one of the last Communist regimes.
As a personal thought, please allow me to add that as a young Hungarian politician, I am extremely aware of this responsibility, because my generation was brought up by our parents and grandparents against the background of a Socialist dictatorship similar to that in Cuba. We also owe it to them to stand up firmly for our principles.
By now it has become clear that last year’s lifting of the coercive measures taken against Cuba failed to bring the desired results, and it only prompted the Cuban Government to step up oppression. Arrests have been on-going, and in 2005 approximately 30 members of the opposition were imprisoned, which means that by now the number of those detained for their political views in often inhuman circumstances has exceeded 300. Therefore, depictions of a comic-opera dictatorship led by a jovial parlour revolutionary are false. In the meantime, foreign observers are not allowed to travel to the country, a fact that I have recently experienced myself. Last year, like several other fellow MEPs, I was refused the entry visa to attend a meeting of the opposition. In case we have not known it so far, we can now learn the fact that a dictatorship – be it rightist or leftist – does not allow compromises. This is another reason why we cannot support the lifting of coercive measures.
History is an unequivocal witness: the opposition movements of the former Socialist block could not have reached their goals without the stimulation of the Western European democracies. Today it falls on the reunited Europe to give strength to all those who are representing the values of democracy in the shadow of dictatorship.
Mr President, there is a Polish saying that a rich man cannot understand a poor man. Nonetheless, those of us who know how it feels to be denied one’s freedom find it easier to understand what is happening in Cuba at the moment. Those opposed to adopting a hard line towards Cuba argue that there would be negative consequences for the ordinary people. I wonder if they have bothered to find out what the people of Cuba think? Does Castro bother about what Cubans think?
In the 1980s the Polish Communists responded to US economic sanctions that were also supposed to have negative consequences for ordinary Poles by announcing, by way of retaliation, that they would send a thousand sleeping bags to the homeless of New York. What was the reaction of ordinary people in Poland? Small adverts began to appear in the press, offering to exchange spacious flats in Warsaw for sleeping bags in New York. Many Cubans seem to be thinking along the same lines, and Havana is much closer to New York than Warsaw.
If major revolutionaries like Fidel Castro are treated gently, they interpret it as a sign of weakness. Surely the time has come to demonstrate that Europe is not weak? It is time to understand that Cuba cannot be dealt with like an untouchable totalitarian fortress. If Castro continues to refuse to allow the recipients of the Sakharov prize to travel to Cuba, then we should not travel to Cuba as if nothing had happened.
In my view, we ought to persuade Europeans not to make Cuba a holiday destination, in other words, not to go there as tourists. Cuba is not an appropriate place for a holiday. Nobody goes on holiday to Auschwitz or to a gulag. It would be absurd. It is just as absurd to contribute to a tourist industry that is helping prop up a regime where violation of human rights is the order of the day.
Two events dating back to December 2005 characterise the situation in Cuba: the Ladies in White were awarded the Sakharov Prize for Freedom of Thought. The Cuban authorities forbade them to leave the country and receive the prize in person. Freedom of thought is not rewarded in Cuba. This is strong proof that the prize had been given to the right people. The Sakharov Prize was awarded to the wives and mothers of Cuban political prisoners who were guilty only of free thought.
The release of all political prisoners in Cuba remains the central demand of the Ladies in White movement. Nowadays, when many parts of the world are shaken by violence, war and terror, it is very encouraging to see a group of unarmed women being able to exert great moral pressure through non-violent means.
Coming from a region that only a few years ago was ruled by a communist regime which also imprisoned people for thinking freely, I can confirm that support from democratic countries has immense significance. Therefore, I would urge democratic European institutions to use all peaceful means at their disposal to bring pressure to bear on the Castro regime and to force it to release people imprisoned only because of independent thinking. The policy of prevarications and concessions pursued vis-à-vis one of the least democratic regimes in the world only prolongs the suffering of the people there and the infringements of human rights.
By supporting the democratic opposition in Cuba and applying constant pressure on the Castro regime, Europe can secure respect for democratic principles in this socialist country. If EU efforts to bring about democratic changes are to succeed and be effective, we need to formulate an unambiguous position on how to achieve these changes and how to establish democracy in Cuba.
. Mr President, ladies and gentlemen, thank you for this debate: I have listened attentively and taken on board a number of points for myself and for the Council. It seems to me that we are called upon to continue to defend actively the values that the European Union represents – respect for human rights, and the defence of the fundamental freedoms of expression and assembly.
I have also noted the House’s desire that we should continue to provide active support to the peaceful opposition and that we should press for the release of prisoners.
It is nevertheless a fact – and we must acknowledge this – that our options are limited if Cuba does not show at least a minimum level of goodwill. And, to be honest, the confrontation and embargo policy that has sometimes been proposed in the past has also not brought the desired results. We therefore think that we should continue with our policy of critical dialogue, involvement and encouraging reform.
To end the debate, I have received six motions for resolutions(1) pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the debate on the oral question to the Council on national management statements – Member States' accountability for the implementation of the European Union's budget, by Szabolcs Fazakas, Terence Wynn and Jan Mulder, on behalf of the Committee on Budgetary Control (O-0102/2005 – B6-0347/2005).
. Mr President, the oral question includes six specific questions to which I hope the President-in-Office will respond. However, there is also an equally important seventh question: it is the old issue about national declarations. Will the Council actually sit down and discuss this issue with Parliament, so that we can seek a common objective? That is the one aspect in this old debate that has been missing since we voted on the discharge in this Chamber. At the time, we made the recommendations which this oral question refers to.
We asked the Member States to get their house in order, to give us an assurance that the control systems they were putting in place were adequate and sufficient and that when EU money was being spent, it was being spent correctly. The problem we have is that when the Court of Auditors reports every year and cannot give a positive statement of assurance, it is because of problems within the Member States. Unless we are going to have a Commission official monitoring just about every item of European expenditure in the Member States, we are never going to solve the problem.
It is incumbent upon the Member States to help us ensure that European taxpayers’ money is being spent correctly. I have to thank Commissioner Kallas in particular for the way he has encouraged Parliament by persuading the Commission to take on board those recommendations and to produce the roadmap towards getting a positive statement of assurance.
In that process, we had a two-day hearing organised by the Commission and the previous Presidency on how this could or could not be achieved. I attended that hearing on both days. I was saddened at the negativity of some Member States who just wanted to continue with the status quo. They claimed nothing was wrong and nothing needed to be changed. Two things were clear from that hearing: there might have been other minor problems, but there were two major problems. The first major problem was that the supreme audit institutions of the Member States feared that somehow or other this was a takeover by the European Court of Auditors. Hopefully that fear has been allayed. I attended the annual gathering of the supreme audit institutions along with the European Court of Auditors in Stockholm, and I am led to believe that there is an acceptance that it was not the intention. I am also led to believe that the supreme audit institutions are prepared to play their part in helping us to solve this problem.
The other major problem that occurred from that two-day hearing, and probably the biggest one, was the fact that we had asked for a political signature from the Member States to actually give these national declarations. For some Member States, such as the Netherlands, that is not a problem. This task falls on the Minister, and no one else would argue that it should be anybody else. However, for a lot of Member States it was a major problem. On reflection, I have to say that if we had left out the words ‘political signature’ in our discharge report we may not have scared the Council as much as we did. We are now in a situation where we need to come to an agreement with the Council on how to get national declarations that can actually satisfy not only the European Court of Auditors, but the Commission and the Member States themselves, to ensure that we can show European taxpayers that their money is being spent correctly.
I would hope that the President-in-Office gives us clear answers to the six questions listed within the oral question and that he does not give us the answers that Ecofin gave us on 8 November 2005. Quite frankly, that was not leading us forward. I should also like him to answer the seventh question, which I shall put orally: will the Council sit down with Parliament to discuss this matter in the hope that we can get a resolution to it?
. Mr President, Commissioner, ladies and gentlemen, thank you for this opportunity to explain the Council's opinion on this important issue, the statement of assurance (DAS) to be issued by the European Court of Auditors on the management of the Community budget. I would like to begin with the rather obvious comment that the management of the Community budget is very complicated, and is unique in the world.
It covers many levels of government, from the various Commission services, via central, regional and local government in the Member States, to the individual final beneficiaries. It is in the interests of all those involved, including the budgetary and discharge authorities, to contribute to the proper management of budgetary funds.
As you have in this House, so likewise we in the Council have repeatedly expressed our disappointment at the situation, particularly in connection with the discharge procedure. Following detailed discussions in the Council and in the Council bodies, the Council adopted conclusions on the Commission communication on the roadmap on 8 November, and I can assure you that it was not easy.
This document summarises the discussions held by a group of experts from all the Member States, representing the ministries of finance, the operating authorities and the audit authorities, in a two-day hearing held jointly with the Commission. This preparatory work formed a good basis for the detailed discussions in the Council bodies, and proved to be useful in that we reached agreement on the aforementioned Council conclusions. I assume you have already had an opportunity to read this document, so I need only mention the most important points here.
I would like to leave the aspect of the declarations to be made by the individual Member States to the end of my comments. I know that this issue is particularly important to you, but I would ask you to be patient.
The Council emphasises in its conclusions that numerous efforts have already been made to improve sound financial management: the introduction of internal audits, stricter requirements regarding the accountability of the Commission's accounting officer and implementation of the integrated administration and control system, to name just a few.
In view of the importance of the Structural Funds in the European Union's budget, I would like to draw your attention to the efforts that have been made to set up paying authorities and to further extend the internal and controls of the structural measures. One of the first points mentioned in the Council's conclusions is the balanced relationship between the competences of the Commission and the Member States in implementing the European Union's budget in accordance with the Treaty, which must be taken into account when it comes to improving the relevant controls and assurances.
Furthermore, the Council considers it to be extremely important that these improvements should build on the existing control structures and that we should aim to improve the cost/benefit ratio and to simplify the systems. The Council believes that an effective integrated internal control framework based on the principles set out in the Court of Auditors' opinion on the single audit will provide assurances regarding the management of the risk of error in the underlying transactions.
One of the most important points in the Council's conclusions relates to improving the control systems. The Member States and the Commission need to optimise the effectiveness, economy and efficiency of current control systems. Despite the differences in administrative arrangements between the various Member States, the Council advocates that general common principles and elements regarding internal controls should be drawn up.
In the Council's opinion, the Member States should continue to work with the Commission to implement and improve controls in relation to funds for which they have joint responsibility for managing. This should take account of the competences pursuant to the Treaty, the Financial Regulation and the relevant provisions of the sectoral regulations.
For example, some Member States are prepared to take precautions within the framework of the Confidence Pact, as provided for in connection with the Structural Funds programmes. As the Member States are in agreement in the Council, I am speaking for all the Member States, not just for the Council itself.
As you know, the Commission's services have published an initial analysis of the deficiencies of their internal control framework in comparison with the control principles set out in the Court of Auditors' proposal for a Community internal control framework. In connection with the shared management, the Council has requested the Commission to assess the implementation of the current regulations concerning sample checks on operations, paying authorities and winding up bodies' activities.
The Council conclusions propose that the Commission, working with the Member States, should provide an assessment of the present controls at sector and regional level and the value of existing statements and declarations.
I will now turn to the subject of the audit. In setting up the internal control framework we must make a distinction between internal controls and the external audit. Any form of cooperation between independent supreme audit institutions can only be based on the Treaty, as these authorities are not part of the internal control framework. This is an important point. Some audit authorities are willing to discuss with the Court of Auditors how they might strengthen their contribution. I can assure you that all the Member States have expressed a willingness to do everything they can to reduce the risk of error and to improve controls.
The Commission and the Member States should ensure that their approach to the integrated internal control framework is based on common control standards, and to confer with one another on how these standards can most effectively be implemented.
To that end, the Council encourages the Member States to hold bilateral discussions with the Court of Auditors on the results of their DAS audits, in order to solve systemic problems. It requests the Commission to provide it with a report on solutions for problems common to several Member States. Finally – and this is particularly important – the Court of Auditors has proposed that the European Parliament and the Council should come to a common understanding regarding the risks to be tolerated in the underlying transactions.
The Council's conclusions place considerable importance on this common understanding, and the Council eagerly awaits further progress in this regard.
I now come to a subject that is very important to all of us: simplification. There is a need for simplification regarding harmonisation of the control principles, of legislation and of the control requirements in connection with the regulations to be adopted for the programming period 2007-2013. In the Council's opinion, simplification must under no circumstances lead to an increase in the current administration and control costs. What is more, it should ensure elimination of multiple internal controls by the various parties involved in the control framework.
Finally, I would like to talk about the extremely important subject of the declarations associated with the decentralised management of EU funds. The Council sees the existing declarations at operational level as a means of providing the Commission, and ultimately the Court of Auditors, with assurances. They must be useful and cost-efficient and can be taken into account when it comes to achieving a positive statement of assurance. It must be ensured that the existing balance between the Commission and the Member States is not threatened.
I am aware that you expected more in this connection, but I am sure you will agree with me that the text itself can be regarded as a significant and important step forward. In order to make further progress in this matter, the Council has agreed, on the occasion of the 2004 discharge process, to examine the Commission's Action Plan to fill the gaps in the present control framework. The Council conclusions of 8 November will, of course, be followed by further steps in 2006.
A positive statement of assurance is, as has already been said, an important and very ambitious goal, which cannot be achieved overnight. I think, however, that the Council conclusions are an important step towards reaching this goal. They also confirm that the Council continues to support the Commission in its efforts to make an active contribution to financial management at all levels.
Some of you perhaps take the view that the Council should have gone a step further, and I can well understand that. You should bear in mind, though, that on this topic the Presidency was restricted by the need for unanimity. Thank you for your attention!
. Mr President, already during the entire period of the work of this Commission we have a common concern to get a positive DAS. It has not been possible. This is a very technical issue with a very bad political outcome, which seems to give good reason to whoever wants to say that money in European Union has been spent improperly. Of course, this is completely untrue.
We have worked together to find solutions and ways of joining all our efforts to provide enough evidence for the Court of Auditors to give an assurance that the transactions are reliable. We do not deny that Member States are doing a lot of work to secure the proper control systems. I have just come from one Member State where I met the national audit authority, and huge work has been done to secure the proper use of national and European money where there is shared management.
The Commission does not deny its responsibility for implementing the budget, including in shared management. But we have a missing link: how to make all the results of the control and audit work readable finally for the highest level, for the Court of Auditors.
So, the Commission strongly supported the proposal to the Council made by the rapporteur Mr Wynn and the Committee on Budgetary Control to have a political declaration, a signature on the national level, which, in our view, could cover this missing link. This proposal was rejected last November and now we have to think about what to do next, because the problem will continue to exist.
The Commission adopted an action plan on 17 January and has sent it to the Council and Parliament. The action plan designates 16 concrete actions at all levels and in all sectors. Action 5 specifically addresses the topic for this evening’s debate and reads: ‘Member States should designate a national coordinating body per policy area which can (…) provide all stakeholders with an overview of the assurance available in respect of Community actions under shared and indirect management in their Member State. The cooperation of Member States is necessary when ensuring such a provision in forthcoming legislation, and steering its implementation via implementing rules and guidance’.
Maybe this can be a solution or a least an intermediary solution that can link together the technical levels, the paying agencies and the audits and provide good evidence for overall discharge.
Mr President, we expected more from you in fact, Mr Winkler. We expected more from the Austrian Presidency in this regard. This is not the first time that this Parliament has seen the Council fall short with regard to what we ask.
Now we Europeans have a serious problem: in the financial perspective, this Parliament wanted us to spend 1.14%, but the President-in-Office, Mr Blair, lowered this to 1.04%. From this it would appear that Community policies, which are so effective and which have done so much to move Europe forward, are being badly managed by the European Union and that, therefore, the best thing we can do is reduce the budget, because things are not being handled properly. In that case, what we should do is see to it that there are no European policies, but national policies: let us renationalise the common agricultural policy, let us spend in the Member States. Behind this lies the fact that for 10 years the Court of Auditors has said that it cannot approve the European accounts. But what European accounts, if 80% of the Community budget is managed and spent in the Member States; if just a fifth is managed in Brussels. What is happening? Some national authorities, which want to pay less and want Community policies to have less fuel, now that we are in a Europe of 25 and are about to be a Europe of 27, are telling us, ‘you are spending badly’.
What is the Committee on Budgetary Control asking for? We are asking to be told where money is spent badly; if a Member State is spending badly, we want it to be said that that State is spending badly, that it is not Brussels. We want to be told whether the problems have arisen here in Brussels or there in the Member State. And to this end, it would be helpful for us if the Member States confirmed the way in which Community money is spent.
I believe that Community money is spent better and more effectively in Brussels than in the average Member State. Nevertheless, as a result of the system we have, Brussels is blamed for bad management, rather than the Member States. I know that the Council has to defend the good name of the Member States.
We would ask for co-responsibility, an approval, by whichever authority, whether it be the Finance Minister or the appropriate Court, which confirms that the accounts are managed in each Member State in the way that the European citizens want, so that Vice-President Kallas or Parliament’s Committee on Budgetary Control are not always to blame; that the blame be shared out and the parties responsible exposed.
I would therefore ask you to confirm how each Member State spends the European citizens’ money.
. As President of the Committee on Budgetary Control and one of the representatives of the new Member States, I would like to express my gratitude for the opportunity of discussing the issue of national declarations with members of the Commission and Council. I very much hope that as a result of this debate, we will not only receive a previously prepared statement from Mr Winkler, State Secretary, but also concrete answers to the questions submitted by Terence Wynn and ourselves. We very much hope that we will have the answers, as the European Parliament is politically responsible to assure the citizens of the European Union of the lawful and proper utilisation of European Union funds.
In view of the fact that the European Court of Auditors is unable to issue a positive declaration of assurance (DAS) in the absence of national assurance declarations, a negative public opinion is beginning to emerge, namely that European Funds are used in a non-transparent manner, not always in compliance with the regulations. This is why the report prepared by my colleague Terence Wynn, supported by the great majority of this Parliament and also confirmed by the Böge report on the financial perspective of the European Union, pressed for the introduction of the national assurance declaration in the course of the exemption procedure last year. Additionally, we are delighted that this has also been included in the roadmap to an integrated internal control framework, announced by the European Commission, namely by Vice-President Siim Kallas. This reform, involving Parliament, the Commission and the European Court of Auditors, is based on mutual trust and close cooperation, but in addition to this, we also need the support of the Council and the Presidency, because some Member States are still resisting the introduction of the national assurance declarations. As a representative of Hungary, I would also like to call attention to the fact that new Member States have not only prepared themselves for the acceptance of the and the reception of structural funds, but were also aware that they had to set up their payment and control systems according to the principles of legitimacy, lawfulness and compliance with regulations. Therefore it would not cause them any difficulty to comply with the expectations of the European Parliament and Commission, because by doing so they would serve a Europe that works more efficiently, as well as in a more regulated and transparent manner.
. Mr President, the resolution we are discussing this evening is self-explanatory. It is a direct result of Mr Wynn’s discharge resolution of 2003. It is important that we should gain better control over EU funds. We all know that the Court of Auditors has failed to issue a positive statement of assurance during the last 11 years. It is to the Commission’s credit that it has adopted Parliament’s recommendations almost in their entirety. That is to be welcomed.
The Member States, unfortunately, take a different view, and a much dimmer one, and that is why this evening is mainly intended as a debate with the Council. I have to say that I am not entirely won over by Mr Winkler’s responses and observations this evening. In actual fact, what we demand in this resolution is not that different from what is already happening in some cases. We would like to refer back to the previous statement in which we ask the highest political authority to sign that statement.
In that resolution, we go no further than statements at a lower level. If we study current practice in agricultural spending, certification bodies are already in place that monitor payment bodies independently and that carry out independent checks. It is beyond me why Member States can accept this in the area of agricultural spending, but not in the other areas of budgetary spending, such as structural spending. This evening’s discussion does come with some strings attached. I assume that the Council is familiar with the Böge resolution on the financial perspectives.
Not only are we asking for more funds following the Council’s decisions, we are also asking for better financial supervision, which is the very purpose of the resolution that we will – it is to be hoped – be adopting tomorrow.
. Mr President, this is indeed, first and foremost, a debate with the Council. I have to say that I found the Minister’s performance a disappointing one; he has not really answered our question, and that at a time when confidence in the European Union is at an all time low. Tomorrow, Commissioner Wallström will be presenting a White Paper on communication as a means of boosting confidence in the EU, but, in my view, a thousand white papers, or a thousand measures, will make no difference if the European Union fails to spend its funds wisely.
That is why I ask you, once again, why you are organising organised irresponsibility here. Why are you, the Council, getting Member States to spend 80% of the European funds instead of ensuring that the individual Member States and regions, where they are responsible for doing so, can say that the funds they are spending are being monitored properly and funds are being spent wisely? I cannot fathom why the Council cannot do as Parliament requires in this respect. I think that you are creating an enormous difficulty for this House.
. National management declarations! Mr President, I would like to ask Mr Kallas, will these be like the EU’s own accounts, in which the directors-general of the Commission sign off their respective departments with reservations, because they have not got a clue where the money has gone? Because if it is so, it strikes me as a little like trying to repair a severed artery with a band aid: too little too late.
As everybody knows, I do not believe in the European Union; I regard it as an enemy of democracy, and I approach this from an opposite direction. No nation should be pouring taxpayers’ money into a corrupt system. After 11 long years in which the EU’s accounts have been rejected by its own auditors, this weak-kneed attempt to change the system seems to me like pouring huge amounts of gold dust through a sieve, thinking ‘oh, perhaps we better try and stuff up a few of the holes’. No one thinks about the wisdom of pouring the dust through the sieve in the first place and quite simply the way to stop the dust being lost is to stop pouring.
Therefore I call on the Members here present to go back to their various countries and make urgent representations to their own governments to pull the plug. Simply stop paying this monstrous bureaucratic dictatorship, which has no respect for either the governments or the people of Europe. We have a saying in my country: ‘charity begins at home’. Save the money you are currently wasting on the EU, a large part of which is lost simply by fraud and corruption anyway.
Mr Titford, I would call you to order. On two occasions you have accused the European institutions of crimes. You have said ‘fraud’ and ‘corruption’ twice. I would ask that, in the future, you bear in mind that, in this House, accusations against persons or institutions of crimes must be backed up by evidence. Otherwise, you are abusing a Member of Parliament’s freedom to speak.
Mr President, when this House discusses financial matters, it is not very often that I am much less forthright than those who have spoken before me. Although this national responsibility is something I dare not even dream of, I have not forgotten, Mr Winkler, what your Chancellor – and mine – said, standing in this Chamber where you are now, regarding the issue of subsidies using EU funds. Chancellor Schüssel's words, in his capacity as President of the Council, were: 'It is only right that such information should be published so that people know who has actually benefited'. I will repeat that: 'It is only right that such information should be published'. So publish it!
In some Member States, where they are much more critical about many things, such as the United Kingdom, for example, that goes without saying. Let Austria be a shining example to follow, and finally tell us what happens with the 80%! Who gets what, how much and when?
My second request, which you might find rather easier: side with your own political group, namely with Mrs Gräßle. She is introducing reforms in the new Financial Regulation with which we will really be able to work, and with which you will very easily be able to ward off unjustified criticism – provided, that is, that you become more transparent.
– I feel that this has been a most worthwhile debate in the context of the EU’s budgetary control procedures. The key issue at stake here is legislative clarification. I feel that, with both the Structural Funds and the common agricultural policy, the regulations make it clear that Member States must carry out an independent audit, both and . These regulations have remained unchanged since the beginning of the current financial programming framework. In this context, the main priority, in my view, is to ensure that the Member States comply with the regulations and that the Commission monitors that compliance. Anything else will only lead to a lack of clarity as regards responsibilities.
I should therefore like to call on both institutions to clarify the level of compliance with Community regulations as regards these and audits, so that we can be properly informed when we take action.
I should lastly like to say a few words about information on who has received Community funds. I made this request in a report that I drew up a number of years ago and am pleased that Mr Kallas has followed this initiative. I hope that, when you criticise politicians for a lack of transparency, you will recall that Parliament requested such transparency a number of years ago in a report that I drew up.
. Mr President, ladies and gentlemen, I have paid close attention to your comments and will, of course, pass on to the Council the opinions you have expressed. However, I would like to repeat one thing: I am here to represent the Council and the Member States; in other words, the opinions expressed by the Presidency of the Council here are those expressed in a unanimous vote in the Council. I am sorry if I have disappointed some of you, but there is nothing more I can say at this stage. I can, however, reiterate – and I hope you will be so kind as to accept this – that we have agreed to examine, in connection with the 2004 discharge process, the action plan drafted by the Commission. I can also confirm that the Council will continue to support the Commission in its efforts to make an active contribution to financial management at all levels.
It is a matter of certainty that the Council will take on its share of responsibility, which it has no intention of abdicating. We will continue to work with the Commission to find solutions that everybody, including all of you in this House, can accept. I am afraid that, at this relatively early stage of the Austrian Presidency, I cannot say any more.
. Mr President, thank you very much for this debate. This question seems very technical. It is very difficult to explain to the larger public what is actually behind this declaration of assurance. However, we must work to find solutions which do not bring the very negative political outcome of having to say that the money is not under control. I hope, therefore, that the Council and Member States will consider this new basis for merging their work. This is already done at the level of paying agencies and other implementing authorities. Let us try to provide a single integrated assurance, which also offers positive evidence to the Court of Auditors. Let us try to find solutions.
As I mentioned earlier, the Commission is fully aware of the areas in the Commission itself in which the Court of Auditors has found a lot of mistakes in internal policies and in research and development. The action plan includes 16 actions, only one of which is directly aimed at the Member States. However, I hope that this cooperation will bear fruit.
I would like to make a factual remark concerning the statement that the Court of Auditors has rejected our accounts. This is not true. During my term of office, the Court of Auditors has never rejected our accounts. It cannot always assure the legality and regularity of underlying transactions, as provided in the Treaty. This means that it cannot claim that millions of transactions are properly checked. This is true.
It is also very important when we meet journalists to describe the complexity of the picture. This is a huge exercise. The budget discharge includes millions of details. A better understanding of the picture will certainly help.
Mr President, I should like to make a point of order under Rule 145. I am afraid that there seems to be a misunderstanding of exactly what we are here for. I thought we were talking about the management directions and the reason we were asking for these directions to come in was because money was going missing.
As a member of the Committee on Budgetary Control, my role has always been to look into where the money has been lost or misused and where mistakes have been made – the phrase that Mr Kallas has just used. I was working entirely on the assumption that the reason we were calling for these declarations was that the Member States would look into where the waste and fraud had come and, maybe, even corruption. It was under those terms that I was asking to express my opinions in my speech.
Mr President, on a point of order under Rule 108, this was an oral question with six questions; I added a seventh question verbally this evening, and we have not had an answer to a single one of them. Could the Presidency at least give us those answers in writing, please?
Yes, Mr Wynn, you will have the answers in writing.
Mr Titford I have full respect for any political opinion in this Chamber. That is why I did not interrupt you and let you finish your speech. My remark was just to remind you that the language we use in the Chamber should express our opinions and our political positions. It was just a friendly remark from me as I chair this sitting that we should try to use language and words that are not unduly offensive or disrespectful. Apart from that, you have full freedom of expression here, Mr Titford.
To end the debate, I have received one motion for a resolution(1) pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the debate on the oral question to the Council on management measures for Mediterranean fishery resources, by Philippe Morillon, on behalf of the Committee on Fisheries (O-0095/2005 – B6-0346/2005).
. Mr President, Mr Winkler, the oral question to which we owe this evening’s debate, together with the proposals that will be submitted to our Parliament for tomorrow’s vote, are based on the observation that the only management measures to have applied to Mediterranean fisheries up to now date back to 1994. However, these measures are no longer suited to the resource situation or to the decisions taken on other EU shores. These decisions are aimed at implementing a common fisheries policy allowing the sustainable development of this sector of our economy and the preservation of the resources that the Union must, in order to provide enough food for its fellow citizens in the long-term, carry on being able to utilise by exploiting its own seas.
Such a time-lag is due, first of all, to the fact that the Mediterranean is recognised as being one of the most diversified and most complex regions, as much from a biological point of view as from ecological, social and economic ones. That is why our Parliament had been unable to reach an agreement during the previous legislature and why Mr Lisi’s report had resulted in an admission of failure. That is also why this subject was put back on the working agenda of this new legislature as a priority and why it gave rise to a very delicate compromise at the conclusion of the work of our rapporteur, Mrs Carmen Fraga, to whose personal commitment I have a duty to pay tribute in this Chamber.
This report was adopted – firstly in committee, and then in plenary – back in June. Its recommended measures have not, to date, been the subject of any implementing decision by the Council. We are aware of some of the reasons for this wait-and-see policy, but I personally had informed my colleagues about the measures in an attempt to push through a number of amendments aimed at preventing the ban on the use of certain types of nets traditionally used by fishermen in the region.
This matter affected, and continues to affect, 75 boats that ensure the livelihood of 350 families and that generate 80% of the fishermen’s turnover when they use anchored nets, known as The disadvantage of this type of fishing was that dolphins were being accidentally caught. That was until the profession finalised a programme permitting an 80% reduction in these accidental catches through the implementation of sound repellents and the systematic presence of observers on board the boats.
If I am bringing this subject up again, it is because the socio-economic repercussions of the recommended measures certainly deserve more in-depth consideration. That is why I support, and why my group will support, the proposal for a resolution tabled by the Group of the Greens/European Free Alliance, Article 4 of which demands that the fishermen affected by the new regulation and forced to change their fishing methods be properly compensated.
During yesterday’s meeting of our committee, the European Commissioner responsible for Fisheries, Dr Joe Borg, was able to gauge just how incensed our Spanish friends had become at the prospect of a ban on the gillnets used for fishing in certain zones close to the Spanish coast. This ban would create an uncertain future for the fleet of 80 boats, which ensure the livelihood of 1 500 people. We have here a case altogether similar to that of the small-scale fisheries on the French coasts of the Mediterranean.
That being said, Mr President, and while I can understand that certain decisions proposed by the Fraga report deserve to be discussed further and perhaps supplemented by an impact study, that would not justify indefinitely suspending the application of the entire content of a report that, as everyone agrees, is in itself a good compromise.
. Mr President, ladies and gentlemen, Mr Morillon, you want to know whether the European Community is honouring the obligations it has taken on in international bodies, given that the Council has not yet adopted the proposal for a Council Regulation on management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea.
In February 2005, the General Fisheries Commission for the Mediterranean, to which the Community belongs as a contracting party, adopted binding recommendations to improve conservation and management measures for the Mediterranean. These recommendations were incorporated in the Presidency's compromise proposal which was put to the 'Agriculture and Fisheries' Council at its meeting on 19 and 20 September last year. However, the Presidency realised at that time that, as it was clear during the discussions that there was insufficient support, it was impossible for the Council to reach political agreement on the proposal for a regulation containing technical management measures for the Mediterranean, including the General Fisheries Commission for the Mediterranean's recommendations. The Council is continuing its discussions on the proposal regarding management measures for the Mediterranean in close consultation with the Commission, and the Presidency intends to put the subject on the agenda for the Council meeting in April.
Mr President, as rapporteur for the Committee on Fisheries, I am perfectly aware of the difficulties relating to this proposal. Parliament has played an effective and fundamental role in unblocking it following its presentation just over two and a half years ago, even finding a procedure which has made it possible to reach a compromise between the Commission and Parliament to overcome the difficulties of the proposal and which, furthermore, has had the support of the majority of the sector and of the national administrations.
When there is so much consensus, it is incomprehensible that the Council, since April of last year, has been delaying the approval of what is probably currently the package of technical measures that most urgently needs to be adopted. This irresponsibility has many consequences: the Mediterranean is the only Community area which is still far from meeting the minimum requirements of responsible fishing and sustainable development, while in other Community waters much more drastic action is being taken in that regard.
It is shameful that the huge majority of the Mediterranean fishermen themselves have understood better than the Council the urgent need to regulate these fishing grounds, despite the price that they will have to pay.
The Council’s credibility is therefore being called very much into question. We also run the risk of failing to comply with our international obligations within the two regional fisheries organisations operating in the Mediterranean.
Mr President, how can we have the nerve to propose more restrictive management measures to third countries again, when we ourselves are not capable of implementing them in our own territory?
Mr President-in-Office of the Council, as well as telling us about the timetable in response to the question you have not yet answered, I would therefore ask you to explain to this Parliament why, when there is no blocking minority, the Council is incapable of taking a decision in this regard.
Mr President-in-Office of the Council, the majority of the Mediterranean's fisheries resources have been considered to be over-exploited for a long time, and there are certain stocks that have a high commercial value; in particular, I am thinking of the bluefin tuna, which is below the minimum level, according to all of the experts, including ecological organisations and the fishermen themselves.
Although the objectives of the common fisheries policy are the same in the Mediterranean as in other Community waters, it appears that the conservation policy in the Mediterranean Sea has developed in a very different way, and today we are faced with a situation in which the only management measures applicable to this sea can only be described as completely obsolete. This lack of regulation suffered by the Mediterranean Sea has led to very clear discrimination between the European fishermen fishing in the Mediterranean and European fishermen fishing in other Community waters.
I believe, Mr President, and I do not believe I am far wrong, that it is our duty to ensure that the fisheries legislation in the Mediterranean evolves to the point where it is equal to that in other Community regions. And in this regard, we are clearly very concerned about the Council’s passive attitude, because this lack of interest in this sea strikes me as completely inexplicable. We are talking about a sea and a region of immense importance, with very great complexities, it is true ― including geopolitical complexities ― but I believe that the Council should see this more as an incentive than an obstacle. And it is all the more inexplicable in view of what Mrs Fraga has just said: that this report was approved thanks to that close cooperation ― as approved by this Parliament ― that was established between the Committee on Fisheries and the Fisheries Directorate-General.
For all of these reasons, I would ask you to provide the final impetus and to see what has been achieved as very important; and not to take any backward steps or allow any shortcuts that dilute the content of this report.
. Mr President, I, for my part – and you will see that there really is consensus on this matter – should like to stress the urgent need to break the deadlock in this situation, as the state of the resource in the Mediterranean is truly alarming. This is particularly the case with regard to bluefin tuna, but also with regard to other species, as my fellow Member pointed out. The wait-and-see policy, the standstills and the prevarications are therefore truly disastrous for the future of the Mediterranean.
Moreover, we want to preserve small-scale fishing, which is so very important in the regions concerned, where it provides a livelihood for thousands of people, as has been said. Yet, it is not by exempting small-scale fishing from a number of sensible measures that we will succeed in doing this, but much rather by helping it first and foremost to adapt and by supporting it so that it can continue its activities in compliance with the regulations, which need to be those mentioned in the report.
I therefore believe that we must preserve the Mediterranean: this is a crucial issue in terms of the future of fishing and it is also a major issue in terms of culture. The Council has to be fully aware of this and to be intent on breaking the deadlock in this situation as soon as possible.
– Mr President, the Mediterranean represents a very important part of the European Union. Mediterranean fisheries represent an important sector of Community fisheries. We want a Mediterranean that is alive, not a dead sea. For many of us, this sea is our life. We want fish stocks to be maintained. We do not want overfishing. We want sustainability in this sea.
The European Parliament and the Commission have approved a plan of management measures for fisheries in the Mediterranean. We are urgently calling for the application and implementation of the measures decided. I would not want to get carried away but it would not be an exaggeration to say that any delay in this matter would be criminal. We are calling for the measures to be extended in future; in other words, for us to put pressure on the third countries of the Mediterranean as well to apply the measures which we are applying. This is our duty, in order for us to protect the Mediterranean, which is our life. However, above and before everything, today, not tomorrow, we are asking the Council to start applying the measures agreed.
– Mr President, one year after the approval of the report on the Council proposal for viable fisheries in the Mediterranean, it is obvious that there has never been a Council decision to apply it.
We were also told to our great surprise in the Committee on Fisheries that the budget for the Fisheries Fund has already been reduced by 20%. It is therefore a natural consequence that fisheries issues remain and citizens working in this sector on a professional or amateur basis are anxious, while the situation is becoming more complicated and, to my mind, worse.
At the same time, the Mediterranean basin is constantly being inhabited by new populaces, resulting in constant aggravation due to industrial, urban and other waste, with a direct and serious adverse impact on fisheries.
The relevant proposals for regulations and draft reports obviously also need to include studies by the scientific community on the effect of environment pollution, geological changes, population differences and fish consumption requirements before they are applied.
It is out of the question for the policy decided not to be applied and, at the same time, for issues to remain outstanding in the fisheries sector, relating mainly to fishing methods, reductions in stocks and the continuing gap between professional and amateur fishermen. We therefore need to proceed with the political means at our disposal for the promotion of the report by the Council and to start the dialogue with the agencies involved for the improvement of the existing regulation right now.
– Mr President, ladies and gentlemen, I believe that the resolution on the adoption of management measures for Mediterranean fishery resources, which we shall put to the vote in this Chamber tomorrow, is of great economic, social and environmental importance.
As has been mentioned, the current regulation dates back to 1994 and was already considered obsolete even then. How dare we carry on blaming fishermen for apparently jeopardising the environmental sustainability of the fishing industry if the rules, Mr President, are anachronistic and inadequate in the current context, and if no progress has been made on what the European Parliament voted for a year ago?
The fishing industry does not want discrimination. Instead, it wants to feel that the European Union is on its side and is aware of its unique features. Let us think of the great difference in the form and depth of the seabed off the Adriatic and the Atlantic coasts, the issue of multispecies fishing, and the long-standing problem of fish sizes, when rules on mesh and net sizes are already being obeyed. Lastly, but just as importantly, let us remember that different rules are in force for countries that have Mediterranean coastlines but do not belong to the European Union and that, in the absence of balanced bilateral agreements, they result in double standards in the same fishing grounds. We should have put an end to these obvious discrepancies a long time ago.
We therefore hope that this resolution will lead the Council – whom we respect and trust – to send out the long-awaited signal as soon as possible.
– Thank you, Mr President. I am sure that all those who work closely with the fishing sector, and particularly those involved with the Mediterranean Sea, are very much aware of how complex this region is. It is a region of highly visible biological and environmental diversity, which has a huge socio-economic impact on the inhabitants of the region. Sadly, the Council of Ministers has made no proper commitment to identifying that diversity and taking whatever action is necessary. This is a disturbing state of affairs for those of us presenting this resolution because we know that this lack of initiative by the Council has placed us in a position far removed from our goal of sustainable development. This is a dead end from which we can only extricate ourselves by adopting more responsible rules in greater accordance with the common fisheries policy, so making our aims that much more attainable. It must be remembered that the only existing rules for managing fisheries have been in force for more than ten years, and even those measures are not so good. It is very important for us to bear in mind that we are in danger of failing to fulfil our international obligations where fisheries management is concerned, especially with regard to regional fisheries organisations and, in particular, the International Commission for the Conservation of Tuna in the Atlantic and the General Fisheries Commission of the Mediterranean. I thus urge the Council to take all the necessary measures without delay so that an ideal balance is achieved in the Mediterranean and so that fishermen’s livelihoods are guaranteed. We can then turn our attention to other projects in the Mediterranean - a region that, I repeat, has unfortunately been neglected for a very long time. Thank you very much.
. Mr President, ladies and gentlemen, I really just wanted to end by saying that the Council is well aware of how important this issue is. It is also not true that the Council is inactive or even uninterested in the situation of fish stocks and fisheries in the Mediterranean. For reasons on which the Presidency will not comment, it has not yet reached agreement.
The Austrian Presidency has now taken over this matter and will work actively towards a solution. As I said, the intention is to deal with this issue in the Council in April this year.
To end this debate, I have received three motions for resolutions(1) pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
– Mr President, during the debate on the sustainable exploitation of Mediterranean fishery resources, I said that the compromise reached by Parliament and the Commission may not have filled us with too much enthusiasm, but that it was undoubtedly an improvement over the initial proposal.
This is not the right moment to bring up the pros and cons of the compromise; let us just say that I regard it – at least, that is my hope – as a step on the way to the rational management of Mediterranean fishery resources, combined with essential support to improve the precarious level of employment in the fishing industry, which involves thousands of families spread around the shores of .
The die is cast. We cannot turn back. I therefore hope that the Council, in making its decisions, does not seek inspiration in the young Saint Augustine’s prayers to the Almighty, as recalled in his ‘Confessions’: ‘Lord, give me chastity, but not yet!’
We can certainly wait a few more months for the regulation to be adopted, but please do not take too long: our fishermen are full of expectation.
We resume our sitting with one-minute speeches on matters of political importance.
Mr President, I would like to bring to the attention of the House a report this week that three of the world’s largest oil companies no longer directly own petrol filling stations in Northern Ireland. They left, it seems, as a result of ongoing problems of cross border fuel smuggling and laundering.
Last year, this Parliament roundly condemned Sinn Féin – the IRA – for its continuing criminal activities. Clearly the tens of millions of pounds sterling it is estimated are being taken annually from its illegal trade in laundered fuel is enough to ensure that the political representatives remain indifferent to such criticism. The eighth report of the Independent Monitoring Commission published today states that IRA members are still heavily involved in fuel smuggling, and that the level of smuggling has remained more or less constant. So much for Sinn Féin’s pretence to be a normal political party.
It is appalling to think that in 2006, in a European Union which prides itself on its commitment both to freedom of trade and freedom of movement, a Member State can be plagued by an organisation so vicious that even the world’s biggest oil companies cannot survive its menace. I trust this Parliament will continue to condemn those who fail to share our commitment to fundamental freedoms.
– Mr President, ladies and gentlemen, as a Social Democrat from new EU Member State Estonia, I continue to be concerned about the spread and entrenchment of double standards within the European Union.
Last Monday a directive concerning ‘citizens of third countries’ entered into force. This created an absurd situation in which the citizens of the new Member States are not even second-class citizens in the labour market. Circumstances have conspired to make possible a situation in which the European Union’s labour market is open to the citizens of certain third countries, but is not open to the citizens of other third countries that meet the same requirements. But who are we defending from whom in this European Union of 25 members?
I have already demanded an explanation from the Minister of Economics and Labour Martin Bartenstein as to when we may expect to see results from Austria’s work as holder of the presidency of the European Union, as regards the opening of the labour market. Last Wednesday the minister was unable to give me a straight answer to my question. I would like to emphasise that issues concerning the opening of the labour market will remain among my priorities. The free movement of people is one of the four main freedoms of the European Union. The prevention of that freedom can only be approved in exceptional cases.
– The so-called spy scandal in Moscow has demonstrated the Kremlin's true intentions to suppress civil society organisations in Russia and the countries of the former Soviet bloc.
Taking advantage of the dependence of the European states on Russian energy and using the supply of energy to exert pressure, Russia is increasingly allocating funds to blatant propaganda campaigns.
In the countries of Eastern Europe, these campaigns are above all directed against non-government organisations, in particular the foundations sponsored by G. Soros. The aim is to undermine society's trust in institutions which propagate western values and to keep the society in Russia's sphere of cultural and political influence. The EU ought to be more active in promoting democratic processes in the post-Soviet area and in the EU's eastern neighbours. It should express its opinion on anti-western propaganda and should not apply double standards vis-à-vis Russia because of a dependence on Russian energy.
– The organisations representing workers from the electrical and electronic equipment industry in Portugal have reported that in the past three years more than 8 000 people have been laid off by the multinationals operating in the sector, such as Lear, Vishay, Philips, Yazaky Saltano, Alcoa Fujikura and Delphi, leading to serious reductions in employment levels. The situation will become worse if the threats of orders being placed elsewhere and of multinationals relocating are actually carried out, the latter having led to the loss of more than 6 000 jobs.
In so doing, multinationals have gone as far as to blackmail the workers, by, , devaluing wages, by making working hours more flexible, and by making working conditions more precarious. Measures that have long been laid down must be implemented, in order to stop this race for maximum profit and maximum exploitation, with scant regard for the social impact, and sometimes, inexplicably, supported by Community financial resources.
Mr President, I wish to register a protest about the portrayal of the Polish Government and Prime Minister as comic opera figures by the media across the Union. The most recent issue of the has also stooped to this level. The forces of liberalism are refusing to accept the will of the nation. The nation voted in free elections to entrust power to Catholics for whom God, truth and goodness are more important than the free market. Even so, our new leaders are being hounded and criticised by liberals in the media.
Democracy is also being used as a smokescreen for the media terrorism that is currently being perpetrated with impunity in Poland. The target is the priest who heads the radio station which has millions of listeners in the country. The liberal press has printed at least 18 thousand offensive articles during the last eight years. The question arises as to why the Union’s agencies, whose aim is to defend democracy, human rights and freedoms and to combat intolerance only react to certain types of human rights violations, turning a deaf ear and a blind eye when Catholics are involved. Indeed, these agencies even ape the behaviour of those sections of the media that are opposed to traditional values. I would like to remind the House that a democracy that is not based on truth will inevitably become a dictatorship based on relativism.
Mr President, the Polish media have announced that the European Union has decided against awarding a grant from the Cohesion Fund for the construction of the Racibórz Dolny flood prevention reservoir on the river Oder. The residents of the Oder river basin have been deeply disappointed by this news, and have lost a good deal of faith in the European institutions.
In July 1997 there was disastrous flooding in the Oder river basin. Fifty-four people died and material damage amounted to almost EUR 5 billion. The Polish Government set about rebuilding the damaged areas immediately. Although Poland faced enormous financial difficulties, the programme for the construction of flood prevention barriers is being completed consistently and effectively. More than one thousand kilometres of flood prevention barriers have been rebuilt, and the flood plain has been increased by over 150 million square metres. Throughout the programme my country cooperated closely with its neighbours, namely Germany and the Czech Republic.
Poland is fulfilling its accession obligations regarding implementation of the provisions of the Water Framework Directive in the cross-border Oder river basin region. I should therefore like to enquire about the reasons why Poland was not awarded financial aid for this project and about the possibility of Cohesion Fund money being made available quickly for this purpose.
I would like to thank you all for offering your sympathy and condolences on the tragic event that shocked Slovakia’s public two weeks ago. As you all know, on 19 January a Slovak military plane crashed with 43 soldiers and military personnel on board. Unfortunately, only one person survived the disaster.
The plane was flying from Priština, Kosovo, where Slovak soldiers together with other troops of the international community have been participating in the NATO peace mission. For Slovakia, 23 January was a day of national mourning.
I would like to thank the EP President for his decision on that day to order that the state flag of the Slovak Republic in front of the Parliament building fly at half mast. These expressions of sympathy mean a great deal to the Slovak public. It was not only the loss of outstanding military professionals, but also of young people at the beginning of their careers and of individual lives, of sons and husbands as well as fathers of 36 bereaved orphans. May they rest in peace.
At the World Economy Forum in Davos, French Prime Minister Dominique de Villepin blamed the malaise of Europe on enlargement. According to the French Prime Minister, decision-making has become more difficult as a result of the accession of the ten new Member States, and the acceptance of Eastern European countries has often been viewed in the Western half of the continent as an excessively heavy financial burden. The statement of Prime Minister de Villepin is outrageous and unacceptable. It seems that the Prime Minister of France, the founding state of the European Union, is not even aware of basic processes. The crisis of the European Union which is indeed in a difficult situation, has not been caused by the new Member States, on the contrary. Enlargement costs each citizen of the old Member States 20 euros a year; in light of this, the comment of Prime Minister de Villepin that the financial burden is excessive is incomprehensible. Moreover, economic stagnation in France had started in the mid-1990s. It is unfortunate that President Borrell, who was present at the time, did not defend the new Member States.
We should not be scapegoats for France’s current crisis.
Mr President, there have been reports recently in the British press about a conference held in Salzburg hosted by the Austrian Presidency. The purpose apparently was to discuss how Europe might re-engage with its citizens. This event happened to coincide more or less with the 250th anniversary of the birth of the immortal and glorious Wolfgang Amadeus Mozart. Mozart was presented at this conference as some kind of proto-European federalist, because of nothing more than the fact that in his short career he travelled extensively in Europe.
However, what were Mozart’s political views, if any? On hearing the news of Britain’s relief of Gibraltar and the victory over the French navy at Trincomalee, he wrote to his father, Leopold: ‘Indeed, I have heard about England’s victories and I am greatly delighted too, for you know that I am out-and-out Englishman’. Did the Austrian Presidency know that it was celebrating the birth of a self-proclaimed Englishman?
Mr President, last Friday Northern Ireland suffered the double blow of the loss of two factories, both the result of an inability to compete with cheap imports. ‘Farm-Fed Chickens’, a long-standing poultry factory in Coleraine announced its closure with 350 job losses, and ‘Barber Threads’ in Lisburn was a casualty with 85 job losses in the textile sector.
Cheap imports are now the scourge of EU manufacturing and processing industries. With Commissioner Mandelson’s approach at the WTO, it seems the Commission wants to rush further down this road of destruction. In the name of those being driven from employment right across Europe, I call for a root and branch reassessment of our approach to cheap imports, so that the social economic consequences are properly considered.
We cannot go on haemorrhaging indigenous jobs in the pursuit of what really is an unacceptable dogma.
Mr President, I am glad the Council eventually reached a compromise on the future Financial Perspective in December. Nonetheless, I feel the so-called ‘New Year gifts’ method applied by the British Presidency is irresponsible and does not favour European cohesion policy. In addition, the drastic cuts in expenditure on structural funding are certainly not helping to build a Europe of solidarity. There are also concerns about the lack of clear criteria for how the future reserve fund of unused Cohesion Fund resources is going to be used. I believe the likely outcome to be that, instead of Europe being strengthened, it will become increasingly divided.
The first month of the Austrian Presidency is over, and by now the new Council ought to be ready to enter into specific discussions with Parliament. In the meantime, the absence of a negotiating mandate has certainly made us realise that time is money. The longer we have to wait for a compromise the more we are likely to lose out in terms of delays in the implementation of new programmes, especially those related to structural policy in an enlarged Europe.
– In the last two days, the Lisbon Strategy and the review thereof have been under discussion. This is an issue of the highest importance. Members of national parliaments have participated in the debate, which has undoubtedly drawn attention to the situation on the ground in the Member States.
Both the Commission and the Council must now take account of the situation in each of the Member States, where unemployment is growing and high levels of poverty and social exclusion remain, in order that the objectives announced six years ago at the Lisbon summit can be met. What is also needed is a complete break from the neoliberal policies of privatisations, liberalisations and the Bolkestein proposal for a directive, so that socio-economic conditions can be improved and greater economic and social cohesion in the EU can be effectively implemented.
That concludes the one-minute speeches on matters of political importance.
The next item is the report (A6-0404/2005) by Mrs Maria Carlshamre, on behalf of the Committee on Women’s Rights and Gender Equality, on the current situation in combating violence against women and any future actions (2004/2220(INI).
. Mr President, the issue of men’s violence against women is not a small issue on the fringe of society. It is everywhere and it affects the whole of society directly and indirectly. I am grateful for what I perceive to be a growing understanding of the scope of this problem. I want to thank my fellow MEPs in the Committee on Women’s Rights and Equal Opportunities for the valuable help and support I received during this work. I am also pleased that Commissioner Franco Frattini has shown a strong and honest commitment. We now have a serious opportunity to recognise all women who have experienced violence but not justice.
The cornerstone of my report is that we need correct figures. At EU level there are no reliable studies. However, three national prevalence studies in Finland in 1999, Sweden in 2001 and Germany in 2004, indicate that previous assessments have vastly underestimated the extent of the problem. Using the United Nations’ definition of violence against women, these studies show that 40 to 50% of women in these three countries have, at some point in their lives, been subjected to violence by a man. I should like to emphasise that: between 40 and 50% of all women between the age of 16 and 67. The corresponding figure for the whole of the EU would be incredibly high, at between 80 and 100 million women.
Obviously effective measures must be based on correct facts and figures and the need for similar studies in other Member States is urgent. The magnitude of the problem in itself indicates that all Member States are repeatedly violating the basic rules of civil liberties and the rule of law on a scale that we have yet to understand. You may think this an exaggeration. It is not.
I would like to invoke a classic liberal. More than 300 years ago, the British philosopher, John Locke, introduced a fundamental idea: a government should be regarded as a tool for the defence of fundamental rights, the most fundamental civil right being the right to life and physical safety. This is the moral, normative basis for the state and its reason for being. Citizens agree to obey the laws, but this presupposes that the state fulfils its basic commitment to protect the lives, freedom and property of its citizens. Any state which fails in this task has broken the contract. When it comes to violence against women, the failure is measurable in all Member States of the Union. All violence is a challenge to our civilisation and to the rule of law. But men’s violence against women is a specific challenge to the contract of which all common policy is an expression.
There is a systematic difference in the way crimes of violence are treated, depending on the gender of the victim. Violence against men typically happens in public, perpetrated by another man, often a stranger. Violence against women typically happens in private, perpetrated by a man known to the woman, very often a man with whom the woman has or has had a relationship. The most crucial difference, politically, is that private violence against women is not prosecuted as seriously as public violence against men. The issue of men’s violence against women is not a small issue on the fringe of society, there is also a history.
Violence in the street from a stranger, primarily affecting men, has been a criminal offence in Europe for centuries, but it is quite recent that violence occurring in the home was made a criminal offence. Well into the latter part of the 20th century, Europe had many laws which excused domestic violence by men against women. This legacy lives on in our Union. We can see it in case law, attitudes and perceptions about the less serious nature of private violence.
The issue of men’s violence against women is not a small issue on the fringe of society. Men’s violence against women has also been a way of keeping men, in general, in power.
When the UN General Assembly in 1993 adopted the declaration on the elimination of violence against women, it was the first time a UN document had placed men’s violence against women in a gender-power perspective. It explicitly links violence to the superior position of men. What we need to do now is to act. First get the figures right and then proceed to the proper solutions. The issue of men’s violence against women is not a small issue on the fringe of society, it affects us all. I demand zero tolerance of men’s violence against women.
Mr President, I fully agree with the report and with what the rapporteur has just said. Violence against women is certainly today the most widespread instance of the violation of human rights worldwide. It is a form of violence that knows no geographical barriers or age limits among the victims, nor does it make any distinction on the basis of class or of cultural or family origins. It is truly the most widespread crime in the world, against which the European Commission and the institutions of the European Union have an institutional and moral duty to take a firm stand.
I particularly welcome the report before us because it addresses the main areas that Europe’s institutions need to tackle. The Commission has launched a number of initiatives to help the Member States adopt strong preventive and reactive policies designed to eradicate violence against women. We are developing legal instruments to encourage close cooperation between Member States on policing activities; on the definitions of crimes, which often do not coincide; and, of course, on strengthening those measures designed to target and eradicate such crimes from civil society and to afford more effective protection for the victims of violence.
Most of the initiatives mentioned in the report come under the Daphne programme, with which we are all familiar: they include victim support and training measures, programmes to reintegrate victims of violence into society, study and research projects, the development of European policies, data gathering, and the definition of indicators, which are unfortunately still lacking.
The Daphne programme, which the Commission intends to continue and develop further, covers all forms of violence, including domestic violence, which is one of the most serious kinds. Unfortunately, these crimes are not represented in legal statistics because, in the vast majority of cases, the victims do not report violent episodes that take place within the family home. The measures in question also include a relentless fight against female genital mutilation, an horrendous practice that we must punish severely, and so-called ‘honour crimes’, which we should rename ‘dishonour crimes’: it is best not to term it an ‘honour’ crime when a man beats a woman for that kind of reason.
The report mentions the need to gather data and draw up statistics, since reliable statistics are one of the basic requirements for making more effective decisions at European level. The Commission is working on that and, in collaboration with Eurostat, has set up a European system of statistics on crime and criminal justice: violence against women is, of course, one of the areas on which we shall very soon publish statistics calculated from the measures and the data that the Member States make available to us. I believe that by June 2006 we shall for the first time be able to publish a series of European statistics on crimes and the judicial response to crimes, and they will obviously contain a chapter devoted to violence against women.
On the subject of female genital mutilation, the Commission has financed a large number of projects, all under the Daphne programme, which have produced positive results. I can also add that, in the area of European immigration and asylum measures, the directive on minimum standards for granting refugee status defines acts of sexual violence against women as sufficient grounds for granting refugee status. I can also assure the rapporteur that, although female genital mutilation is not explicitly included in the text of the directive in question, the Commission does regard it as an act of violence perpetrated for sexual purposes, and it is therefore included among the reasons that, in my view, justify the granting of refugee status.
I have given this example, Mr President, in order to stress the need to tackle the issue of violence against women at a European level and from every possible angle: from trafficking in human beings, to migration policies, to equal opportunities – hence the need for non-discrimination. In more general terms, we need to use the courts, employment policy and social policies as practical enforcement instruments. I feel institutionally, politically and also morally bound by these objectives, which will therefore be specific priorities for our work over the coming months.
. Mr President, first I would like to thank the rapporteur for her work and for this opportunity to discuss violence that women face in their daily lives.
Violence against women is not a marginal problem; women from all social groups can be victims of violence. Sometimes high-achieving professional women think they are untouchable. Every woman can be abused. It cannot be said that this is not a problem for us or for EU women.
Even though the report focuses on violence by men against women, and especially domestic violence, we should not forget that this is not the only type of violence, despite, undeniably, being the most common. Unfortunately, children are also often targets of domestic violence, as are men. Even though they are not the focus of our discussion today, we should not forget that these things happen too.
None of this kind of domestic violence should be allowed to happen. The rapporteur mentions the figure of 100 million women in the EU who have suffered from violence from men. The Commission estimates that almost 1000 women die in Europe every year due to violence in their partnerships. In Finland alone, the police make 80 000 house calls, and 17 000 of them are due to domestic violence – and we are a country which ranks fifth in the world’s gender equality rankings.
These are horrific figures. We need to act. So what can we do? First we should ensure that Member States take action in combating domestic violence. More efficient legislation and its true implementation are crucial, as well as coordination between all those involved in this field. We should also take into account the studies conducted in the United States which showed a clear correlation between animal abuse and domestic violence. It has been shown that many domestic violence cases have been preceded by animal abuse. This is something from which we in Europe could perhaps learn.
In addition to more traditional type of violence against women, we have recently witnessed a rise in honour crimes and genital mutilation. I was very happy to hear that the Commission is putting more emphasis on this human right. Every woman has a right to decide about her own body. That is very important.
Mr President, I wish to take this opportunity to thank the rapporteur for the fact that we have been able to debate this incredibly important issue in the EU this evening. As well as being a criminal act and a violation of human rights, men’s violence against women is a serious socio-political problem throughout the world. We in the Socialist Group in the European Parliament believe that men’s violence against women is linked to the unequal power relations between men and women, and the problem will increase if the Member States do not use legislation in order strongly and clearly to oppose such violence.
Men’s violence against women naturally has considerable social and human consequences. I always maintain that, behind every woman who is beaten, there are, more often than not, a number of children who, in addition to undergoing considerable physical and psychological suffering, believe that this is the way things have to be, a view that, in the long term, may lead to their adopting the same behaviour themselves when they grow up. We have to break this vicious circle. We often also forget the children in these contexts. It is important that children who see their mothers beaten should also be regarded as victims and be entitled to have their cases heard in court.
It has also been demonstrated that violence against women is an important factor in the lives of women and girls who fall victim to human trafficking and prostitution. I would also take this opportunity to point out that we should combat the attitude that prostitution is comparable with the exercise of a profession. This form of violence and serious violation of human beings is absolutely unacceptable. Prostitution and human trafficking and all forms of violence towards women, including genital mutilation and violence related to notions of honour, fall into the same category. The EU must set a good example and take a stand on combating these expressions of discrimination between the sexes and of the unequal distribution of power between them. It is also important to do some preventative work in the form of research, information provision and the exchange of knowledge between the Member States. More often than not, the focus is, quite naturally, on the victims, but there is also a need for active preventative strategies aimed at the perpetrators of violence and at those in danger of becoming perpetrators.
Finally, I just want briefly to mention one of my own amendments dealing with the relationship between alcohol and violence. Alcohol is often a factor in acts of violence, and it is important that pleas relating to intoxication as an extenuating circumstance not be accepted by the courts where men’s violence towards women is concerned. When strategies for reducing alcohol-related harm in society are reviewed, account must definitely be taken, however, of the effect that alcohol has in triggering men’s violence against women.
Mr President, it saddens me very much that we have to hold this debate on violence against women, since it means that we are talking about an active, live issue.
The report by Mrs Carlshamre, whom I congratulate on her work, reminds us, amongst other things, that violence against women is a scourge that knows no national, religious, social or economic boundaries; on the contrary, as has been said, it is a universal phenomenon, relating to the inequalities in our societies in terms of the distribution of power and of roles between the sexes. It is for this very reason that the response must be firm, here in Europe and in other countries where, as in Mexico or Guatemala, the situation has become so bad that there is even talk of ‘feminicides’. The time for rhetoric and condemnation, however, is far behind us. Now is the time to act, to adopt measures in support of the victims, to apply proactive and preventive strategies and to establish effective, proportionate and dissuasive penalties. But in order for those measures to be effective, we must provide them with the necessary human and financial resources.
A few days ago we celebrated the first anniversary of the law on gender violence in Spain. That date gives us the opportunity to insist, as the Carlshamre report does, that violence against women must be seen as a clear breach of the most fundamental human rights and that, as well as reactive measures, we must establish programmes of a holistic nature to deal seriously with the issue of the distribution of roles in our society and, in particular, the perception that persists amongst many men that women are merely objects at their disposal and that they therefore have the right to hit them or mistreat them, and even sometimes to kill them.
In short, I fear that the real problem exists within the heads of many men, and that is where action must be taken.
. – Violence against women, including the trafficking in human beings, prostitution, violence in the home and the workplace, is an extremely serious issue.
Of these manifestations, domestic violence is the most common, affecting millions of women in Europe. The rapporteur, whom I wish to congratulate on her work, has presented us with some figures, although it is known no studies have been carried out at Community level. Commissioner, measures must be taken without delay to ensure that this phenomenon is made more visible. After all, it is appalling that victims of violence die every year in the EU, including more than 100 000 women and many children, another area that must be taken into account.
I therefore hope that, after this debate, things do not simply continue as they have been. Hopefully, the instruments will actually be strengthened, as promised, measures will be implemented and the political will for effective change in this area will emerge.
. Mr President, I do not wish to play down the importance of this significant issue. Nonetheless, as a member of the Committee on Women’s Rights and Gender Equality, I should like to point out that violence is not just a feature of male behaviour. It is an indication of a personality that has failed to develop properly, and it can occur in both males and females. Psychological violence perpetrated by women is less immediately obvious but can be equally damaging, as research into cases of violence in male and female same-sex relationships confirms. It should be emphasised that social factors play a very significant part in the spread of violence. I refer to aggression in the media and to the hedonistic and liberal lifestyle which is currently being promoted and which is subject to no restrictions, rules or prohibitions. It is a lifestyle characterised by a relentless tide of pansexualism and pornography and the belief that human beings are objects that can be bought and sold. Lastly, the recently advocated war between the sexes, which harks back to the Communist class conflict, has fuelled aggression rather than reduced it.
Ladies and gentlemen, I would like to express my thanks to the rapporteur, Mrs Carlshamre, for her report underlining very important aspects of the fight against violence perpetrated on women. I agree with her, and I think that it is very important for all of us to adopt zero tolerance towards all forms of violence.
A chain is said to be only as strong as its weakest link and our society must be weak if it cannot protect its weakest link, which is to say its children. Feminist movements have been exposing violence against women and have always fought for women’s rights. As we observe the age of victims getting lower and lower, society must have the courage to protect young girls from violence and abuse. However, guilty persons are only occasionally exposed, and usually when it is already too late.
Sadly, tragic stories make good articles and increase the incomes of tabloid newspapers. Unfortunately for the victim, this is a tragic fact. Young girls usually do not get a chance to live out their childhoods – as a result of violence they become women and often mothers prematurely. It is for this reason that I too raise my voice today, in order to draw attention to this issue, and to help efforts aimed at stopping the violence that we all know exists in society, although we tend to rely on others to fight against it on our behalf.
I think that it is very important to adopt laws, recommendations and regulations, but we must also support consistent implementation and compliance in our everyday lives. Not far from the European Parliament there is a young woman in the street with one or two babies holding out a cup and begging for money. As she is a woman from a different ethnic group, we pretend this is of no concern to us, throw her a couple of cents and walk on.
Allow me first and foremost to express my thanks to the rapporteur, Mrs Maria Carlshamre, and to all colleagues who helped develop this report.
Violence is an abuse of superiority by one party, but it has to be said that the failure to prevent violence is also a form of violence. Our basic attitude must be characterised by zero tolerance towards all forms of violence against women. Any solution will depend especially on teaching respect for other people and on intensive cooperation between governments, parliaments and non-governmental organisations. These bodies should jointly develop procedures for fighting this phenomenon.
Statistics are necessary, but our success primarily depends on effective preventive measures, all the more so since every instance of violence in families affects children as well, and is passed on to future generations. Communities and ethnic minorities with different cultures, and their own specific forms of violence, must also be the focus of our attention. Every state of the European Union must enact comprehensive and effective legislation in respect of domestic violence, which will criminalise certain forms of violence. Neither customary practices nor alcohol should be considered as mitigating factors. We must clearly demonstrate that violence is simply unacceptable in society.
Mr President, I firmly believe that domestic violence casts shame on the democratic and highly-developed society we live in, as it constitutes violence committed against human dignity. The prevention of violence against women must be a mission for all of us.
Mr President, this report that we are debating today gives us the opportunity to make a strong appeal to the European institutions and the Member States to combat something that is a reality: violence against women for the sole reason that they are women. We cannot remain on the sidelines in a situation like this; it is our obligation to implement every instrument necessary to put an end to this social scourge. Violence against women is a breach of human rights, of fundamental rights, such as freedom, equality, life and non-discrimination. We must call upon the Member States to stiffen penalties and to implement complete legislation to respond to this reality. In this regard, Spain offers a clear example to the whole of Europe, with the law that it adopted last year to combat violence against women. Although such violence will clearly not come to an end overnight, this law represents a clear commitment to fight it decisively by means of all the necessary instruments.
We cannot deny that there is greater awareness of this problem today, thanks to the efforts of women’s organisations in their fight against all forms of violence against women. We can now say that it is no longer an invisible crime, but rather it is one that is collectively rejected. Such important aspects as the protection of victims must be accompanied by other measures, such as specific programmes on access to work or to social housing, so that this reality can be dealt with in a complete way, taking account of aspects relating to education, legal assistance and health and without forgetting that these violent situations often also affect minors within their families.
There can be no excuse not to tackle violence against women in a decisive and committed manner, because a society cannot progress while the rights of such a significant section of it – women – are being breached. We are talking about a serious social problem, and every possible effort will be required on our part if we are to put an end to it. The step we are taking today is a further step towards the ultimate objective. We must do everything possible, and more, to reach that objective.
Violence against women has existed throughout human history. In order to create effective strategies for eliminating this serious social problem, it is necessary to have a thorough understanding of this phenomenon and the features of it that are specific to different nations.
Post-communist countries, including Slovakia, have long ignored this topic. Strong traditions have always kept domestic violence hidden behind closed doors. Another contributing factor has been the fact that some types of violence concerned very delicate matters. For that reason, the victim would often not report an assault, especially out of fear of the perpetrator, fear for the children or loyalty to the family. These countries, in particular, typically had low levels of reporting sexual assaults. It is estimated that the real number of cases is five to ten times higher than the number of cases reported.
Very often, women find it difficult to talk about violence, either because of the shock they have been through or out of shame, and do not believe that anyone can help them. Others do not even recognise the experience as violence. For these reasons, I agree with the rapporteur, Mrs Carlshamre, who emphasised in her report that priority should be given to increasing the level of awareness about this problem in society as a whole. The report challenges the governments and parliaments of the member countries to take steps aimed at eliminating the silence surrounding violence against women. Violence cannot be a private matter. It must become a public issue, an issue for all of us.
The accurate gathering of data is the only way to get to the essence of this serious problem and help to focus the efforts aimed at eliminating it. It is not only non-government organisations, media, research and educational institutions that can contribute to this, but also all of us who refuse to tolerate such a serious social problem, one that has become an obstacle to the development of a democratic society. In conclusion, allow me to express my thanks to the rapporteur for her work.
– Ladies and gentlemen, unfortunately I am not a man either, but a woman in this discussion, and I would like to thank rapporteur Maria Carlshamret for her well-timed report. The report claims justifiably that violence against women is connected with male supremacy in society. The report devotes great attention to the worrying spread of honour killings and genital mutilation in the European Union. These are traditions that immigrants bring from countries where the balance of power between the sexes is even more skewed than it is in Europe.
The Member States of the European Union cannot overlook such a violation of human rights just because that violence is perpetrated within the family. We need strong measures and proportional, balanced penalties which act as a deterrent, as indicated in the report. Direct punishment should be supported by measures aiming to improve the balance of power between the sexes. I would like to emphasise yet another type of violence that represents and symbolises the unequal division of power better than anything else. I am talking about the selling of women’s bodies. The purchasing of sex constitutes violence and the perpetuation of violence. The seedbed of prostitution is most closely related to unemployment among women and the low wages paid to women. Continuing violence and the social problems connected with it make it very difficult to integrate women into the labour market. I concur with my colleague Figueiredo, who said: ‘Prostitution does not mean equal participation in the labour market’.
In my home country, I am trying to make the purchasing of sex a criminal offence. I do not want violence against women and inequality between the sexes to continue. I do not want the deterioration of the living environment that accompanies the bordello industry to continue to threaten our cities. The European Parliament should seriously discuss making the purchasing of sex punishable throughout the European Union. That would be a step towards equality between the sexes and a great contribution towards the abolition of violence against women. Thank you for your attention!
Things are not going so badly: we have been discussing this issue for almost a decade, and that things are improving is demonstrated by the fact that we are here today, that we are still talking and that women now report the violence they suffer. This form of violence has been going on for a long time, and women have suffered in silence, and not just their own personal silence, but also the complicit silence of their families, neighbours and the whole of society. As has been said here today, this scourge affects all sectors of society: the rich, the poor, the educated, the less educated ... Every single one of us knows of someone who has suffered from this violence. But not only should studies be carried out on the nature of domestic violence itself, but it is also worth investigating whether, when there is violence in the home, the person indulging in it also indulges in violence in the workplace, whether they also indulge in what is known as ‘mobbing’ and try to destroy the people around them physically and psychologically, because, when it comes down to it, people who do that are ill and they know of no way to express themselves other than through this kind of violence.
We must also therefore consider what measures the European Union must put into practice. It is all very well to legislate, but it is also important to provide temporary aid, to provide education and to implement programmes such as Daphne, because all of these help gradually to put an end to this scourge and this persistent blot on our society.
It is also the case, of course, that we must produce statistics and watch how they evolve, because if we are to provide real resources, if we are truly committed and provide the money needed to implement these essential programmes, we need to be able to see how they evolve so that we can put things right in time and be as effective as possible. We are dealing with public money and that money must be properly justified and, above all, it must be used for its intended purpose, which is no more and no less than to put an end to violence against any woman, not just here in the European Union, but also in third countries, which we help, but without demanding that the laws we apply here be complied with there as well.
Mr President, violence against women is often played down or simply not mentioned. Nonetheless, it is a problem affecting one in three women the world over. Violence perpetrated by men against women is a crime and a violation of fundamental human rights such as the right to life, safety, dignity and physical inviolability. As a rule, it is prohibited by law, but sadly it remains tolerated by society and statistics suggest that a billion women in the world continue to be beaten, forced to engage in sexual relations against their will and abused in other ways.
This is not exclusively a developing world problem. Even in the Member States of the European Union on average three women die every day as a result of domestic violence. This means that victims of domestic murders were living in our midst, not in some distant location. Violence within the family is a major social problem resulting from unequal gender power distribution throughout the course of history. In our times every state should safeguard the rights of all its citizens, and consequently combat discrimination and violence against women by drafting and implementing appropriate legal provisions.
– Mr President, I too would like to congratulate Mrs Carlshamre on the report which she has drafted with passion, ensuring that one problem of civilised human society remains topical.
It is clear from the methodical report drafted by the relevant directorate of the European Commission and published in December 2005 and from research by the Council of Europe that violence against women is the main cause of death of women between the ages of 16 and 44.
Even though, as the Commissioner said, there is no global definition of violence against women, this phenomenon crosses borders and is not prevented by social position. Any woman may fall victim to violence and any form of violence constitutes an infringement of human rights and infringement of the rights to life, safety, dignity and physical and mental integrity. It is an obstacle to the development of a democratic society. It isolates woman from social life and the labour market. It may result in marginalisation and poverty. This social problem must be wiped out in view of efforts to integrate more women into the labour market.
Psychological violence – humiliation, threats and insults – is one form of violence which destabilises a woman's personality and upsets her behaviour, to the point at which she is unable to contribute to her environment.
However, in order for there to be results, violence must be expressed and that is why confidence in the authorities, in the departments responsible, in the courts, needs to be increased. The measures to be taken must be coordinated and I congratulate you, Commissioner, for having shown that you are prepared to take these measures by finding the appropriate legal bases and keeping the programme to combat violence separate from other issues.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A6-0401/2005) by Mrs Edite Estrela, on behalf of the Committee on Women’s Rights and Gender Equality, on equality between women and men in the European Union (2004/2159(INI).
.  Mr President, ladies and gentlemen, I should like first to congratulate Mrs Estrela on her report and on the motion calling for a resolution on gender equality in the European Union. Gender equality is not only a cornerstone of the European Union, but is also an area in which Europe has blazed a trail and has always been one step ahead of social developments. The position of women in Europe has changed considerably thanks to Community-level action, first via legislation, and then via the structural funds and Community-wide inclusion of gender issues in all areas of policy. The Member States made it clear on the occasion of the tenth anniversary of the platform for action on women in Beijing, which was celebrated exactly a year ago, that the issue of gender equality receives their wholehearted support. Although progress has undoubtedly been made in the area of gender equality, important tasks lie ahead for us. The Commission points this out in the report on gender equality, which is tabled every year at the spring summit of Heads of State or Government leaders. We must persevere and strengthen the legal bases. The motion for a resolution clearly refers to this and emphatically points out that the promotion of equality rests on three pillars, which are as follows:
1. legislation ensuring equal treatment for men and women and the fundamental rights of all people, whilst safeguarding the effective implementation of such legislation;
2. incorporating gender equality questions into our policies, especially the Lisbon Strategy and policies aimed at social inclusion, backed up by the principles of good governance and political commitment at the highest level;
3. the implementation of special measures to support specific groups and objectives, such as access for women to decision-making positions and the integration of female immigrants and women from ethnic minorities.
The Commission has pursued this approach in the past and will continue to pursue it in the future. Its commitment in the area of gender equality will be reaffirmed in the roadmap on gender equality, of which President Barroso and I gave notice a number of months ago and which the Commission intends to table in March. This roadmap will set out tasks and measures intended to support equality between men and women for the period 2006 to 2010, and will detail how the Union intends to address these issues with its policies. Most of the measures referred to in the motion for a resolution will be flagged as priorities in the roadmap, along with support for the economic independence of men and women, equal access to decision-making positions, compliance with the principle of equal treatment and the fight against domestic violence and human trafficking.
. – Mr President, Commissioner, ladies and gentlemen, the Commission’s report on equality between men and women in the EU sets out the progress that has been made on gender equality, but concludes that much remains to be done if we are to end all forms of discrimination and if women are to enjoy a level playing field with men in both public and private life. To this end, there needs to be reconciliation between family life and work life, enhancement of the status of women in the labour market, more facilities for looking after children and other dependents and gender mainstreaming in the areas of immigration and integration.
There are two major challenges at the root of any gender equality policy. One is to close the gender pay gap, and the other is to facilitate the reconciliation of work and family life for both men and women. It is unacceptable that women are the last to have access to jobs and the first to be made redundant, even though they are efficient and dedicated workers. The gap between men and women in employment stands at 15.8%, whilst the percentage of women in part-time work stands at 30.4%, compared to 6.6% for men. The employment rate among women with small children is 13.6% below the figure for women without children, whereas men with small children enjoy employment rates 10% higher than men without children.
Women do the lion’s share of work in the home and therefore have less time for paid work. In couples with children up to the age of six, men do less than 40% of domestic chores and are responsible for 25% to 35% of childcare. The provision of suitable childcare facilities remains a key instrument in enabling women to enter the labour market and to stay there. There is a lack of women in all areas of work, especially in those areas traditionally considered male. It has been proven that women are good managers, and their creative and innovative abilities in urban planning and construction are widely acknowledged. As one successful female Italian architect once said, it is because men do not wear high heels, or walk with prams, that they do not design properly proportioned walkways or concern themselves with architectural obstacles.
Commissioner, ladies and gentlemen, I should like to take this opportunity to share some concerns that are worthy of further reflection. It is the responsibility of politicians to be able to read the signs so that they can stop the situation from becoming any worse. Mention was just made, as it was in the latest report, of domestic violence, and I should like to draw attention to youth violence and to the fact that it is on the rise. The images of the recent events in France seen around the world raised the question of what leads hundreds of young people to use violence to draw attention to their problems. Families, political decision-makers and societies as a whole must talk to one another to ascertain where they went wrong and why. This problem is not confined to France. There is a high level of violence among young people everywhere, and this is a very serious problem. What leads young people between 13 and 17 years of age to attack and even kill defenceless individuals as a form of entertainment? The facts that have come to light are shocking. A group of youths robbed beggars and immigrants simply for kicks and recorded everything on their mobile telephones in order to show off to their school friends afterwards. Another group threw petrol over a homeless woman and set fire to her. The woman died of her burns. We cannot turn a blind eye to such cruelty. It is not sufficient simply to condemn; what is needed is action, so that we do not come to feel a sense of regret later, and say, as the father of one of these youths said, I feel a failure as a father.
The principal cause, according to the experts, is the absence of parents. There are thousands of young people in the EU who have been consigned to the television, the Internet and the street since they were children. Parents spend over 12 hours outside the home, leaving the children unattended and at the mercy of all manner of negative influences, leading to academic failure, children leaving school early, indolence, drugs and exclusion. The second cause is idleness. With nothing to do, no school or no job, young people become irresponsible. Add to this a permissive culture in which people have few or no duties and all the rights they want; there is no discipline, no demands are made and no value is placed on work or merit.
I should like the Commission, the Council and Parliament to look into this problem and to take appropriate measures while there is still time. I hope that the Commission’s next report is able to talk about more progress in the area of equality. I should like to express my gratitude to those Members and the secretariat of the Committee on Women’s Rights and Gender Equality for their help in drawing up this report.
. It often seems that there is nothing new to be said about the equality between men and women. Very often we just repeat the same things all over again. Unfortunately this does not mean that there is nothing left to be said about this issue. What it actually means is that we are talking about the same concerns over and over again, because in practical terms progress is relatively slow, and one step forward is sometimes followed by one step back. The best proof of this situation is that in spite of the countless directives and proposals concerning equal opportunities for men and women, created since the Rome Agreement, the situation has not been changing very fast.
The report (for which I congratulate the author) repeatedly points out that Directive 75/117/EC, enacted exactly 30 years ago, prohibits different levels of remuneration for men and women, but also mentions that according to the latest figures, the difference between remuneration levels of men and women is still on average 15% (between 4% and 25%). Another question is, how many countries have actually implemented and executed the latest Directive 113/2004? Or let us take a look at the fate of the undertakings adopted by the Council in Barcelona in 2002, to facilitate reconciliation between family life and a professional career. These are relevant to the higher employment rate of women, but could also represent a turning point in the demographic crisis.
The legislation of the European Union is becoming unreliable. Regulations may be breached continuously, without any consequences. The authority of European Union institutions is damaged if its undertakings exist on paper only. I trust that in the future the Commission will inspect the implementation and execution of the acquis more seriously.
. Mr President, until now the majority of voices that have been heard on this important question – and on the previous report – has been those of women. Hence, it is my honour to bring this discrepancy into balance to some extent and to emphasise that gender equality can be achieved only with the support and energetic participation of men. I hope this point and the report in general will be applauded by an absolute majority of all men of the European Union.
A very important pledge of this report is to close the gender pay gap and to create pension schemes which are not discriminatory against women. The experience of the Nordic states shows that the highest living standards and quality of life can be achieved in those countries where women are by no means less successful than men in occupying the highest political posts.
We should concentrate more on the revolting and alarming rate of trafficking in women, which is, in a way, comparable to the drug trade and for which, unfortunately, there is a huge demand in the new and old Member States. Such crimes deserve stronger punishment across all the Member States of the EU.
Gender equality has always been one of the most important indications of European values for the new Member States. I am pleased to underline that today these states, including Lithuania, have in many cases surpassed the ‘old’ members.
Together with my colleagues, I am happy that the European Institute for Gender Equality is being created. The new Member States have a strong argument for establishing this institute on their territory. Lithuania, which in many cases, has a leading position in the implementation of gender equality policies, is more than ready to establish this institution in Vilnius.
Once again, I should like to congratulate the rapporteur, Mrs Estrela.
Mr President, I am once again pleased to congratulate Mrs Estrela on having produced a report that is essential to the fight for equality between men and women in the European Union, since, regrettably, the way the different genders are treated is still entirely unjust, particularly in terms of wages, recognition and opportunities.
Nevertheless, the degree of this injustice varies according to the Member State. The Commission must therefore monitor seriously the application by the States of the Community legislation relating to equal opportunities and take the necessary measures in cases where it is not respected.
Furthermore, since I will become a father in two months’ time, I am also concerned about the lack of attention generally still paid to the reconciliation of work and family life and, in particular, the difficulty many men still have in many countries in playing a responsible paternal role, which means that women have to take more responsibility within the family at the expense of their own professional careers.
In short, we must support measures to guarantee equality in employment and in access to goods and services and to their provision.
. – Ladies and gentlemen, as both the Lisbon Strategy and Mrs Estrela’s report make clear, an integrated community is based on freedom, solidarity and equality, yet there continues to be inequality between men and women in a number of areas. I wholeheartedly endorse calls for a narrowing of the pay gap between men and women and for European legislation to be implemented. I must warn, however, that women are disadvantaged not only in terms of salary, but are also often the victims of discrimination; employers are often insensitive towards pregnant women, for example. In the Czech Republic women have suffered what is referred to as silent discrimination. Employers often assume that pregnant women are weak and defenceless. Anti-discrimination laws intended to protect women have yet to be introduced in the Czech Republic. In some countries there is silent discrimination against employees particularly on the grounds of age, maternity, health and disability. The time has come for change.
. Mr President, I am a woman who was brought up in Poland, where Christian values are universally recognised. I can assure the House that I have never been discriminated against in the home, at school, in higher education or at work. Sadly though, women are in danger of being discriminated against as a result of European Union policies. I cannot therefore understand the concern expressed by the author of the report on equality between women and men in the European Union at the fact that the employment rate for women aged between 15 and 24 has not increased. That is the time when young women ought to be in education or perhaps starting families.
2007 has been designated ‘European Year of Equal opportunities for All’. With this in mind, I would like to call for equal opportunities for children too. Children should at least be able to enjoy the same opportunity as we had to bond with our mothers. Children must not be separated from their mothers soon after birth by sending the mother off to work and the children to a childcare centre. From a medical point of view, plans to grant maternity leave to men instead of to women seem rather odd. After all, women really need that time to recover from the birth. For babies, it is a period of adjustment to life outside the womb.
It is particularly important that the first few months of life are spent in close proximity to a loving mother, whose care is vital to the proper development of newborns babies and toddlers. Rather than granting time off to fathers, it would be more appropriate to increase family benefits and to recognise the time spent bringing up children when calculating pension entitlements. Men do not have a maternal instinct and their sense of paternal responsibility develops rather later. Once again, I appeal for responsibility, for women to be treated with dignity and respect, and for children not to be subjected to social experiments.
. – I would like to draw your attention to several points. I believe that an appropriate solution to the problem of gender equality will be found. Firstly, when gender education is incorporated into school and university curricula. Secondly, when we no longer confine ourselves to formal governmental and ministerial reports and the governments are requested to show concrete results regarding the implementation of gender equality policies. Thirdly, when the European Institute for Gender Equality, which is currently being established, does not confine itself to the collection of statistical data, but appoints impartial observers, capable of assessing the situation in every country of the European Union. Of course, we would argue in favour of a proposal that such an institution be established in Lithuania. Fourthly, when the comment made by the European Commission is taken into account, that not one project application has been received from the Baltic countries’ non-governmental organisations, which are concerned with the implementation of gender equality policies, simply because these organisations do not have the funds for cofinancing. Thus they are also denied access to structural funds.
Mr President, men and women enjoy absolutely equal rights under Union legislation. Indeed, the Union perceives this as one of its key tasks in connection with the practical implementation of human rights. I am sure none of us feels that it should be otherwise. Of course we are in favour of making progress in those areas where men and women are still not treated equally. Of course women should not endure violence at the hands of men, though these days there are also many cases of battered men. Of course women should receive equal pay for work of equal value.
In my country there are more women that men continuing their studies and gaining higher education qualifications. In my view, the reason why these women do not then pursue their studies still further or take up important positions in business or politics is not because they are subject to discrimination. It is simply that women have other priorities in life. They have much more significant and urgent goals to attain than men. It is important to bear in mind that the factor of time operates rather differently in the course of the life of a man and a woman. Women have to bear their children at a specific stage in their lives. They live longer than men to make up for that. There is nothing to prevent constituents from voting for women to represent them in the European Parliament, for example. It is not our fault that women themselves prefer to vote for men. Personally, I voted for the best candidate in our constituency, and that candidate happened to be a woman.
Our whole world order is based on the fact that there are two versions of the human being, the male and the female. The Creator, or Nature if you prefer, ladies and gentlemen, has determined that although they are equal, men and women are not the same. They are physically different and have different roles to play in society. Unfortunately, their financial circumstances differ too, and this should be remedied. There are also some psychological differences between the sexes. I urge women to recognise the positive aspects of being a woman and to understand that having exactly the same as men does not always mean having the same things.
– Mr President, ladies and gentlemen, Commissioner, the subject of the Estrela report lies at the heart of our concerns about the quality of European democracy and is also directly liked to our development objectives and, specifically, the Lisbon Strategy, which was the subject of the meeting between our Parliament and the national parliaments over recent days.
The report by Mrs Estrela is especially important and that is why I thank her for her initiative in drafting it, because it is the first report which refers to the gender equality situation in the Europe of the 25.
Despite its descriptive approach, it gives us useful information on this situation and the need to address inequalities. We note that, despite the economic slowdown, employment among women is increasing. The present average of 55.1% is an optimistic message that we can achieve the Lisbon objectives of 60% by 2010. However, a deeper and more careful analysis gives us to understand that the position of women in the labour market is precarious, because unemployment is increasing at the expense of women, the share of part-time work is much greater among women than among men, wage differentials continue to exist in all sectors and certain categories, such as immigrants, are victims of particular forms of discrimination in the labour market.
Reconciling family life and work continues to constitute a major challenge, especially for women with small children. The proposals in the Estrela report were, I believe, the subject of unanimity in our committee and I too maintain that a national strategy is needed with well coordinated objectives in the Member States which, on the one hand, promote mainstreaming in all policies and, on the other hand, apply the measures for the abolition of discrimination where it exists. However, very good cooperation is also required between government agencies and social partners and non-governmental organisations, especially women's organisations and, on the part of the Commission, monitoring is needed of the application of the and a deeper approach to the issue, with a higher standard of analysis.
Mr President, firstly I would like to congratulate the rapporteur on this very comprehensive report. Unlike some other speakers, I consider it necessary and timely. I will highlight just three issues.
The gender pay gap remains unacceptably high across Europe at 16%. In Ireland, it is approximately 15% and this has major implications for women’s standard of living, for their families and their quality of life. This issue must be addressed at national and EU level.
Secondly, I support the rapporteur’s call to all Member States to ensure that women have equal access to social insurance schemes. In Ireland, spouses of self-employed people or farmers are often not covered by social insurance in their own right, even though they work on the farm or in the business. They therefore lose out on many benefits and entitlements. This is discriminatory and needs to change.
Finally, there is an absolute need for positive discrimination towards women in the political system by political parties at all levels, particularly at candidate selection level. I suggest a level of 50% of women. To those who would say we do not always get the best people in that way, I would say rubbish; 51% of the population are women. You will get as much quality from there as from the other 49%. And why do I insist on that? Because issues such as caring in the home, violence in the home, trafficking of women and many other issues that are seen as women’s issues are not just women’s issues, they are societal issues. Until we have sufficient numbers of women at decision-making level, they will not be mainstreamed in policy responses and will not be adequately addressed.
. Mr President, ladies and gentlemen, I would like to thank you for this interesting debate, in which a relatively large number of men took part. I take this as a sign that we have made progress in the area of equal opportunities. Gender equality is not only a social question, but also an economic one, and our policies will be all the more effective if they take this issue on board. Equality should be based on a broad approach, involving specific measures and reaching across all of our policies. The policy of gender equality must be fostered through political commitment at the highest level, involving compliance with legislation and good governance at all levels of power. We are making strenuous efforts in this direction and I feel sure that our roadmap on equality issues, which we shall be tabling in March, will make a significant contribution.
I should like, if I may, to respond to one of the questions that was asked. Directive 73/2002 came into force on 5 October 2005, and most countries have transposed it. The Commission is currently analysing the situation and, where applicable, will initiate the appropriate procedures.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The initiation reported by Mrs Estrela on equality between men and women in the EU has a crucial role in the horizontal way of handling equality matters. The aim was common to present the second annual report on equality and the first to cover the enlarged EU of 25 Member States. I am strongly convinced that measurable results could be worked out only with systematic work. An important message of the initiation is that each year an annual report will be presented. The report mentions the strategic guidelines of the equality policy. I would like to emphasise two of the most relevant fields that should be ensured for all: decent work and equal pay for equal job. My opinion is women hold the key to achieving the Lisbon Strategy’s overarching goal of creating more growth and jobs in the European Union. The primary task an increase in affordable childcare, following the good example set by Sweden and Denmark. It is focused by the PSE Group’s growth and investment strategy, agreed by social democratic governments across Europe. Last but not least we could achieve the above-mentioned results only with the active participation of men in gender equality.
The next item is the report (A6-0390/2005) by Mr Markus Ferber, on behalf of the Committee on Transport and Tourism, on the application of the Postal Directive (Directive 97/67/EC) as amended by Directive 2002/39/EC (2005/2086(INI)).
. Mr President, Commissioner, ladies and gentlemen, first of all I would very much like to thank the Commission for having produced a very ambitious report on the application of the Postal Directive, which forms the basis for today's debate and tomorrow's vote here in the European Parliament.
It has become very clear – and this is also expressed in the resolution we adopted in the Committee on Transport and Tourism – that the journey we started in 1992 with the Green Paper on the development of postal services in the European Union has continued successfully to today. We have succeeded in reaching a compromise between comprehensive, high-quality provision of postal services and ever increasing competition in the sector, two essentially contradictory aims. That, of course, is the specific aim in 2006, if the obligations in the current Postal Directive also have to be met. I am delighted, Commissioner, that the Commission has put forward a very ambitious timetable, that the prospective study laid down in the directive has now been commissioned, and that, on the basis of this prospective study, we will then be in a position to take further decisions.
Obviously, we cannot be satisfied with what we have achieved so far; we must ensure that we complete the internal market in this field too. But the postal market is not telecommunications, it is not electricity, and it is not gas. We therefore need to take a closer look at how we can achieve further developments here. In our report we have tried to raise a series of questions to which, of course, we would very much like answers, Commissioner, when you present the studies that you have planned for this year. This will give us the materials we need to be able to reach decisions.
The question is: how can we ensure that postal services work throughout the European Union – not just in the big cities, in Greater London, in the Ruhr valley, in Berlin, in Madrid or in Rome, but in all regions of the EU? How can we permanently guarantee the high quality that we now enjoy even in cross-border regions, and how can we do this in a sector that – as the Commission's communication also says – is continuing to grow? I can still remember the debates in this Chamber when the opinion was that postal services would die out anyway, because we could use faxes and e-mail. Postal services are a growth sector. So, how can we mobilise market forces to develop new products and thus to create more jobs in the sector?
These are questions to which we in the committee expect answers from the Commission over the course of this year. They are questions that we have included in this report.
If we can work together very intensively this year – the Commission and the European Parliament, and the Council, which is not very involved at the moment, will join in at some point – then we can enable further developments in this sector that, at the end of the day, will live up to all of these conditions.
I am very grateful to all my fellow Members who worked with such commitment on this topic. Postal services affect all of us: in every one of our electoral districts there are many postal customers, many post offices and sorting offices, in some cases run by several postal service providers. There are therefore always very lively discussions both in committee and here in Parliament. Many thanks to all those who helped me produce this report. I would also like to be quite clear: a rapporteur is always pleased when only a few amendments are tabled. The Group of the European People's Party (Christian Democrats) and European Democrats has tabled an amendment that certainly helps to improve the wording of a point that had not come out of the voting in committee very well. I hope that it will meet with broad approval. We will then have produced, on the whole, a thorough report which puts the European Parliament in a good position to complete its further legislative tasks successfully.
. Mr President, I very much welcome this opportunity to briefly inform the House on the state of play of the Community’s postal policy from the perspective of the Commission and to share with you my thoughts on how I see that policy developing in 2006. But first of all, I should like to thank Mr Ferber for his report, which is very timely, constructive, balanced and well informed. In fact, the findings of the report correspond with our own thinking. Like the report, we are convinced that postal reform in the European Union has brought about positive results for all players and has significantly contributed to the European Union’s competitiveness.
This directive has already paved the way forward by asking the Commission to submit this year three initiatives: a third report on the application of the Postal Directive, a prospective study about the impact of competitive postal markets on universal postal services, and a proposal on the future of EU postal policy. The shape of this proposal will be influenced by a number of factors. One of these, and perhaps the most important, is the impact of Community rules on the postal sector.
The Postal Directive, as amended, establishes balanced principles to allow a gradual phasing-in of competition while maintaining the necessary safeguards for the provision of a universal service. I must say in this context that developments to date provide no evidence supporting the need for a change to the deadlines set out in the Postal Directive. The year 2009 thus remains the reference date for our work.
The Commission will ensure that the enforcement of the Treaty provisions on competition will accompany the process of liberalisation. As far as the state aid rules are concerned, in July 2005 the Commission adopted a package of measures providing guidance on the principles under which it assesses public service compensation for services of general economic interest.
Furthermore, the Commission is fully aware of the social relevance of postal services and will pay particular attention to the situation of every Member State so as to be able to reach common ground. The results of the prospective study will help us in doing so and will contribute to the analysis of the conditions for a successful postal internal market.
Additional elements will be provided through the results of our recently conducted public online consultation on the future of European postal services. The Commission will continue its preparatory work in full transparency, and pursue its dialogue with all those involved.
This own-initiative report of the European Parliament represents a very good basis for further discussions. I very much welcome this initiative and I warmly thank Mr Ferber and his colleagues from the Committee on Transport and Tourism for the excellent work.
. Mr President, Commissioner, the Group of the European People's Party (Christian Democrats) and European Democrats fully supports the substance of the rapporteur Mr Ferber's opinion on the European Commission's progress report. By means of the opinion presented by the rapporteur, we want to ensure that the Commission uses the measures announced up to 31 December this year to examine closely all the economic, technological, social and geographic aspects of the increasing openness of the postal market and to inform us of its consequences.
To date – I would like to remind you of this, Commissioner, and I am keen to hear your response – not all Member States have, to our knowledge and that of the rapporteur, correctly implemented the Postal Directive on time. I think that it is the Commission's duty to monitor the implementation of the measures taken so far very carefully in each Member State, to hold the Member to their obligations and, if necessary, to refer them to the European Court of Justice. Community law must be applied in all Member States. By way of conciliation, though, I will say that, following the generally positive developments in the postal market for the benefit of the consumers so far, in my opinion the Commission should stick to the joint decision to complete the opening up of postal services in 2009.
I would also ask you to really go into the issue of universal service in detail once more. If I may summarise, universal service should mean that we can expect high-quality services at affordable prices in all Member States. That is our goal, but we should take a careful look at that. I will give you an example: If even Germany now deviates from the principle that the postage charge for a standard letter should be the same both internally and to all 24 other Member States, then we have to consider what that means. A standard letter in Germany now costs 55 cent, but the same letter to any other EU country costs 70 cent, the first time there has been a difference. If that means that the postage charged depends on the costs – the distance and the type of delivery – then what is the justification for a universal service? What is left to justify the restriction of competition by a regulated reserved sector?
We need to examine carefully the question of what the universal area is, what we want it to guarantee, and whether we need a reserved sector to do that. I am therefore awaiting your assessment and your opinion with great interest. Thank you very much, Commissioner.
. Mr President, it is obviously important we are having this debate today, because on 1 January, the latest step down to 50 grams for the reserve sector took place, and we are awaiting the Commission’s study – hopefully to be published in the summer – on accomplishing the internal market by 2009.
There are great challenges facing the postal sector, but also great opportunities. Post has to keep up with developments elsewhere, not least the switch from consumer-to-consumer business to business and consumer, but also as regards the single market. It is a condemnation of the European Union that 13 years after the completion of the single market, there are huge obstacles to cross-border postal activity, the work of the expanding home-shopping market and indeed for newspaper and magazine publishers.
In order for this process to work properly, we have to have transparency, clarity, certainty and the clear involvement of postal customers and consumers. We recognise of course that each postal market is unique, but that cannot excuse serious regulatory asymmetry leading to serious market distortions. We have to have a structure whereby national regulatory authorities must work together. We have to have greater clarity and transparency in the authorisation process and this is one area on which the Commission must focus. We need Member States to adopt and implement the quality of service standards devised by CEN so that we can compare like with like. We must ensure that postal customers, small as well as large, are involved in this whole process.
Ultimately the success or failure of this venture will depend on us being able to satisfy people that our little old mothers living in isolated places are still going to get a universal service. Answer that and this process will be successful.
. Mr President, ladies and gentlemen, I should like straightaway to join others in thanking our fellow Member, Mr Ferber, for his own-initiative report. Allow me to present my point of view from two angles.
Firstly, together with my Group of the Alliance of Liberals and Democrats for Europe, I am delighted that this report will henceforth give us the opportunity to debate the legal framework that our Union should implement by 2009 with a view to regulating the opening up of postal services. Secondly, I support the method proposed, which offers us an approach to the process of modernising this sector that is both controlled and balanced.
Nevertheless, ladies and gentlemen, while the aim of opening up postal services is, as has just been explained, one of modernising the sector of activity in question and of improving the services provided to customers, no one is oblivious to what is at stake in the reform or to our fellow citizens’ legitimate fears that a high-quality service will no longer be maintained and that the service will no longer cover all territories, including the remotest ones. It is therefore with a great deal of interest that I await the economic impact study due to be presented by the European Commission some time this year. It should be based on reliable economic data and on the results of consultations with all the interested parties, from the trade unions to the chambers of commerce and industry, via all the social partners concerned.
I also draw the Commission’s, as well as the Council’s, attention to the need to combat distortion of competition in all its guises. I am thinking, in particular, of VAT liability and tax harmonisation.
To conclude, I am counting on the Commission to propose relevant and fair schemes for funding the universal service, without second guessing choices that Parliament will have to make because, in the last resort, ladies and gentlemen, it is undoubtedly up to Parliament, as our democratic arm, to explain to the 450 million Europeans that the strong Europe that we want to build together belongs to them.
. Mr President, ladies and gentlemen, when we talk about the future of postal services, we should start by considering what we are trying to achieve. The completion of the internal market cannot be an end in itself, but should – as it says in all the declarations of intent – bring positive results for the citizens of Europe.
However, it can already be seen that several states where services have been diluted have recorded a huge impact on remote regions and areas with low population densities. People in poorly accessible areas must also not be cut off from services. The idea that opening up the market would, as the rapporteur stated in committee, automatically guarantee that services would be provided to the proverbial old lady in the mountains has since been proved wrong by some classic examples.
For that reason, a study like the one that has been prepared should not pose the questions in a way that practically presupposes the desired answer, as has been done in point 13, for example. This point clearly shows the author's desire to get a certain answer – so clearly, in fact, that it almost makes the study superfluous. If we commission a study, we must be prepared to face up to the whole truth.
. – Mr President, the liberalisation of postal services is a piece of the puzzle of the general liberalisation of services and the privatisation of public utility companies and harms all the workers.
The social need for reliable, modern postal services is becoming the subject of exploitation in order to secure greater profits for big business.
On the pretext of the new operational programmes, redundancies and changes to postal workers' contracts of employment are taking on mass proportions.
On the pretext, again, of changing communication conduct, the report paves the way for the definition of the universal service to be re-examined. It endeavours to abolish the obligation which this service provider has to provide ready access to the postal network to all users at adequate fixed collection and distribution access points which cover national and cross-border services.
These amendments, as part of the liberalisation of postal services and the completion of the internal market in postal services in 2009, as referred to in the report, objectively give private post offices the facility to wrest the lion's share of the postal market from public post offices, with painful consequences for users and workers in general. That is why we are opposed to and voted against the report.
. Mr President, we have seen the proposed Constitution for Europe rejected by the French and Dutch people. The computer-implemented inventions and port services directives were also rejected. Despite these rejections, the drive towards harmonisation goes relentlessly onwards, even when it has nothing to do with trade or EU efficiency and is bad for citizens.
So here it is, another second-class act, the Postal Directive. This is none of the EU’s business, and I advise the EU to stay out of it. The Postal Directive seeks to impose value added tax on postage at a time when letter writing is under great competition from e-mail. The UK does not want it! The British Post Office is now 371 years old, and it was the British in 1840 who brought out the first postage stamp, bearing the head of Queen Victoria.
Now the EU wants to stamp its dead hand of inefficiency on it. A high watermark of philatelic interference, perforated only by ignorance of British tradition and a wish to kill letter writing stone dead. From Penny Black to EU attack in 166 years! Is this progress?
In 2004 the Postmaster General stated categorically that the British Government did not want VAT on stamps. The Royal Mail told me this very week that it does not want it, as it would be bad for small businesses, charities and customers. The British people do not want it. They are already paying for the cost of the EU’s common agricultural policy.
What would Stanley Gibbons have said from the Strand in London if he had still been alive? I suggest he would have published a book with pictures of MEPs who monkey with British postal traditions entitled ‘Stanley Stamps Gibbon Catalogue’.
When UKIP vote on this report, it will vote in accordance with the wishes of UK citizens. I hope British MEPs stick up for Britain. The people will watch as Europhiles submit their nations to another excessive stamp of EU authority. Thank you, Mr President, and good luck to the interpreters!
Mr Nattrass, for your information, your group may speak today for five minutes, divided up as follows: one minute for Mrs Krupa, one minute for Mr Bloom, a further one and a half minutes for Mrs Krupa and one and a half minutes for yourself, and not two and a half minutes. If Mr Farage has ‘sold’ you five minutes, then he has sold you something that did not belong to him.
. Mr President, the postal directive should serve all consumers and particularly the needs of rural dwellers. The liberalisation of services very often benefits those in areas of dense population at the expense of consumers in less-populated areas.
As a Member of the European Parliament for the West and North-West of Ireland, I represent a predominantly rural constituency. In my experience, many directives over the years have had a negative impact on rural areas and rural development because they inadvertently or advertently benefited areas of high population where liberal policies were easier to follow.
The local post office in rural communities is a vital economic, social and cultural institution and the rights of rural dwellers to postal services cannot be ignored when framing liberalisation plans for those services in the EU. The provision of and access to such services is the essence of what sustainable rural development is all about.
It has to be highlighted that the opening-up of postal services does not always bring benefits in terms of an increased level of employment and I would ask the Commission to address this in a detailed study that will be given equality, efficiency and customer-orientation in the postal sector, particularly as regards those peripheral areas.
The intention behind the postal directive was good but, like all good intentions, the application was not so good. I would ask the Commission and the rapporteur to try and put in place a system of postal services that will be fair to all, a universal service.
– Mr President, Commissioner, ladies and gentlemen, the process of gradual liberalisation in the postal sector that has begun in recent years has produced a positive change, in that it has encouraged operators to improve the quality and efficiency of the service and of their production processes.
Mr Ferber’s report on the implementation of the postal directive is well-balanced: it underlines the positive effects of the liberalisation undertaken so far, but it also points out the need to assess the social and employment consequences of a further stage in the completion of the internal market, taking account of the particular situations in individual countries. This further stage will depend entirely on the results of the Commission’s study, the purpose of which is to assess the impact that completing the market will have on the universal service in each Member State. It is therefore inappropriate to make any predictions about this study.
Parliament’s role at this stage is to emphasise that the effect of liberalisation on the universal postal service must be assessed in relation to national differences and particular geographical, social and economic situations, and that political decisions on liberalisation must be made wholly in accordance with the principles of proportionality and subsidiarity.
The postal service is a vital link for our citizens in certain areas. To maintain current universal service levels requires a gradual approach. That is why the Italian delegation cannot support the amendment proposed by Mr Ferber, because it implicitly casts doubt on the need for a universal service, which, in my view, remains a right and an inescapable duty for Europe’s postal services.
Mr President, I will be very brief when I say that postal services are not like other services. They have a human dimension, as has been pointed out, but they also have a social and territorial dimension, which means that the services provided vary greatly from one country to the next.
There is a big difference between serving a very dense population, like that of the Netherlands, which is concentrated on very flat territory, and serving, on the same terms, the same population spread over thousands of islands, as in Greece, or over a very diverse territory, as in France.
Consequently, I hope that the assessment planned by the Commission is objective and that it is not based on the belief shared by some in this Assembly, namely that there is no need for a framework because the market, and nothing but the market as a whole, is equal to the job of regulating postal services. I also hope that this assessment helps ensure that the opening up of the postal market - which is something Europe needs – is carried out in such a way as to respect what the postal service represents: a universal service whose territorial and social dimension is irreplaceable.
The goal of liberalising the postal sector by 2009 is real and achievable. Results in the Member States where postal reform has been more rapid demonstrate this fact. It is difficult to understand why the report stresses that as a result of competition in the postal sector former employment levels have not always been preserved. The goal of postal reform is not preserving jobs, nor of course reducing them. Jobs can also be lost without liberalisation – as a result of technological modernisation, for instance. We should not look at industry reform from the viewpoint of the postal sector as a business. The development of the postal business and its adjustment to new market conditions are business management issues.
The fundamental goal of the restructuring of the postal sector is to better meet consumers’ interests, by giving inhabitants of the European Union the opportunity to receive a universal service. At the same time, however, the post should not remain simply an industry for the maintenance of the universal service. We should not forget that the majority of postal services customers – in fact over 90 per cent – are business customers, whose requirements of the postal sector may be different. A broad spectrum of high-quality postal services needs to be developed, in order for the industry not only to survive but also to develop.
The range of postal services increasingly interacts with other sectors such as financial services, advertising and commerce. The future of postal services will be dependent on such successful interactivity. Postal sector development is one of the engines for the European Union’s economic development, productivity and competitiveness. Unfortunately, progress in the direction of a common European Union postal market remains slow.
We are once again holding a debate which affects one of European society’s most emblematic public services, which is of great symbolic value and inspires great confidence; hence its diversity and strong roots. Furthermore, postal services are essential given their importance in terms of an intensive workforce: a workforce with a level of training and sense of belonging to the service which deserve immense respect and recognition.
Furthermore, the postal services’ capacity to enhance social and territorial cohesion is fundamental in an enlarged and increasingly individualist Europe. In this new phase that is opening up – and at this point I would like to acknowledge Mr Simpson as well, whom I wish had also been present, and I hope that he is here later – I would therefore like to say to the Commission that it is essential that the new process have true and acceptable justification and that it be fully credible, because we are being told that the service will be better afterwards, but what we are seeing today is that what is being proposed to us is greater insecurity in terms of jobs, with a large number of question marks being placed over the service.
We must therefore argue that it is essential fully to guarantee the universal service with all of its quality of service and price conditions and also argue that account be taken of social and territorial cohesion and of the diversity of the current systems in terms of what is good about them – they cannot all be homogenised.
– Mr President, ladies and gentlemen, Commissioner, I should like to congratulate the rapporteur, Mr Ferber, on his excellent report, which clarifies the social and economic importance of the postal services, in the face of indications of unemployment and concentration. It is necessary in my view to prevent this public service, with the advent of liberalisation, from becoming merely an economic service, in which only the wealthier sections of society will be able to enjoy the basic right to send a letter, with the universal provision of service denied to the least privileged members of society and to those living in outlying regions.
I should therefore like to call on the Commission, in future analyses of the sector, to differentiate on the basis of costs associated with funding the universal service, particularly in view of geographic and demographic constraints, in order to guarantee access for all to this service of general interest.
In common with the rapporteur, I feel that postal services are fundamental to the EU, and that they have a positive influence on various sectors of society, such as trade, services and jobs, by modernising investments capable of increasing competitiveness, quality and efficiency, which in turn make it possible to charge less to the citizens and to businesses. In so doing, a decisive contribution is made to achieving the objectives of the Lisbon Strategy, as a sector capable of generating jobs and growth.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
I am sympathetic to the fact that the report emphasises that the principle of subsidiarity must be applied to the authorisation procedure. I also welcome the fact that the European Parliament points out that the Commission should devote special attention to the consequences that liberalisation of the postal market will have for the inhabitants of sparsely inhabited regions (paragraph 9).
What, however, I should like to have seen are stringent wordings that made it clear that a worse service for the populations of isolated regions of Europe is unacceptable. The Commission has not adopted a position on modifications to rules governing how often post is to be distributed (see oral question H-1135/05). Nor is the European Parliament clear about this issue.
One basic condition for enabling postal services to be used in the future by people living in sparsely populated regions is that services be priced at a level comparable with that applicable in the rest of the country. The European Parliament does not adopt a position on this issue in the report. Nor has the Commission done so.
I am also unsympathetic to the European Parliament’s criticism of national value added tax on the postal market (paragraph 18) and to the proposal that the European Commission should investigate how the pension liabilities of the public postal operators are being dealt with (paragraph 17). These are issues that should be dealt with at national level.
I shall vote against this report.
The next item is the report (A6-0412/2005) by Mr Toubon, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a directive of the European Parliament and of the Council laying down rules on nominal quantities for pre-packed products, repealing Council Directives 75/106/EEC and 80/232/EEC, and amending Council Directive 76/211/EEC (COM(2004)0708 – C6 0160/2004 – 2004/0248(COD)).
. Mr President, the proposed directive on pre-packaging seems to be a very technical dossier. However, in reality, it is part of the major policy initiative strongly supported by our institutions on better regulation and simplification.
There is Community legislation on pre-packaging, but the current legal situation is neither satisfactory nor clear. In the European Union, we have a stable legal framework for wine and spirits, where, throughout the Community, products are sold in agreed quantities. For around 70 other products, current legislation has introduced voluntary harmonisation to which Member States have adopted different approaches. Member States such as Belgium or the Netherlands have deregulated package sizes altogether. In other countries, for instance Sweden, Community legislation on package sizes has been made optional for manufacturers. Other Member States have made regulation mandatory but only for home producers. Some national rules are entirely based on the existing optional Community directives, but in other countries, such as Germany, national rules are different from Community provisions. From a legal point of view, the situation is therefore quite confusing, to put it mildly.
At the same time, products freely move from one country to another and consumers find a wealth of products on the market. Until now, no consumer has ever complained that there was an excess of choice. The proposal of the Commission intends to simplify the legal situation whilst leaving the benefit of free choice to consumers. The Commission is proposing a single legal framework to be implemented throughout the Union by all Member States. In substance, the Commission proposes to leave the free choice that consumers currently enjoy and to regulate package sizes only for a very limited number of sectors, in particular wines and spirits.
The Commission notes that the Committee on the Internal Market and Consumer Protection endorses this approach in principle. However, we have different views on the number of sectors that should become subject to the Community regulation fixing nominal quantities.
As far as the Commission is concerned, and based on a wide consultation of consumers in all Member States and European Trade Federations, only the wine and spirits sectors should be regulated. However, on the basis of a prior commitment to Parliament, the Commission has also included in its proposal the regulation for soluble coffee and white sugar.
Whilst supporting the overall approach, the Committee on the Internal Market and Consumer Protection suggests that additional sectors should become subject to regulation, including drinking milk, butter, roasted coffee, dried pasta, rice and brown sugar. The Commission questions the justification for regulation in these sectors. European industry, with the exception of the coffee sector, is not in favour and consumers have not requested regulation that limits their choice. The proposed amendment would imply that a number of products that are placed on the market today would disappear. Furthermore, it would also mean that Member States that never had regulation or had abolished it would have to re-introduce regulation on package sizes. This is contrary to the political aims of better regulation and simplification and does not protect consumers. The Commission appreciates that the Parliament has carried out an impact assessment of these amendments. This initiative reflects the Commission’s common concern for better regulation and simplification.
To conclude, in the Commission’s opinion, consumer protection today should not be based on limiting consumer choice, but should concentrate on providing correct information to consumers and on the prohibition of misleading practices, allowing consumers to make a well-informed and deliberate choice.
It is fair to say that the Commission, as well as the European Court of Justice, takes as the benchmark the average consumer, reasonably well-informed and reasonably observant and circumspect. Vulnerable consumers do not become less vulnerable with rules on nominal quantities, but by better implemented existing Community law on consumer protection, such as labelling and the prohibition of deceptive packaging. The Commission is working with national authorities towards the better implementation of these Community rules in order to effectively improve the protection of vulnerable consumers.
. Mr President, ladies and gentlemen, the report I am presenting on behalf on the Committee on the Internal Market and Consumer Protection has substantially changed the Commission proposal. It was adopted by 28 votes in favour, with one abstention.
I propose accepting the deregulation of sizes, which is the Commission’s chosen solution in taking account of the case-law in the case. The Commission also proposes retaining mandatory ranges in some specific sectors: wines, spirits, soluble coffee and white sugar. The Commission calls for this derogation to be restricted to a period of 20 years.
The members of the Committee on the Internal Market and Consumer Protection immediately questioned the relevance of the proposal and the quality of the impact study on which it is based. I was therefore led to propose that other basic products be subject to mandatory ranges. They are coffee, butter, rice, pasta and drinking milk. The ranges I propose are quite extensive in terms of intervals, not to mention the fact that, below the smallest size and above the largest, there are no restrictions whatsoever. I also propose that it be possible to review the arrangement in eight years’ time, and not in 20 years’ time as the Commission proposes.
Why is the Committee on the Internal Market and Consumer Protection presenting you with this proposal? Firstly, to protect the consumers, particularly those most vulnerable, such as the elderly and the partially sighted, who have far from fully understood the unit pricing laid down in 1998. Next, to take account of the independent impact study commissioned by our committee and confirming that deregulation would carry risks for the consumer and that it would not lead to greater competition between producers and distributors. Finally, because better lawmaking does not mean no lawmaking at all. As Lacordaire said in the 1830s: between the strong and the weak, it is liberty that oppresses and the law that sets free. You will see that this apparently insignificant and technical text enables us to ask important questions.
To conclude, I will highlight three factors: an impact study that is funded by Parliament itself and that depends neither on the Commission nor on pressure groups, which is a first; a concept of ‘better lawmaking’ inspired only by the interests of our fellow citizens and not by an ideological attitude; and a concern to retain our national cultures, because our nations are very attached to their food traditions and to their consumption patterns.
. Mr President, the Committee on Industry, Research and Energy applauds the Commission’s initiative to deregulate and liberalise package sizes. My committee considers that a free market works in the best interests of the consumer. We were persuaded to accept the Commission’s proposal to make exceptions for alcoholic beverages, soluble coffee, white sugar – we added brown sugar for consistency – and for aerosols. In the interests of consistency, we also proposed a regulated size for spirits bottles of 750 cl, which was the widely accepted size of wine bottles. It verges on the misleading to have 750 cl the standard bottle for wine and 700 cl the standard bottle for spirits. Therefore, we regret that this proposal was rejected by the Committee on the Internal Market and Consumer Protection.
We appreciate that the Committee on the Internal Market and its very conscientious rapporteur, my good friend Mr Toubon, have considered these matters very thoroughly. However, we in the Committee on Industry are disappointed to see proposals from that committee to introduce fixed, harmonised, mandatory sizes on a whole range of staple products which have not previously been so harmonised. We have labelling requirements. We prohibit misleading advertising. EU legislation requires unit pricing so that the price for a standard amount must be displayed, and this helps consumers to compare prices fairly. The ability to decide freely on package sizes is in the interests of the smaller business, the new entrant, the innovative enterprise and, therefore, also in the interests of the consumer. There is nothing to stop marketing of traditional sizes; there is nothing to stop the use of traditional measures such as pints and pounds. The Commission proposal did not even mention milk. Nothing needed to change from the status quo.
The Committee on Industry suggests that Parliament support the Commission’s praiseworthy attempt to reduce unnecessary regulation and vote against the Committee on the Internal Market’s proposed extension of mandatory sizes to all these extra products.
. Mr President, I would like to congratulate Mr Toubon on the work he has done and particularly to commend his approach, which has made the Committee on the Internal Market and Consumer Protection the first committee in Parliament to commission an impact assessment where we have chosen – in this case in the interests of consumers – to add to the burden of regulation that the Commission has proposed.
That report is available to colleagues. It indicated that despite the fact that there would be more complexity, the economic analysis demonstrated that the competitive effects were comparatively small and accepted the view of the rapporteur that there were consumer benefits to offset it. There will be further discussions about it, but nevertheless I would not want this to go by without congratulating the Commission overall for the direction in which it is trying to take this. There is a vast range of other products apart from the exemptions that are included in this praiseworthy proposal, and we should not forget that when talking about some of the specific issues.
As the Commissioner is well aware, in my own country, the United Kingdom, there has been a certain amount of entirely misleading controversy caused in the press about this proposal. I shall confine myself to commenting on that for the record this evening. First of all, on the assumption that we agree that drinking milk should be included, it is obviously extremely important that the traditional bottle sizes in which milk is delivered in the UK are fully protected. I am sure colleagues will accept that fully and thus deal with any issues about the loss of the traditional British ‘pinta’.
Secondly, but more fundamentally, bread is a commodity that is regulated nationally under many specific regulations. In the UK, we consume very large amounts of pre-packed sliced bread and I think there is a very strong argument for exempting that from the regulation altogether and allowing Britain to sustain its current regulated pack sizes for this very important consumer commodity.
Mr President, Commissioner, Mr Toubon, many thanks for the excellent report that you have just presented. To Mr Harbour, I would say that it is very important that we respect the cultures and traditions of the Member States. We should always do that in our legislation. I think my group will also support these amendments – that will not be a problem.
Commissioner Verheugen, you have just said that we need better regulation and, above all, better implementation of Community law. I absolutely agree with you there, but I would also remind you that it is up to the Commission to ensure that Community law is actually implemented. I would ask you to be very strict on these issues, because I, as a European, want the decisions we make in Europe actually to be implemented.
On the other hand, you also said that you take as the benchmark the average consumer, as does the European Court of Justice. That is understandable: we all need a point of reference to work from. As a social democrat, however, my benchmark in such cases is precisely those people who are not average, because they are disabled, because they are elderly, or because, for whatever reason, they are taking the various opportunities that are available in the Member States and are provided by companies. It is in these cases in particular that reliability when purchasing basic foodstuffs like bread and milk is especially important. That is why we must ensure that this reliability is maintained in our shops, and why we will agree to the rapporteur's proposals.
. Mr President, I should like to thank Mr Toubon for his commitment and the way he went about things, but also, and all, to express my gratitude to the Commission and Commissioner Verheugen for the proposal they have made for the drafting of better legislation and deregulation. It therefore strikes us as a little odd that Parliament should now respond with a host of exceptions. We in the Netherlands, a country that rejected the Constitutional Treaty, consider it unnecessary for Europe to get involved in matters such as the measure of coffee or milk, for that is what the internal market is for and measurements and products are subject to mutual recognition.
We are therefore very unhappy about the additional exceptions or additional products that are now being included to qualify for harmonisation. We will therefore vote against those exceptions and if we cannot throw them out and cannot stick to the Commission proposal, we as Liberals will vote against the proposal as a whole, which we would regret, for this could ultimately set an example. I hope that we will not have to deal with this now and I hope that I will not, when I return to my own country, have to admit at some future referendum on the Constitutional Treaty that we in this Parliament do get involved in details, which should be left to the man and woman in the street.
Legislation already clearly provides for the price per unit of litre or kilogramme for the benefit of the consumer. Since that is already incorporated in the price, I think we should not underestimate the European public, or patronise them and treat them like children or second-class citizens. I think we should have faith in the individuals who can make their own choices, and it is up to us to give them those choices. Similarly, it would be unfortunate, in my view, if we were to travel to other countries in Europe, as tourists or otherwise, and if we would no longer be able to enjoy the weights and measures that apply there, like, for example, the pint in the United Kingdom.
It is unfortunate to my mind that we have not opted for better legislation and deregulation as the Commission proposed, and we regret the proposals for exceptions.
Mr President, it is, in truth, not often that I am able to agree with the Commission concerning liberalisation projects, but this is a sensible form of liberalisation. I see that Mr Toubon has done some serious work and carried out an impact assessment, but that is not sufficient reason for issuing regulations at EU level. If a country wishes to regulate sizes of loaves and pasta, it can do so, but not at EU level. There is a danger of matters becoming rather ridiculous when the EU goes in for such things.
What consumers expect is, of course, protection against dangerous additives and an overhaul of those additives that we do use. They also expect clear labelling, big enough to be read and in their own language, so that they understand which ingredients are included in the products concerned. The rules to combat misleading marketing cover those problems that consumers could come up against because of confusing pack sizes. It is that type of legislation that has a real impact on consumers’ needs.
When it comes to alcohol, I agree with the Commission that that is another issue. In that area, it is a question of monitoring consumption in another way, and the existing rules and those proposed by the Commission are appropriate for doing so. There are reasons for having regulations in this sphere. I think that the proposal produced by the Commission, namely not to increase EU legislation, is a well-balanced one.
Mr President, Commissioner Verheugen, Mr Toubon, I wish to welcome the Commission’s proposal for deregulating packaging. I hope that continued debate will bring our own approach closer to that of the Commission, so that it is the consumer and not the politicians who choose.
The rapporteur, Mr Toubon, has shown that he is ready and willing to accept my amendment rescuing Swedish milk packs, so that people can still have milk for their coffee at work. There are still things to be done in terms of deregulating butter and pasta and of having less detailed regulation generally. It would be bad for competition and for consumers if we were to make matters worse for small and medium-sized enterprises and to use political measures to give market shares to the big conglomerates. Those of us who come from a small country cannot accept the report in that form. We have had enough of debates about cucumbers and strawberries. Let us avoid a debate about ‘milk-snatching’ and go on negotiating with a view to obtaining greater freedom for the consumer. A lot remains to be done before this matter has been satisfactorily concluded.
Mr President, for many countries, Mr Toubon’s changes to the Commission’s proposal mean new rules being laid down at EU level for an already functioning market. We Swedish Social Democrats do not believe that the rapporteur’s amendments involve any benefit for consumers. On the contrary. If the rapporteur’s approach were to meet with sympathy, it would involve major conversion costs for many European companies, and this without the groups we say we represent even needing or necessarily even desiring the changes.
For example, the Swedish Consumers’ Association, which works actively with quite a few cooperation groups and associations on precisely these issues to do with packaging, has, on the basis of our contacts with the Association, never heard any wishes expressed concerning fixed pack sizes. Moreover, the EU’s institutions would not be complying with their ambition to improve the quality of legislation by avoiding detailed regulation. We Swedish Social Democrats have nothing against making stringent demands of businesses with a view to their achieving better consumer protection. On the contrary. As has been pointed out, however, the regulations are, in this case, unnecessary, and we shall therefore vote against the report.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
I welcome this report on rules of nominal quantities for pre-packaged products.
I am in favour of retaining specific quantities for staple foods as I believe it is important to maintain nominal quantities in the interest of the British consumer. The report preserves essential parts of existing legislation and, in particular, removes the unjustified attempt by the Commission to abolish fixed sizes within 20 years. Given the complexity of ‘unit pricing’, such protection laws will ensure that the current sale of the British pint of milk is not put at risk. Contrary to inaccurate Eurosceptic scare-stories that have caused much controversy amongst consumers, British consumer choice is protected.